 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDKayser-Roth Hosiery Co.,Inc.andTextileWorkersUnion of America,AFL-CIOKayser Roth Company, Inc.andTextileWorkersUnion of America,AFL-CIOKayser-Roth Company, Inc.andTextileWorkersUnion of America (Hosiery Division).Cases10-CA-5691,10-CA-5749,10-CA-5721,10-CA-5735, 10-CA-5898,10-CA-6000, and10-CA-6159June 30,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn December 22, 1966, Trial Examiner Welling-ton A. Gillis issued his Decision in the above-enti-tled proceeding, finding that Respondent had en-gaged in and wasengagingin certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that Respond-ent had not engaged in other violations alleged inthe complaint and recommended dismissal as tothem. Thereafter, the Respondent filed exceptionsand a supporting brief. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with thiscaseto a three-member panel.The Board has reviewed the rulings of the Ex-aminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recomihendations of theTrial Examiner, with the following modifications:'The Trial Examiner concluded that Respondentviolated Section 8(a)(3) and (1) of the Act by deny-ing reemployment to James McMillian during thefirst week of July 1964. We do notagree.The factsshow that McMillian was employed in March 19641No exceptions were filed to the Examiner's failure to find other viola-tions alleged in the complaint. Accordingly, we adopt his disposition ofthese matterspro forma2In adopting the Examiner's 8(a)(1) findings,we find it unnecessary torely upon Supervisor Troy Ward's alleged surveillance and threat to spyupon the May 12 union meeting; Respondent's April 20, 1964, notice ad-verting to "serious harm" which might flow from union activity "in thelong run," relied upon by the General Counsel only to show antiunionanimus; and Superintendent Roberson's conduct alleged to havediscouraged Alveida Harris from honoring a Board subpena.In finding that Supervisor Parker Bean unlawfully threatened employeeas a construction worker on a temporary basis. OnApril 12, the construction work ended and, onApril 15, Respondent gave McMillian a job as aknitter trainee.3McMillian worked as a knittertrainee until April 28, when ill health forced him toquit. It was understood that McMillian would takea layoff slip and return when he was physically ableto work. By mid-June, McMillian had recoveredsufficiently to work, but was twice told that jobswhich he could perform were not available. In thefirstweek of July, Superintendent Everett Rober-,son informed McMillian that he needed knitters butwanted to employ women for this job. Unlike theExaminer, we find no basis for inferring antiunionmotivation from Respondent's preference forwomen knitters.The record establishes thatRespondent was then in the process of conformingthe Dayton plant to a companywide policy of usingwomen knitters, even though Respondent did retainmen knitters already on the job, and had previouslystarted to train McMillian as a knitter. It does notappear, moreover, nor was it even contended, thatRespondent was implementing this policyin an an-tiunion fashion. In short, we find insufficientevidence to support the inference that Respondenthad a job opening for male knitters and unlawfullywithheld it from McMillian because of his unionactivities. 4We are also unable to accept the Trial Examiner'sconclusion that Respondent violated Section 8(a)(3)and (1) of the Act by discharging Mary FrancesBowen on September 22, 1964.5 The Examiner, re-jecting the Company's contention that Bowen wasdischarged for using profane language on the job,found thatBowen'sunion activity prompted herdischarge. The Examiner did find that Bowen hadin fact used profane language, that this was reportedto management, and that profanity was specificallyprohibited by company rules. However, the Ex-aminerfelt that since it wasBowen'sfirst offenseand "a relativelyminor one,"Respondent wouldhave imposed a lesser penalty, absent "an addi-tional and an alternative [i.e., antiunion] motive."But we find that the key element for unlawful mo-tive- company knowledge of Bowen's union ac-tivity- is lacking. There is admittedly no directevidence of company knowledge. And weare una-ble to infer knowledge of Bowen's limited unionactivity,6 as the Trial Examiner did, from a generalPeggy Wright on April 15, 1964, the Examiner inadvertently refereed toWright as"Hill" in his concluding sentence.3Cecil Housley was McMillian's supervisor and was aware of McMil-lian's union sympathies at this time.4We note that the complaint specifies discharge on April 28, ratherthan refusal to reemploy in July,as the offending discrimination in McMil-lian's case.5Member Brown would affirm the Examiner's finding as to Bowen.6The only evidence of Bowen's union activity was her testimony thatshe signed a union card in June or July and"talked to other employeesabout signing a union card "166 NLRB No. 56 KAYSER-ROTH HOSIERY CO.belief that "with time" the Company knew orsuspected "most" of those favoring the Union,' andthe fact that Bowen "appears to have been less thansilent on the matter." Such beliefs and appearancesare too nebulous a basis for inferring the actualcommunication of information about Bowen'sunion activity to the Company. The vagueness ofthe Examiner's finding is further reflected in hisplacing the acquisition of company knowledge as"sometime between June and the latter part of Sep-tember."We must conclude that there is insuffi-cient evidence that the Company knew of Bowen'sunion activity and acted on this knowledge indischarging her on September 22.Accordingly, we shall reverse the Examiner'sfindings of 8(a)(3) violation as to James McMillianand Mary Frances Bowen, and dismiss the com-plaint's allegations in respect to them.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Kayser-RothHosieryCompany, Inc., Dayton,Tennessee, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer'sRecommended Order, as herein modified.1.Delete paragraphs 1(d), (e), and (f), andrenumber the remaining paragraphs consecutively.2.Delete paragraphs 2, 3, and 4 of the Notice.3.Delete thenamesof James McMillian andMary FrancesBowenfrom paragraph 16 of theNotice.Support for this is apparently founded on an inference drawn from cer-tain unspecified testimony of "several"unnamed supervisors.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: Uponcharges filed on April 28, as amended on May 4 and June1While the above charges were filed by American Federation ofHosiery Workers, AFL-CIO, predicated upon the statement of counselfor the Charging Party made at the opening of the hearing to the effect thaton April 15, 1965, American Federation of Hosiery Workers, AFL-CIO,had merged with Textile Workers Union of America, AFL-CIO, Igranted without objection the Charging Party's motion to change the nameof the Charging Union to conform with the merger action. Thus,the nameof the Charging Party, hereinafter referred to as the Union,appears in thecaption as corrected at the hearing.2After the close of the hearing on June 9,1965,pursuant to an addi-tional charge having been filed on June 21, 1965, as amended on July 19,1965, in Case l0-CA-6159,culminating in a complaint issuing on August27, 1965,alleging additional violations of Sec. 8(a)(3) and (4),on Sep-tember 20,1965,Igranted the General Counsel'smotion to reopenrecord and consolidate cases. Thereafter, pursuant to notice containedtherein, the hearing was reconvened and closed on October 12, 1965.37310, 1964, in Case 10-CA-5691; on May 22, 1964, inCase 10-CA-5721; on May 28, 1964, in Case10-CA-5735; on June 10, 1964, in Case 10-CA-5749;on October 28, 1964, as amended on January 18, 1965,inCase 10-CA-5898; and on February 23, 1965, asamended on March 19, 1965, in Case 10-CA-6000, bytheAmericanFederationofHosieryWorkers,AFL-CIO,' the General Counsel for the Board,hereinafter referred to as the Board, issued complaints onJune 15 and July 20, 1964, and on March 26 and April29,1965,againstKayser-RothCompany, Inc.,hereinafter referred to as the Respondent or the Com-pany, alleging violations of Section 8(a)(1) and (3) andSection 2(6) and (7) of the National Labor Relations Act,as amended (61 Stat. 136), hereinafter referred to as theAct. The Respondent thereafter filed a timely answer tothe consolidated complaint denying the commission ofany unfair labor practices.Pursuant to notice, a hearing was held in Dayton, Ten-nessee,on 16 hearing days between May 17 and June 9,1965, and on October 12, 1965,2 at which all parties wererepresented by counsel, were afforded full opportunity tobe heard,to examine and cross-examine witnesses, andto introduce evidence pertinent to the issues.Upon the entire record in this case,3 and from my ob-servation of the witnesses and their demeanor on the wit-ness stand,and upon substantial,reliable evidence "con-sidered along with the consistency and inherent probabili-ty of testimony"(Universal Camera Corporation v.N.L.R.B.,340 U.S. 474, 496), I make the following:FINDINGSAND CONCLUSIONS41.THE BUSINESS OF THE RESPONDENTThe Respondent, a North Carolina corporation with anoffice and place of business located at Dayton, Tennes-see, is engagedin Dayton in the manufacture and sale ofhosiery and related products. Annually the Respondentsells and ships products valued in excess of $50,000directly from its Dayton, Tennessee, plant to customerslocated outside the State of Tennessee. I find that theRespondent is engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIfind that TextileWorkersUnion of America,AFL-CIO,is a labor organization within the meaning ofSection2(5) of the Act.3 I hereby note and correct the following errors contained in the other-wise accurate and well-transcribed transcript: p 81, 1. 11, "the" shouldread "she"; p. 83,112, "her" after the word "told" should read "him",p. 722, 1 7, "TRIAL EXAMINER" should read"WITNESS"; p. 827,1.24, "not" should be added before the word"hesitated", p. 2065,1 15,"not" should read "now";p. 3275,1. 21, the second"to" should read"through", and p. 3275,1. 23,the third "to" should read"through."°The great bulk of the testimony in this proceeding concerning materialmatters, involving some 88 witnesses and several thousand pages of trans-cript,is conflicting and contradictory.My findings of fact are predicatedupon my careful consideration of the entire record and my observation ofthe witnesses and their demeanor while testifying.While, in the interest ofbrevity, all of the evidence on disputed matters has not been set forth, allevidence has been Considered and weighed and, where deemed necessary,resolved308-926 0-70-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatoryStatementSubsequent to the issuance of complaints on June 15and July 20,1964, which were based upon unfair laborpracticechargesfiledinCases10-CA-5691;10-CA-5721; 10-CA-5735; and 10-CA--5749, theparties entered into an informal settlement agreement ap-proved on August13, 1964,disposing of all 8(a)(1) and(3) issues then pending.5Thereafter,predicated upon arepresentation petitionfiled by the Unionon September11, 1964,and a representation hearing held onOctober2, 1964, in Case 10-RC-6077, an electionwas conductedamong the Respondent's employees on November 18,1964, theresult of which,because of challenged ballots,had not been determined as of the date of the instantproceeding.On February 12, 1965,based upon 8(a)(3)charges filed in Case 10-CA-5898, some of which theRegional Director determined were meritorious, the Re-gional Director found that the Respondent had failed tofully complywith the August 13 settlement agreementand set it aside.Thus, inaddition to postsettlement con-duct of theRespondent,the March 26, 1965, complaintcontained numerous 8(a)(1) allegations that had been sub-ject to the August settlement agreement.The con-solidated complaint,datedApril 29,1965, upon whichthe instant case initially went to hearing,included 8(a)(1)and (3)allegations,some of which datedbacktoMarch18, 1964,and contained additional 8(a)(3) allegationsbasedupon subsequent charges filed in Case10-CA-6000.In essence,the consolidated complaint,as amended atthe hearing,6alleges(a) approximately 107 instances ofindependent 8(a)(1) conduct,all but 8 or 9 of which al-legedly occurredpriorto the approval of the settlementagreementonAugust 13, 1964; and(b) 30 dis-criminatees,allbut 7 ofwhom allegedly were dis-criminated against subsequent to the execution of the set-tlement agreement.7The positiontakenby theRespondent,as articulatedby its counsel at the opening of the hearing, asserts thatthere had been complete compliance with the August set-tlement agreement well in advance of the RegionalDirector's action in setting it aside onFebruary 12, 1965,that such action by the Regional Director was thereforeimproper,and accordingly, that only matters alleged incharges filed subsequent to the execution of the settle-ment agreement which were not a part of that agreementare subject to litigation in this proceeding. In view of cer-tain of my findings hereinafter set forth, with respect tomatters occurring during and subsequent to the postingperiod, it follows, contrary to that asserted by theRespondent, that there was not at any time full com-pliance with all of the terms of the settlement agreement.Accordingly, as it is well established that where it appearsthat an employer has failed to comply with a settlementagreement or has engaged in additional unfair labor prac-tices since that agreement, the Regional Director mayunilaterally set aside the settlement agreement andproceed with a complaint which includes both pre- andpost-settlement violations,8 I find without merit theRespondent's position. Moreover, in determining the ex-istence of unlawful conduct since the settlement agree-ment, relied upon in part in justifying the setting aside ofthe settlement agreement, presettlement agreement con-ductmay now be used as background evidence toestablish its illegality under the Board's recent partialreversal of its longstandingLarrence Tankdoctrine,9 asenunciatedinJoseph'sLandscapingService.'"Therefore, having found that the Regional Directorproperly set aside the settlement agreement, I find it in-cumbent to resolve matters pertaining to presettlement aswell as postsettlement conduct.' iB.The Issues1.WhethertheRespondentinterferedwith,restrained, or coerced its employees in violation of Sec-tion 8(a)(1) of the Act, by interrogating its employeesconcerning their union membership and the union mem-bership of other employees; threatening its employeesthat it would close its plant if the Union were successfulin its organizational campaign; threatening its employeeswith physical violence if they joined or engaged in activi-ties on behalf of the Union; threatening its employeeswith discharge if they joined or engaged in activities onbehalf of the Union; threatening its employees with moreonerous working conditions if they joined the Union orengaged in activities on its behalf; threatening its em-ployees that it would withdraw existing privileges andreduce wages if they joined or engaged in union activities;threatening its employees that they would suffer seriousharm if they joined the Union or engaged in union activi-ties; threatening its employees that it would engage in sur-veillance of their union meetings; threatening its em-ployees that it would eliminate overtime work and pay if5Pursuant to the terms of the agreement, which contains a nonadmis-sion clause,11 alleged discruninatees were reinstated or otherwise madewhole for alleged discrimination against them.6 I permitted counsel for the General Counsel to amend the complaintby adding certain 8(a)(1) allegations, and deleting the names of TommyThurman,AlbertCalbaugh, and Elizabeth Dillard as alleged dis-crimmatees.'Of these seven who were allegedly discriminated against prior to theexecution of the settlement agreement,only one was involved in the set-tlement agreement.Of the 30 alleged discriminatees 3 were subsequentlyadded as 8(a)(3) and (4) violations based upon their having testifiedagainst the Respondent earlier in this proceeding8 Southland Paint Company, Inc.,156 NLRB 22;Wallace Corporationv.N.L.R.B,323 U.S. 248,253-255;International Brotherhood of Team-sters, etc.,116 NLRB 1891,1898-99,BaltimoreLuggage Company,126NLRB 1204, 1208.'Larrence Tank Corporation Company,94 NLRB 352, 353. The rulethere set forth,and until now followed, assets that "It is the Board'sestablished practice not to consider as evidence of unfair labor practicesconduct of a Respondent antedating a settlement agreement, unless theRespondent has failed to comply with the settlement agreement or has en-gaged in independent unfair labor practices since the settlementMoreover,in determining whether such independent unfair labor prac-tices have occurred after the settlement, the Board will not appraise aRespondent's post-settlement conduct in light of its conduct prior to thesettlement."10Northern California District Council of Hodcarriers and CommonLaborers of America, AFL-CIO; Construction and General LaborersUnion Local No 185, AFL-CIO (Joseph's Landscaping Service),154NLRB 1384 (footnote 1). The Board therein held that "to the extent thatthe above rule bars the use of presettlement conduct as backgroundevidence establishing the motive of object of a Respondent in its postset-tlement activities,we have concluded that it is incorrect."See alsoClimate Control Division, The Singer Company,160 NLRB 765.11 SeeBangor Plastics, Inc.,156 NLRB 1165. KAYSER-ROTH HOSIERY CO.375theUnion were successful in its organizational drive;threatening its employees that it would not promote itsemployees if they joined or engaged in activities on behalfof the Union; spying upon and keeping under surveillancethe union meetings and activities of its employees; in-stituting a hiring practice to discriminate against em-ployees because of their union membership, sympathies,and activities on behalf of the Union; instituting a ruleprohibiting employees from engaging in activities on be-half of the Union at any time on Respondent's premises;promising its employees a wage increase if they refrainfrom joining or engaging in activities on behalf of theUnion; soliciting its employees to withdraw their mem-bership in the Union; threatening its employees withdischarge if they made mention of the Union or the sign-ing of an authorization card for the Union; and dis-couraging an employee from honoring a subpena of theBoard which had been duly served.2.Whether, subsequent to the August 13, 1964,12settlement agreement, the Respondent unlawfully failedto offer Earl Calbaugh a job for which he was qualified inviolation of Section 8(a)(3) of the Act.3.Whether the Respondent violated Section 8(a)(3) ofthe Act by discriminatorily discharging and refusing toreemploy the following employees: James W. McMillian,Jean Ella Potter, Doris Smith, Bobby Ray Cox, ErmaJuneKeylon, Burton Eugene Yates, Noreen Nash,Charles Wayne Porter, Stewart E. Calbaugh, James BuckReel, Vaughn Hensley, William C. Pelfrey, Ronnie Pat-ton, Calvin Creekmore, Mary Frances Bowen, KennethToole, Shirley Shaver Wilkey, Peggy Wright, Bobbie SueDunn, Betty Stout, Garland Stinnett, Robert AllenSmith, James W. Suttles, Conway G. Ballard, Hubert D.Keith, and Euel Robert Tate.4.Whether the Respondent violated Section 8(a)(3)and (4) of the Act by discharging and refusing to reinstateShirley Fugate, Kenneth Lee Hughes, and Frances Hill.C.Background and Preliminary Alleged 8(a)(1)Violations13Kayser-Roth's Dayton plant, as it exists today, is madeup of two former independent and geographicallyseparated hosiery mills, one, the Dayton Hosiery Mill,and the other, the Graysville Hosiery Mill. With theacquisition of the Graysville Mill in 1955, Kayser-Rothconverted the Graysville plant into a greige goods orknitting operation, transferring the finishing operations tothe Dayton plant, and similarly, changed its Dayton plantinto strictly a finishing operation, transferring its knittingoperation to the Graysville plant. Thus, until 1964, thetwo plants operated in this manner, with the greige goodsfrom the Graysville plant being carried across town to theDayton plant for finishing. In March 1964, with thecompletion of construction of new facilities at the Daytonplant,which more than doubled the existing space, thetwo plants were physically consolidated at the one loca-tion,with the old Graysville structure maintained as awarehouse.Structurally,Kayser-Roth's Dayton Division, whichmanufactures exclusively tights (leotards) and children'shose is headed by a general superintendent, who isassisted by superintendents of the two divisions, theknitting division and the finishing division. The knittingdivision, employing approximately 300 employees, ismade up of a knitting department operating on threeshifts, a sewing department, and a toe seaming and in-specting department.14 The finishing division, with ap-proximately 220 employees, is comprised of a boardingdepartmentrunningon three shifts, a dye departmentoperating two shifts, a pairing department, a longfold de-partment, a folding department, and a shipping depart-ment.The completion of the new facility, and the moving ofthe knitting division into the new plant, coincided with theinitial leaflet distribution on March 17, commencing theUnion's organizational campaign among the Respond-ent's 520 employees. Within a few days thereafter, Car-lysle Isley, vice president in charge of public and industri-al relations, headquartered in Burlington, North Carolina,made a trip to Dayton for the express purpose of formallydiscussingwith plant supervision the necessity of auniform application of plant rules and the company policywith respect thereto,15 and the effect of the Union's or-ganizing efforts on supervision. On or about March 20,Isley met with all of the Dayton plant supervisors. At thismeeting, Isley discussed the plant rules, rules which hadbeen in effect without revision for some 18 years, and theneed to enforce them. 16 The latter part of the meeting ap-pears to have been devoted to a discussion of the impactof the Unionon these rulesand of theunionactivitygenerally in its relation with the supervisors. In this re-gard, Isley testified that he told the gathered supervisorsthat inasmuch as leaflets had been distributed to the em-ployees, they should be careful of their comments in re-gard to unionism and further testified that he talked tothem as follows:Imentioned that the union leaflets had beenpassed out to our employees here in Dayton and thatour supervisors should be on guard as to their dealingwith the employees. I suggested or I told them thatwe should apply our plant rules and company poli-cies uniformly to everybody regardless of whetherthey indicated they were interested in the Union ornot. I stated that under no condition could any super-visor question or interrogate any of the employees12All unspecified dates refer to the year 1964, except where otherwiseobvious.13 Sec. 8(a)(1) of the Act reads as follows:Sec. 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exerciseof the rightsguaranteedin Section 7; ...Section 7 of the Act reads as follows:Sec 7. Employees shall have the right to self-organization, to form,loin, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, and shall also have the right to refrain from anyor all of such activities except to the extent that such right may be af-fected byan agreement requiring membership in a labor organizationas a condition of employment as authorized in section 8(a)(3).14At times material to this proceeding, there existed a greige depart-ment as well.isAs hereinafter noted the record amply demonstrates that such a tripat this time was operationally feasible.16 I find that at this time no new plant rules were established and that, tothe extent that some record testimony would indicate the contrary, it per-haps was based on a confusion created by the fact that shortly after themeeting, Isley sent back to Dayton some new, but identical, posters toreplace the old and faded ones on the old bulletin boards and on the newones in the new part of the plant. A copy of these rules is attached andmarked "Appendix B." 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder his supervision. I told them that they shouldnot spy on union activities. I told them that theycould not threaten any employee with dischargebecause of union activities. That they could notpromise to reward any employees for spying on theUnion and that the supervisors were supposed to dotheir job just as if there were not any union trying toget into the plant.Isley further testified that he told them "that a personcould be discharged whether he was a member of theUnion or not if he broke plant rules." He went on to in-struct them not to initiate conversations with employeesconcerning the Union and not to inquire as to whetherthey or others belonged to the Union, but if they were ap-proached by employees and asked, they could expresstheir own opinion and could tell them that they were op-posed to it. Isley apprised the supervisors "that em-ployees are not permitted to carry on union activities tothe extent that they were neglecting their own job or in-terfering with others in performing their job."The above findings are based upon Isley's creditedtestimony, which for the most part is corroborated by Su-pervisors Robert Wilkey and Wendell Borne and by Divi-sion Superintendent Everett Roberson. On direct ex-amination,Wilkey testified on behalf of the GeneralCounsel that "I believe that the main subject was thatthere would not be allowed to be any union activitiesonthe job."17Although admitting that on this occasion Isleytold them not to interrogate or threaten employees, thatthere would be no union activities on the job while an em-ployee was doing his job, that there was to be no interfer-ing with the work of others, and that union employees andnonunion employees were to be treated just alike, Wilkeytestified that they wanted the supervisors to "work alongwith them on the thing and to try to keep them informedof any activities that were taken [sic] place, things likethat." As this quoted portion of Wilkey's testimony is notspecifically attributed to any named person, and in viewof my credibility findings hereafter as to Wilkey and ofRoberson's denial that this was said or implied, I find thatitdoes not accurately reflect the true fact. The GeneralCounsel called as its witness, Wendell Borne, supervisorof the dye department, who had also been active in theUnion, had been discharged, and subsequently reinstatedpursuant to the settlement agreement in August. Borne,corroborating Isley, testified that at this meeting Isleytold the supervisors in answer to questions that theyshould treat everybody the same, that the employees whosigned union cards did not have any special privilegesover those who did not sign cards, and that a union em-ployee could be discharged for breaking company rulesjust like any other employee. Isley told them that em-ployees could not be fired for union activities. 18In support of the complaint allegation that the Respond-ent in April instituted a hiring practice to discriminateagainst employeeswho were union adherents, theGeneral Counsel elicited from Robert Wilkey, a formersupervisor later transferred to a nonsupervisory positionat his own request, testimony to the effect that about thefirst of June, Kenneth Queen, the assistant general su-perintendent of the Seamless Division from Burlington,North Carolina, called Supervisors Charlie Kelley andRoy Stinnett, and him, into an office and told them that"the main ones that held on to the Union and wouldn'tgive up and kept on working for the Union that he wantssome discharges on those, and he did call some names."Wilkey could recall only the names of Woodrow Tumlin,Guyman Hill, and Mayford Daniels. After a leadingquestion in which the words "twisted toe" were used,Wilkey remembered that Queen also said, "To find atwisted toe or heel, something wrong with the work anddischarge them for it."NeitherCharlieKelleynorRoy Stinnett werequestioned by either party as to this conversation.19Queen, who was placed on the witness stand by theRespondent soley for the purpose of testifying as to thismatter, denied on direct and on cross-examination that heat any time told Robert Wilkey or any supervisor that hewanted or expected specific individuals discharged orthat he, in any form, told supervisors that he wanteddischarges.Ido not credit Wilkey as to these instructions at-tributed to Queen. In the first place, Wilkey, who wasevasive and at times vague, did not impress me as beingparticularly truthful on the witness stand, having reversedhimself several times on minor aspects of his testimony.Whereas Queen, although on the stand only briefly, gavethe appearance of candor. It should also be noted that,with one isolated and nonalleged exception, the recordcontains absolutely no credible evidence of antiunionanimus on the part of Queen, and no other evidence thathe in any way became involved with union matters, ac-tions, or conversations in the Dayton plant. Secondly,Wilkey's testimony to the effect that because of this heasked for a transfer to a nonsupervisory job which sub-sequently was granted is likewise not supported by credi-ble record evidence. In fact, at one point, Wilkey ad-mitted that he askedto be transferred because in his ownopinion he was not a supervisor. Finally, the recordreveals that among a number of known union leaders stillworking in the plant without interruption are WoodrowTumlin, Guyman Hill, and Mayford Daniels, the threementioned in Wilkey's testimony. I shall recommend thatthis portion of the complaint be dismissed, and herebytake particular notice of this finding as it would otherwiseaffect the 8(a)(3) issues hereinafter discussed.17 In view of the italicized portion of this quotation, I find that thisevidence does not, to the extent that it was so intended, support par 19 ofthe complaint alleging as violative of the Act the institution of a ruleprohibiting employees from engaging in Union activitiesat any timeonRespondent's premises.'sBorne's testimony, however, is weakened by the fact that histestimony on a crucial point differs from that which he had set forth in hispretrial affidavit. Thus, in his affidavit he stated that Isley "said all appli-cations for jobs would be from then on be handled so that the applicantswhole history could be checked so that the company could know, theycould not have anything- they would not have anything to do with aunion."On the stand, Borne testified that he believed that Isley said "theapplications would be made through the office and the supervisors wouldselect the applications they wanted to use." Without minimizing the effectof this, I must state that in watching Borne while testifying, I felt that heappeared to be a most reliable and honest witness. While this discrepancygoes only to the credibility of the witness, and not to the truth of thematter, nevertheless, Isley was questioned on this and denied telling thesupervisors that the job applications would have to be screened carefullyin order that the Company could be sure that new employees would not bein favor of the Union' 9Charlie Kelley, who was ill, testified in this proceeding only briefly asto one incident, and did so from a hospital bed-just before the close of thehearing. Stinnett, on the other hand, testified at length to a number of matters. KAYSER-ROTH HOSIERY CO.377While, as hereinafter found, the Respondent through itssupervisors did engage in interrogation, threats, surveil-lance, and unlawful conduct generally during the monthsimmediately following the advent of the Union, as well asin discriminatory termination of employees, contrary tothe view of General Counsel, 1 find neither directive norjustification for such conduct in either of the two super-visor meetings referred to above, and to the extent thatcomplaint allegations may be predicated thereon, I findthem to be without merit.This is not to say that the Respondent, officially andotherwise, did not strongly oppose the Union and its ac-tivity among the plant employees, for it did. The Respond-ent, early in the Union's campaign, made it clear to all ofits employees that it was opposed to the Union and in-tended to take all proper means to prevent its successfulorganization in the plant. A notice addressed to all em-ployees, articulately setting forth its position, was postedon the bulletin boards and, under a covering letter, sent toeach employee.20 Simultaneously with the documentedopposition to the Union as registered by the Respondent,the Union, between April 10 and May 12, held some 10or 11 meetings attended by plant' employees at variousplaces in the Dayton area. At the same time, some 83 em-ployees became signatory to four form "letters" preparedby the Union on various dates in April, and subsequentlysent in three mailings by certified mail to the Respondentplacing the latter on notice that said employees hadsigned union authorization cards, were members of theUnion, and were actively participating in a campaign toorganize the plant for the purpose of collective bargain-ing.21The purpose of preparing these union letters, asstated by counsel for Charging Party "was so that thecompany could not subsequently deny that they knewthese people were engaged in union activity." Uponreceipt of the first such union letter, the record does notindicatewith respect to the others, the Respondentrepliedby mail to each employee named therein,acknowledging receipt of the union letter, and apprisinghim that his having signed with the Union gave him no im-munity of any sort or any preference over other em-ployees, and that he would be expected to perform his jobas fully as anyone else if he wished to remain with theCompany.22According to Isley, his instructions with respect to theenforcement of plant rules and increasing efficiency in thefinishing department were not carried out.23 Accordingly,in the months following his visit to Dayton, a largenumber of managerial changes were made in the Daytonplant operation, from the top to the bottom. This gradualelimination process was effectuated because of gross inef-ficiency on the part of those responsible. Thus, ElmerKelley, who, as vice president and general manager, wasthe highest company official in Dayton, was retired by theCompany on August 11; Leon Young, the general su-perintendent, was relieved of his duties sometime duringthe early summer and separated from the Company onSeptember 25; Freeman Looney, finishing division su-perintendent, was relieved of his duties on July 31, andreplaced by Earl Barger on August 4;24 Charlie Kelley,first-shift boarding room supervisor, was relieved of hissupervisory functions and demoted to a shipping clerk onNovember 13; Robert Wilkey, second-shift boardingroom supervisor, was relieved of his supervisory statusand moved to "tights bagger" on October 5; Bud Young,shipping department supervisor,was demoted to ashipping clerk on January 18, 1965; and ParkerBean, su-pervisor of the greige department, was relieved of his su-pervisory functions on November 4, and moved to thewarehouse.25With the exception of former FinishingDivision Superintendent Earl Barger, none of those offi-cialswhose employment with the Respondent was sub-sequently terminated was called upon to testify in thisproceeding.D. AllegedViolationsof Section8(a)(1)1.SurveillanceAs part of the Union's organizational campaign duringthe spring of 1964, the Union held 10 or 11 meetingswhich were attended by employees of the Respondent.Thesemeetingswere held in public places, and out-of-doors.Undisputed record -evidence reveals that on anumber of such occasions a company official was presentin the general area at one time or another and was wit-nessed by employees so attending. Thus, the questionposed is whether, in each instance, the official or super-visor was there for the purpose of engaging in surveil-lance of theunionactivities of employees.a.March 19- Walnut Grove ChurchEmployee Robert Smith, one of the alleged dis-criminatees herein, testified that "about March 19, it wasinMarch," while attending a union meeting outside theWalnut Grove Church, attended by some 25 to 30 em-ployees, he saw Leon Young and Kenneth Queen, a com-pany officialheadquartered inBurlington,NorthCarolina, pass by, doing about 35 miles per hour. TheWalnut Grove Church is located directly beside Highway27 traveling north and south and close to the countyhospital, and at this point commands a 45-mile per hourspeed limit. First, because there is no corroboration ofSmith's testimony in this regard;26 secondly, as theevidence reveals that the first union meeting of Respond-ent's employees was not held until April 10, and the firstWalnut Grove meeting until April 16; and thirdly, in viewof Smith's changing his testimony from having seenQueen "looking at us" to "he was looking straight ahead"20A copy of the notice, G.C. Exh. 6-B, is attached and marked "Ap-pendix C."21For the sake of uniformity as well as transcript conformity, thesedocuments hereinafter will be referred to simply as"union letters."22 This was not asserted as a violation and a copy of the letter was in-troduced into evidence solely to show company knowledge of union ac-tivity on the part of certainemployees.23 Isley's testimony that the plant continued to operate around 75 per-cent of normalefficiencyis not refuted.24 Earl Barger subsequently left the Respondent's employ on April 21,1965, and was replaced by Bill Ewing.25Among other changes, Cecil Housley,third-shift knitting departmentsupervisor,quit his employment with the Company on August 16.Because of the tremendous turnover in the Company'smanagement andsupervision,for the purpose of simplicity in discussing any particular in-cident or event throughout this decision, the person involved will normallybe referred to by the title or position held by him at the time of the in-cident.26Nor, admittedly, is there refutation, for Young did not testify andQueen, only as to one incident. 378DECISIONSOF NATIONAL LABORRELATIONS BOARDas they drove by,27 I do not credit Smith's testimony as tothis incident and, accordingly, find that it did not occur.b.April 10- Wolf Creek SchoolEmployee Guyman Hill,a union leader,crediblytestified that he attended this Wolf Creek meeting, whichthe record discloses as being the firstheld among Respond-ent's employees, that it was held out-of-doors beside theschoolhouse, and that it was attended by some 16 ofRespondent's employees.While in attendance, he sawAnn Thurman28 and employee Dianne Garrison twicedrive by themeetingplace, turn around and come back.According to Hill, the black top country road was some50 to 70 yards from the meeting place, and Thurman wastraveling at an estimated 30-35milesper hour.Employee Finley Fugate testified that on this occasion,just before arriving at the meeting with his wife, he sawAnn Thurman, witha second person,sitting in an au-tomobile at a drive-in restaurant. After stopping at thedrive-in forsomethingto drink, Fugate went to the meet-ing. Sometime later he saw Ann Thurman drive by, turnaround, and drive backagain.She repeated this some 25minuteslater. Fugate's testimony differs from Hill's onlyto the extent that he recalled but 10 employees in at-tendance and that he estimated the distance from the roadto the school about 150 yards. Employee Francis Hillcorroborated the testimony of Guyman Hill and of Fu-gate,and added that the drive-in could be seen from themeeting place.Finally with respect to this incident, Ann Garrison, asewingdepartment employee who customarily rode toand from work with Ann Thurman, testified that on theday in question, whileridinghome to Spring City afterwork, Thurman told her that it was important that she beat Spring City at 4:30 p.m. because "they weregoing tohave the unionmeeting attheWolf Creek Schoolhouseand that shewas goingto be over there." According tothe undisputed testimony of Garrison, they stopped to eatat the drive-in across the road from the schoolhousewhere they "watched the cars go into the schoolhouse."As the cars passed containing employees whom sheknew, Thurman wrote down their names, asking Garrisonfor assistance in identifying the employees. Garrisontestified to thereafter making but one trip down and backpast the schoolhouse.It is alsoapparent from hertestimony that the Wolf Creek School is 2 or 3 miles offof their usual Route 27 to Spring City.29 These facts,beyondquestion,compel a finding that on this occasionAnn,Thurmanwas engagedin the most flagrant kind ofsurveillance.Accordingly, I find that the Respondent,responsible for the conduct of its agent, thereby violatedSection 8(a)(1) of the Act.c.April 11- Rattan BridgeOn Saturday morning, April 1 l , the second meeting ofemployees was held out-of-doors at Rattan Bridge, a24 Smith admitted on cross-examination that,after signing his pretrialaffidavit he later went back and changed it in the same manner that hechanged his testimony on the witness stand.28Although the parties were unable to agree as to the supervisory statusor lack thereof of Ann Thurman, they did stipulate that, for the purpose ofthis proceeding only and as to the April 10 Wolf Creek School incidentonly, Thurman was an agent of the Respondentpublic place located adjacent to a county road. Accordingto the testimony of a number of employees,30 SupervisorCecilHousley drove by whilethemeetingwas inprogress. Toole testified that approximately 30 to 40 em-ployees were in attendance and that Housley's rate ofspeed was less than normal. Bowman testified that ap-proximately 25 to 30 employees were present, thatHousley's rate of speed was less than normal, approxi-mately 20 m.p.h. Bowman, on cross-examination, ad-mitted that Housley lived in the Rattan community andthat, in going to visit Housley, which he did on occasionto go hunting with him, one would come over the RattanBridge.On these facts alone, including the absence ofevidence that Housley ever saw or looked toward the em-ployee group, I am not prepared to draw an inference thatHousley drove past the area for the purpose of surveil-lance or that he was so engaged. I find the incident not toconstitute unlawful conduct.d.April 16 - Rattan BridgeDoris Smith, an alleged discriminatee and a crediblewitness, testified that, while attending a union outdoormeeting with some 25 to 30 other employees at RattanBridge sometime in April, which I find to have been April16, she saw Plant General Manager Leon Young drive byvery slowly. According to Smith, a few minutes laterYoung drove back over the bridge, which was some 70yards away,glancing inthe direction of the employees ashe went by. Young,no longer anofficial of, or employedby, the Company, did not testify. Accordingly, Smith'stestimony, although not corroborated, is not refuted. AsIwas impressed with her candor and found her to be amostcrediblewitness, notwithstanding a lack of cor-roboration by others who may have been in attendance,I credit her testimony in this regard. I find these facts towarrant an inference of unlawful motive on the part ofYoung. I find that on this occasion Young was engaged insurveillance and, accordingly, that the Respondent vio-lated Section 8(a)(1) of the Act.e.April 23 -Rattan BridgeNoah Wright testified that 2 or 3 weeks after the April11 union meeting,while attending another union meetingat Rattan Bridge, which I find took place on April 23, Su-pervisor Cecil Housley again drove by the employeemeeting. Forthe same reasonsheretofore expressed withrespect to the April 11 meeting at Rattan Bridge, I findthis evidence, even when considered with the evidence ofthe earlier meeting, insufficient to support an inference ofsurveillance on the part of Housley.f.May 12 -Rattan BridgeTwo unionmeetingswere held on May 12, the first, amorningmeeting for second- and third-shift employees atRattan Bridge, the second, an afternoon meeting for first-21Ann Thurman did not testify in this proceeding. Accordingly, thetestimony of Guyman and Francis Hill, and of Finley Fugate and DianneGarrison is unrefuted.30Glenn Keylon, Noah Wright, Kenneth Toole,William Bowman, andRoy DeVault. KAYSER-ROTH HOSIERY CO.379shift employees at Walnut Grove Church. As to theformer, employee Samuel Barley credibly testified that onFriday before the May 12 scheduled meeting at RattanBridge he asked Supervisor Troy Ward, whom he knewto fish frequently at Rattan Bridge, if he had been fishing,and then suggested that he not go the next morning.Glenn Keylon testified that on this occasion he overheardBarley tell Ward that they were to have a union meeting,and that Ward said that he had planned to do some fishingand that he could do it there. At this, according toKeylon, Barley told Ward that he was telling him thisbecause he was not invited. Ward admitted telling Barleythat "as long as I have a license I would fish when I getready." The following morning, Ward fished from RattanBridge, which is about 10 feet wide, between 8:30 and10:30 a.m. when he quit because the fish stopped biting.Some 15 or 20 minutes before he left, employees startedgathering for the meeting, some of whom drove across thebridge within a few feet of where Ward was doing his fish-ing.The meeting place was approximately 125 yards,with a clear vision, from the bridge. Ward admitted hav-ing been made aware of the scheduled union meeting inthat vicinity when he set out to fish that morning. Not-withstanding the fact that Ward, a rabid fisherman whofrequently chose Rattan Bridge, might well have fishedthere that particular morning whether or not there hadbeen a union meeting held, I find that, under these cir-cumstances,Ward's action constitutes surveillance ofunion activities within the proscription of Section 8(a)(1)of the Act, and that his statement to Barley of the Fridaybefore, in context, constitutes -a threat to engage in sur-veillance of an employee union meeting, also within themeaning of Section 8(a)(1).31g.May 12 - Walnut Grove ChurchNoah Wright testified that, while attending the May 12afternoon meeting outside the Walnut Grove Church atwhich some 30 to 40 employees were present, he saw Su-pervisorRalphMayes, accompanied by someone heknew only as Otis, driving north on Highway 27, some 30yards away. Approximately 15 minutes later, or around4:30 p.m., Wright saw Everett Roberson also drivingnorth on Highway 27. Ten to fifteen minutes later Su-perintendent Roberson was seen by Wright driving southon the highway. According to Wright, Mayes seemed tobe driving at a normal rate of speed, which because of thehospital nearby appears to have been 45 m.p.h., andRoberson much slower. Mayes was not questioned onthismatter. Everett Roberson, however, testified that onthis occasion, while on the way to his brother's house atOak Hill, he noticed a group of people gathered outsidethe little church, some 40 feet from the highway and thathe recognized a few who worked at the plant. AccordingtoRoberson, he drove on up to a truck stop, turnedaround, came back past the church, where again henoticed the people assembled in the churchyard, and"went on about my business." Roberson testified that,although he did not know what it was all about, he con-cluded afterwards that it might have been a union meet-ing.On cross-examination Roberson admitted that heturned around and went back"to see what it was," and,apparentlyrecognizingUnionRepresentativeTedBenton,"figured by then that it was a union meeting."I find these factsinsufficient to establish surveillanceon the part of Supervisor Mayes. With respect to Rober-son,however,although I associate no connectionbetween his trip and that of Mayes some few minutesearlier,I am of the opinion that he accidentally stumbledon the employee meeting and that curiosity caused him toexplore further. I conclude that, in slowly driving backpast the union meeting,Roberson technically engaged insurveillance within the meaning of Section 8(a)(1) of theAct.2.Threatsof serious harmThe complaint in paragraph 13 alleges that the"Respondent, on or about April 20, 1964, in a notice toits employees posted at its plant and mailed to its em-ployees ... threatened its employees in and about thevicinity of its plant that they would suffer serious harm ifthey joined or engaged in activities on behalf of theUnion." This allegation has reference to the first num-bered paragraph of the notice posted on the bulletinboards and mailed to employees, attached hereto as Ap-pendix C. This provision reads as follows:(1)This matter is, of course, one of concern to thecompany. It is also, however, a matter of seriousconcern to you and our sincere belief is that if thisunion were to get in here, it would not work to yourbenefit but, in the long run, would itself operate toyour serious harm.Counsel for the General Counsel, however, made itvery clear, in reply to my inquiry, that the notice itselfwas not asserted as a violation of the Act, but was sub-mitted into evidence solely "to show the animosity of theRespondent towards unionization and to show what therules were of the Respondent in reference to what activi-ties might be carried on in the plant and when, as far as or-ganizational efforts." The Board, in a contemporaryKayser-Rothcase32 involving the Burlington, NorthCarolina, plant, and issued since the hearing in thisproceeding closed, found it unnecessary to pass upon thelegality of this same provision of the same notice standingalone,33 but did so on the ground that, because of otherunlawful conduct and particularly a personal reference tothe notice provision to employees, the notice as a whole"was calculated to and had the effect of restraining andcoercing employees in the exercise of Section 7 rights."While technically, perhaps, the issue was not litigatedherein, I deem myself bound by the Board's decisiontherein and find that the notice, containing the first num-bered paragraph referred to above, had the effect ofrestraining and coercing Respondent's employees, andtherefore constitutes 4 violation of Section 8(a)(1) of theACt.3431Neither my findings of fact nor my conclusions of law as to this in-cident is predicated in any way upon the discredited and worthlesstestimony of James Hall.33Kayser-Roth Hosiery Co, Inc.,158 NLRB 28.a3 But for a very few word changes, and nothing changing the import,the notices are identical.34 C£Jackson Co., Division of Sumner Williams, Inc.,160 NLRB1781, where, in an objections to election case, the Board held that, in theabsence of other objectionable conduct, a similar statement published ina letter to the Company's employees did not have any substantial impacton the employees' freedom of choice in a forthcoming election. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Violations supported by the testimony of James HallJames Hall, one of the company employees who wascalled by, and testified on behalf of, the General Counsel,testified at length with respect to all phases of the GeneralCounsel's case. In addition to a number of alleged unionconversationswith company officials Troy Ward andEverett Roberson, Hall testified to matters relating to theemployee practice of removing hose from the plant.35During the many hours that Hall appeared on the witnessstand, he testified in a most unconvincing manner. Apartfrom evasive and dilatory tactics and generalizations,time after time, Hall, even on direct examination, repu-diated his own testimony, and at times his testimonybecame absolutely incredible.Thus, initially,in responseto the General Counsel's question as to how many sockshe received and took from the plant during his 2 years ofemployment,Hall replied, "several pair."As histestimony progressed,all on direct examination,this esti-mate was upped to 10 to 15 dozen, then to "twenty-fivedozen altogether," and finally, to 600 pair, or 50 dozen.Hall's affidavit conceded that this figure might have beenas high as 75 dozen,Later in his testimony,Hall statedthat he had not taken any socks during the past year, butthat he still had at home two dresser drawers filled withsocks from the plant. At another point on direct examina-tion,Hall testified that he never heard of anybody beingdischarged for talking except Ronnie Patton,one of thealleged discriminatees herein.On cross-examination hereiterated this, and then admitted that his own mother hadbeen discharged for talking the prior April and that he hadbeen told by Roberson that she had been discharged fortalking.Even the General Counsel was surprised atHall's testimony,for, on redirect examinationfor the firsttime, Hall testified at length to a number of conversationswith Roberson allegedly having taken place right up totheNovember 18 election.In fact,Hall testifiedgenerally that Roberson talked to him about the Unioneveryday or every other day from the time of his mother'sApril discharge until 2 or 3 weeks before the November18 election. Not only did the General Counsel indicatethat he knew nothing about the later conversations beforeHall took the witness stand, which, if believed, admit-tedlywould be most damaging to the Respondent's case,Hall in his second pretrial affidavit taken on the 21 st dayof Octobermade no mention of these later conversationswith Roberson. Had they, in fact, taken place as testifiedto byHall, in view of Hall's extreme prounion senti-ments, it is completely unexplainable why he had not setthem forth in his affidavit taken at the time they allegedlywere taking place or later apprised counsel for theGeneral Counsel as to such conduct. While Ward andRoberson both admitted to talking with Hall from time totime concerning the Union,as well as with other em-ployees, and while not questioning the fact that some ofthat which Hall testified to undoubtedly was a fact ortook place, the difficulty is that on the record it is next toimpossible to determine what is true and what is not.Based upon my close observation of his demeanor duringhis lengthy testimony on the witness stand, his evasiveand exasperating manner in answering questions of coun-sel, including his own counsel as well as those asked by31 Four of the alleged discrimmatees herein were discharged assertedlyfor stealing socks.36 In view of the above,I shall recommend that all complaint allegationswhich are supported only by Hall's testimony,including the amendmentme, coupled with the numerous inconsistencies and repu-diations in his testimony,I find Hall to have been a mostdishonest witness and one in whom I can place no faith asto veracity or respect.I consider his testimony, all phasesof it, to be totally unreliable and absolutely worthless,and, accordingly, have not, in any way, in making myfindings of fact or conclusions of law herein, relied uponor even considered his testimony.364.The AlveidaHarris subpena incidentDuring the course of the hearing and toward the closeof the General Counsel's case an incident occurred whichsubsequently resulted in my granting the General Coun-sel'smotion to amend the 8(a)(1) allegations of the com-plaint. Employee Alveida Harris, who was under subpenato testify for the General Counsel, after several days ofsitting in the courtroom early in the proceeding, askedand received permission from the counsel for the GeneralCounsel to go back to work,subject to being called againwhen needed.On Wednesday afternoon, June 4, Harris,having been apprised by her floorlady, Rhoda Housley,that she was wanted at the courthouse, and desiring notto appear, "told her (Housley) to call and ask if a doctor'sexcuse wouldexcuse me." According to Harris' furthertestimony, Housley came back and told her "that I didn'thave to come." Notwithstanding this, Harris left the plantand went by the jail, where, in answer to her question, shewas told that she could be fired and put in jail if she didnot honor her subpena.Harris left the jail and went to the courthouse whereshe asked to speak to Everett Roberson.Roberson wasinformed of this just before the hearing was momentarilyrecessed.Roberson,in a brief conversation with Harrisin the downstairs hall, was apprised by Harris as to whatshe had been told at the jail, and asked by Harris if it weretrue that she could be fined or put in jail for not honoringa subpena.Roberson'sanswer,crucial as it is, is indispute. Thus, Roberson testified that he told her, "Al-veida, I don't think that's right," and that just then peoplewere entering the hall from the courtroom and Harris left.Harris testified,when initially asked by the GeneralCounsel, thatRoberson said "I could go." Whenquestioned by counsel for the Respondent,she initiallytestified that she did not understand what Roberson hadsaid, but that Roberson did tell her that he did not thinkshe could be fined or jailed for not appearing. On redirectexamination,Harris testified that"he just told me I didn'thave to - wait,he said to go on if I didn't - I didn't haveto testify or something on that order."She later testifiedthat she did not know what else he said because of thenoise in the hall but that"he told me to go. He told me Icould go," and still later,"he just said to get out of hereand go on."In any event,it is undisputed that the conver-sation lasted less than 2 minutes and that Harris left thecourthouse immediately thereafter and went home.She subsequently was called as a witness by theGeneral Counsel and, in addition to this incident, Harristestified briefly as to two union conversations, one withRoberson and the other with Troy Ward, the previousApril.37 Atthe conclusion of Harris' testimony,over theobjection of counsel for the Respondent,I granted thegranted at the hearing pertaining to Roberson"between October 1, 1964and November 18, 1964,"be dismissed.39Harris had been discharged in April 1964,and was subsequentlyreinstated pursuant to the terms of the settlement agreement in August. KAYSER-ROTH HOSIERY CO.381General Counsel's motion to amend the 8(a)(1) allega-tions of the complaint to include the above incidents.38First, as to Housley's statement to Harris that she didnot have to attend the hearing, in view of the fact that itwas not shown that Housley, who was not questioned onthismatter, was aware that Harris was under subpena, avital and necessary requisite, I find without merit the al-legation as it pertains to Rhoda Housley. As to Roberson,however, even on his testimony alone, I am of the opinionthat technically he was guilty of discouraging Harris fromhonoring a subpena,and so find.In all fairness, however,Ido feel that, under these circumstances, including thefull cooperation extended by Roberson on behalf of theRespondent to the General Counsel throughout the hear-ing with respect to the latter's employee witness, and thefact that Harris, whose extremely brief testimony on be-half of the General Counsel was confined to two alleged8(a)(1) incidents,certainly cannot be considered a vitalwitness to the General Counsel's overall case, Robersondid not possess an intent to obstruct the Board'sprocesses, which, but for this explanation, could well beinferred from the plain language of the amended allega-tion.5.Additional interference, restraint, and coercionGlenn Earl Keylon, a former fixer employed in theRespondent's knitting department, testified that a fewdays after a union meeting in April at Rattan Bridge,Knitting Division Superintendent Everett Roberson ap-proached him at his job. During the rather lengthy discus-sion,according to Keylon, Roberson asked him if he at-tended a meeting at Rattan Bridge a few evenings before.When Keylon replied in the affirmative, Roberson said,"I never would have thought that of you. Do you feel infavor of the Union?" When Keylonagainreplied in theaffirmative, in answer to Roberson's further inquiry,Keylon discussed with him his reasons for wanting theUnion. During the course of this, Roberson interruptedto ask, "You mean to tell me that you would take achance of putting you and your wife both out on the street?" Toward the end of the conversation, Robersonasked Keylon if he did not believe that the Company willmove the mill or shut it down if the Union came in. WhenKeylon replied that he did not think so, Roberson toldhim thatitwas something for him to consider and that heshould give it more thought.As Roberson was not specifi-cally questioned on this, Keylon's testimony stands un-refuted. I find that Roberson's question to Keylon as towhether he would take a chance of putting him and hiswife out on the street to constitute a threat of Keylon'sjob security, and, as such, a violation of Section 8(a)(1) ofthe Act.39 I further find that Roberson's statement toKeylon on this occasion to the effect that he should givemore thought as to whether the Company will move themill orshut it down if the Unioncame into be violative ofSection 8(a)(1) of the Act.40The following evening while on the job, Keylon wastold by Supervisor Troy Ward that Ralph Mayes, first-shift supervisor of the knitting department, wanted to seehim inhis office. Accompanied by Ward, Keylon went toMayes' office aand in Ward's presence,Mayes said toKeylon,"I hear you joined a little union group." WhenKeylon replied that he had and in turn was asked whetherhe thought that the Union would "do us any good," or"do us more harm," Keylon replied that he thought theUnion would help the employees. When Keylon, refer-ring to the company rules on talking, said that thingscould not get much rougher and indicating that the Unionwas bound to help, Mayes replied, "I don't hardly thinkthey will ... but it is something for you to think about."Continuing, Mayes said, "We might all be looking for ajob ... if everybody was out of a job it would be hard forus all to go back to work some place else." When Keylonindicated that he understood that but that he still believedthe Union would help, Mayes said that if that is what youthink and really believe, "if it comes in, I hope it helps usall." In concluding, when Keylon indicated that higherwages by employees should also result in higher wagesfor supervisors, Mayes laughed and said, "Well, I hopeso." Troy Ward, although present, did not enter into thediscussion. As neither Mayes nor Ward testified concern-ing this incident, Keylon's version is not refuted. I findthat the statement of Mayes, uttered during the instantconversation, to the effect that "We might all be lookingfor a job ... if everybody was out of a job it would behard for us all to go back to worksomeplace else," toconstitute a prediction of the loss of jobs if the Unionwere to win the election,and as such,under the circum-stances, a violation of Section 8(a)(1) of the Act.41Conway Ballard, a boarding room employee, testifiedto several union conversations allegedly had with CharlieKelley, boarding room supervisor, with Elmer Kelley,vice president and general manager, and with KennethQueen, assistant general superintendent of the seamlessdivision.While I have very strong reservations concern-ing the credibility of this witness generally, the factremains that none of the company officials to whom thestatements are attributed testified with respect thereto. Infact, Charles Kelley testified only briefly from a hospitalbed on one matter alone, Kenneth Queen's testimony waslimited to one alleged incident, and Elmer Kelley, whowas retired from the Company August 11, 1964, did nottestify at all. Accordingly, I credit Ballard's testimony asto these specific conversations and only as to these con-versations.Thus, Ballard testified that about the first of May,Charlie Kelley walked over to him and asked'him "if Iwould go with the Union." When Ballard replied that hewould, and after Kelley registered concern that Ballardwould get involved with the Union, in reply to Ballard'sinquiry, Kelley stated that "he thought it would mess mychances up of advancing with the Company." I find Kel-ley'sprediction that Ballard's involvement with theUnion would mess up his chances of advancing with theCompany to constitute a violation of Section 8(a)(1) ofthe Act.4238 Thus,par 21(a) of the complaint reads as follows-38Lyon, Incorporated,145 NLRB 54, enfd 341 F.2d 301(C.A. 5)Respondent,by its supervisors and agents,Floorlady Rhoda Housley40 Philip Carey Manufacturing Company,140 NLRB 1103.and Plant Manager Everett Roberson,on or about June 2, 1965,41Des Moines Foods, Inc.,129 NLRB 890.discouraged its empolyee,Alveida Harris,from honoring a subpoena42Haynes Stellite Company,136 NLRB 95.of the National Labor Relations Board which had been duly servedupon that employee. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDA day or two later, Kelley asked Ballard who was forthe Union,to which Ballard replied that he did not know,and then asked Ballard,"Well, don'tyou think if theUnion gets in that the mill will close down?"to whichBallard replied that he did not think so. Kelley's question-ing of Ballard as to which employees were for the Unionconstitutes unlawful interrogation within the meaning ofthe Act.43 I further find that Kelley's question of Ballardconcerning the mill closing down if the Union gets in war-rants a finding,under the circumstances,of a coercive in-ference, and,as such,is violation of Section 8(a)(1) of theAct.44Approximately 1 week later, Charlie Kelley again in-dicated to Ballard that his involvement with the Union"might hurt my changes of advancement with the Com-pany." Again,such statement constitutes a violation ofSection 8(a)(1) of the Act.4eAbout 1 week later, Elmer Kelley asked Ballard whyhe had anything to do with the Union,and, upon receivinghis reply, continued,"Don't you know that your havingsomething to do with the Union will hurt you more thanitwill help you." Elmer Kelley then stated to Ballard that"if the Union did come in ... the mill wouldn't be thereto see how it would affect us...."When Ballard repliedthat that was a chance they would all have to take, ElmerKelley asked him if he thought the Union would come in,to which Ballard replied in the affirmative. Elmer Kelley'sstatement to Ballard indicating that his association withthe Union would hurt him is violative of Section 8(a)(1)of the Act,46 as is his statement concerning a change in lo-cation of the mill if the Union were to come in .47A week or two later,while Ballard was driving KennethQueen to the airport,Queen told Ballard that Elmer Kel-ley had talked to him about Ballard,at which point Bal-lard asked whether his signing a union card would hurt hischances of advancing with the Company. Queen repliedthat he did not think so, but wished that Ballard had notfooled with the Union. As the complaint contains no al-legationwith respect to this incident,Ido not findQueen's reply to constitute a violation.Noah Wright,a former knitter employed in the Respond-ent'sknitting department,testified that several daysafter the initial leaflets were distributed in March, whichwould have placeditabout March 20, Cecil Housley,then supervisor of the third shift in the knitting depart-ment,approached Wright while at his work station, andasked him how he felt about a union. When Wright repliedthat he did not know and queried Housley as to how hefelt, the latter replied that unions are not any good.At thispoint,Wright volunteered that unions may be good insome places but that he felt Kayser-Roth was too big anindustry to organize.Three or four weeks later, placingthe conversation toward the third week in April, Housleyagain walked up to Wright and asked him how he feltabout the Union. When Wright replied that he felt thesame way as he had before,and inquired as to whethersomeone had told Housley that he was advocating theUnion,Housley replied in the negative.Housley, whoquit the Respondent's employ on August 16, 1964, didnot testify in this proceeding.ThereforeWright'stestimony stands uncontradicted.In view of the sur-rounding circumstances,including the background ofmany other coercive statements and the Respondent'shostility to the Union during this period,I find Housley'sinterrogation of Wright on these two occasions as to howhe -felt-about the Union to constitute unlawful interroga-tion within the meaning of Section 8(a)(1) of the'Act.48On April 8, Charlie Kelley asked Guyman Hill, an em-ployee and one of the union leaders, whether he hadheard about the Union, and, upon receiving an affirmativereply, queried Hill as to where the union meeting wasgoing to be held. Hill told him that it was at the WolfCreek School.The following day, Charlie Kelley againapproached Guyman Hill,and told Hill that his brother,Elmer Kelley,told him that"Iwas needing my job aw-fully bad and he gave me a job and he wouldn't havethought I would have done anything like this." On Mon-day morning,April 20,after Guyman Hill had the day be-fore solicited a signature on a union card, Charlie Kelleyapprised Hill of his having heard about the incident, andsaid to him "I thought you quit fooling with this Union."Again,as Charlie Kelley was not questioned as to theseincidents,the testimony of Hill,who impressed me as acredible person,stands unrefuted.I find that Charlie Kel-ley's statement to Hill, indicating that Elmer Kelley hadregistered concern that Hill had associated himself withthe Union after having been given his job, coupled withKelley's statement the following Monday, to the effectthat he thought that Hill had quit fooling with the Union,to constitute an implied threat to his job security and animplied warning to cease union activity, respectively. Ifind these both to be unlawful interrogation, renderingKelley's earlier question of Hill concerning the locationof a union meeting also to be violative of Section 8(a)(1)of the Act.49Kenneth Toole, one, of the alleged discriminatees in thisproceeding,testified that on April 20, Everett Robersonrebuked him for going to the restroom, saying that heshould have gone during his supper period. Robersonthen said, "You think you are able to leave your machineanytime the Union comes in?," to which Toole repliedthat he did as long as he kept his job up.According toToole, 3 days later Roberson approached him, asking himhow everything was going in the Union. When Toole saidthat he believed that it was getting better every day,Roberson told him that "union people aren't doingnothing but telling you people a bunch of lies." Toolecountered with the question, "How do we know that youare not telling us a bunch of lies,"and stating to Rober-son, "If you don't think the Union is doing better than theCompany is,what is worrying you ...." Roberson askedToole whether he actually believed that the Union coulddo better than the Company,and upon receiving an affirm-ative reply,stated to Toole, "If that's the way you feel,the rules still apply to you."For reasons hereinafter ex-pressed with respect to Toole's veracity,I cannot and donot credit this man's testimony.Accordingly,and not-withstanding that Roberson was not questioned on these43TidelandsMarine Service,140 NLRB 288,Mose Franck Heatingand Air Conditioning,150 NLRB 85094 SeeN.L.R B. v. Kingsford, dlbla Kingsford Motor Car Co,313F.2d 826(C A. 6), enfg.as modified 135 NLRB 711.4'HaynesStellite Co.,supra.4'Lyon, Inc., supraSeeWilder Finishing Co,138 NLRB 1017.46N.L R.B.V Flemingsburg Manufacturing Co.,300 F.2d 182 (C.A.6), enfg. 131 NLRB 492.49 SeeMead'sMarket,148 NLRB 383, andThe Great Atlantic &Pacific Tea Co.,150 NLRB 1222 KAYSER-ROTH HOSIERY CO.383two conversations and that Toole's testimony withrespect thereto remains unrefuted on the record, I refuseto make a finding based upon his testimony.James McMillian, one of the alleged discriminateesherein, testified that about April 1, Supervisor CecilHousley asked him if he were for the Union, to whichMcMillian replied that he, was. McMillian further testifiedthat a week or 10 days later, Cecil Housley, in thepresence of employee Jerry Jones, told him that if anyoneapproaches him about the Union he should tell him thathe does not want anything to do with it. In the absence ofany evidence tending to refute Mc vlillian's testimony inthis regard, it is credited. I find Housley's directive toMcMillian to tell anyone who approaches him about theUnion that he did not want anything to do with it to con-stitute a violation of Section 8(a)(1). This, coming afterHousley's earlier interrogation of McMillian as to hisunion sentiments, renders the former question a violationof Section 8(a)(1) as well.50Roy DeVault, a fixer in the knitting department,credibly testified that on Monday, April 13, immediatelyfollowing the union meeting on April 11, Everett Rober-son asked him what he thought about the union meeting,who told him about the meeting, and whom to get in touchwith to see the union organizers. Having played ignorantto these matters, DeVault was then told by Roberson thathe did not want him' to get into anything he could not getout of, that he was in pretty deep, and that he had alreadysigned a union card. Roberson further stated to DeVaulton this occasion that he should have told him and askedhis advice before attending the union meeting. I findviolative of Section 8(a)(1), Roberson's interrogation ofDeVault on this occasion as to what he thought about theunion meeting, who told him about the union meeting, andwhom to get in touch with to see the union organizers. Ifurther find violative of the Act, Roberson's statementthat he did not want DeVault to get into anything hecould not get out of, that he was in pretty deep. 51On Saturday, April 25, the day before a scheduledunion meeting at Frawley's Auction Barn, Everett Rober-son asked DeVault if he expected a big crowd tomorrow.Shortly thereafter, Roberson approached DeVault whilehe was working on his knitting machine, and asked himhow the Union was doing. When DeVault replied that hedid not know, Roberson asked him if he had stoppedkeeping up with the Union. When DeVault assuredRoberson that that was not the case, Roberson stated tohim that if the Union came in the first thing it would askfor would be more money, and that the Company waspaying all that it could pay then. DeVault asked Rober-son if he thought the plant would close if the Union camein and Roberson replied that that was a gamble we wouldall have to take, with which DeVault agreed. Robersonadmitted that he talked' with DeVault, as he had withmany employees, about the Union, but that he could notrecall any specific conversation. Roberson denied that heat any time told DeVauli or implied to him that the plantwould close down, but admitted the possibility that hecould have, had a lot of conversations with employeesabout the Union where a closing of the plant wasdiscussed. I found DeVault a very honest and straightfor-ward witness and I credit his testimony as to the aboveconversations.A perusal of this conversation betweenDeVault and Roberson reflects that with one exceptionmatters expressed by Roberson are protected by Section8(c) of the Act.52 However, with respect to Roberson'squestion of DeVault as to whether he had stopped keep-ing up with the Union, I find such to be unlawful inter-rogation and a violation of Section 8(a)(1) of the Act.Finley Fugate, a boarding room employee, testifiedthat while working on his machine on April 10, CharlieKelley asked him if he had heard anything about theunion meeting, to which Fugate replied in the negative.Kelley then told him that theunionman was crooked, thatif he were Fugate he "wouldn't fool with that ... theyonly pay you $1.25 an hour." When Fugate then statedto Kelley that "I bet they would close the plant down ifthe Union came in here," Kelley replied, "Yes, I have anidea they would," and that the Company would get roughover that Union. On the following day, April 11, CharlieKelley again spoke with Finley Fugate at the latter'smachine, and stated to him that some of the people therewere too old to work under a union, that "the Unionwould fire you if you get 45," that the Union would makeyou take physicals, and that the Union would pay you$1.25. Fugate admitted that he "kind of egged it on" andthat he, Fugate, was the one who initiated the matter con-cerning the closing of the plant. Again, Charlie Kelley didnot testify and Finley Fugate's testimony remains uncon-tradicted. In context, particularly the fact that Fugate ap-pears to have been the one interested in continuing theunion discussions, I find such matters expressed by Kel-ley during these two conversations not to be violative ofSection 8(a)(1) of the Act.Robert Smith, a preboarder in the boarding room,testified that about the middle of April, while at hispreboarding machine, Charlie Kelley said to him that hehad noticed that he (Smith) had been going to unionmeetings and, further, that if he were Smith he would notattend them, that the Union "was no count." Smithfurther testified that a day or two later; either at the plantor a local beer joint, Charlie Kelley told him that theUnion would not have to pay over $1.25 if it came in,and further, that in such event, employees would have tobe examined just like recruits did for the Army. Smith'stestimony is not refuted. I consider Kelley's statement toSmith, that if he were Smith he would not attend unionmeetings, to constitute an implied threat not to engage inunion affairs.53 As to Kelley's statements concerning payand examination for employees, I consider these to con-stitute mere opinion, and as such, not violative of the Act.Burton Eugene Yates, a knitting department employee,and one of the alleged discriminatees, testified that justbefore the transition from the old mill to the new mill,which would have placed it in the latter part of March,Supervisor Cecil Housley approached him while at hisso SeeGainesville Publishing Company,150 NLRB 602;Ripley Manu-facturing Company,144 NLRB 1132; andPurity Food Stores, Inc.,150NLRB 1523.51 SeeMr D's No. 2, Inc.,145 NLRB 1227;American CompressedSteel Corporation,146 NLRB 1463; andMoulton Manufacturing Com-pany,152 NLRB 196.12 Sec. 8(c) of the Act reads as follows(c)The expressing of any views, argument, or opinion, or the dis-semination thereof, whether in written, printed, graphic, or visualform, shall not constitute or be evidence of an unfair labor practiceunder any of the provisions of this Act, if such expression contains nothreat of reprisal or force or promise of benefit.53Radio Industries, Inc,101 NLRB 912. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachine and told him he had heard that the employeeswere going to try to get a union, wanting to know whetherthiswere true.When Yates replied in the affirmative,Housley told him that "he thought we was messing up,that what privileges we had would be taken away from usif the Union came in." Upon reporting to work at 11 p.m.on Sunday, April 12, following the union meeting on theSaturday before, Housley approached Yates and askedhim if they had a pretty good crowd at the union meeting.When Yates replied that they did, Housley asked him ifhe had attended, to which Yates replied in the affirmative.On the following Sunday night, April 19, after anotherunion meeting the Saturday before, Cecil Housley againapproached Yates, asking him what happened at theunion meeting. The testimony of Yates as to these con-versations is not contested, and is credited. I find as viola-tive of Section 8(a)(1) of the Act, Housley's interrogationof Yates as to whether the employees were going to try toget a union, whether they had a pretty good crowd at theunion meeting, and whether he attended, and as to whathappened at the union meeting. I further find as violativeof the Act Housley's statement to Yates that he thoughtthe employees were messing up, and that what privilegesthey had would be taken away from them if the Unioncame in.54Yates testified to a fourth conversation with Housleyallegedly having taken place in the smoking booth, and al-legedly following another Saturday meeting of the Unionat Rattan Bridge about a month later. According to Yates,during this conversation Housley allegedly asked Yatesabout the employee attendance and whether Yatesthought they had enough people signing cards to bring theUnion to a vote. There is no evidence of a Rattan meetingthis late, that is, l month after April 19. I do not credit histestimonyastothisconversation.However, histestimony as to the three earlier conversations withHousley is not contested and is credited.Burton Yates testified further that a few days later,which would place it somewhere around the latter part ofMay, Everett Roberson approached him just prior to thetermination of his third shift, approximately 6:45 am.,asking him if he had signed a union card and whether hehad actually signed the letter which had been sent to hisoffice containing signatories of union adherence. After afurther discussion between the two concerning the rela-tivemerits of the Union, Roberson, according to Yates'testimony, said that it did not make too much differenceabout Yates' signing the union card "because I have beenthere 3 months and I was there on a 3-month trial and thatIwouldn't be eligible to vote anyway." Roberson then, al-legedly, stated to Yates that "He didn't have to have areason to let me go anytime ... during the 3 months, thathe could let me go at any time." Roberson was notquestioned on this conversation and therefore Yates'testimony remains uncontradicted. While it is nota per seviolation for a supervisor to question an employee as towhether the latter signed an authorization card, and con-ceding further that it is nota per seviolation for a super-visor to discuss the merits of unionism with an employee,in the context of the expressed opposition to the Union asreflected by the earlier statements of Roberson, I con-sider Roberson's reference to Yates' signing a union card,followed by the statement that he did not have to have areason to let Yates go anytime,to constitute a threat ofdischarge,and, as such,violative of Section 8(a)(1) of theAct.55Employee Betty Stout,another of the alleged dis-criminatees,testified that on September 24, while work-ing at her job Third Shift Supervisor Roy Stinnett askedher if she had been talking to the girls about the Union, towhich she replied that she had not, "but I would be gladto tell them anything they wanted to know that I knew."This incident by itself, I find not to constitute a violationof Section 8(a)(1).Stout testified that just about every night, off and on,betweenJuly 5,when the employees came back fromtheir vacation and August 17, when she went to thehospital,Roy Stinnett would tell employees while atsupper or taking breaks thattheyhad better leave theUnion alone,that if the Union got in, the Company wasgoing to close the mill down,and the employees wouldnot have any jobs. Roy Stinnett was not questioned withrespect to the matters testifiedto byStout. I creditStout's unrefuted testimony as to the September 24 in-cident, but,in view of the generality of the July 5 throughAugust 17 assertions,and the fact that not one of the em-ployees corroborated her testimony in this regard, cou-pled with the fact that Stout's testimony generally ap-pears unreliable,she having repudiated her affidavit, Ifind the practice attributed to Stinnett during.July andAugust not to have occurred.Betty Stout further testified that aboutthe first of Au-gust she had a conversationwith ClaytonStrictland, a de-tective employedby MarkLipman Service, Inc., whichat the time was investigating theft at the Respondent'splant, and during the conversation,Strictland asked herif she had joined the Union.She allegedly replied that shehad and he then asked her if she knew anybody else whohad. Stout could not recall what her reply, if any, was.Apart from the fact that the interrogation attributed toStrictland about the first of August is not alleged in thecomplaint,and notwithstanding the fact that Strictland,for reasons hereinafter expressed,did not testify in thisproceeding,I do not believe Stout's testimony in this re-gard and refuse to give it credence.Charles Fugate,a former knitter employed in theknitting department'56 who appears to have been a strongadvocate of the Union,testified that about 3 weeks beforehis discharge,which would have placedit about April 3,Everett Roberson asked him what he thought about theUnion.When Fugate replied that he had not thoughtmuch about it,Roberson said, "You must have, yousigned a card." Roberson then asked him how the Unionwas going to help him,to which Fugate complained aboutsweeping the floor and not getting paid for it. Accordingto Fugate, Roberson also said that "We can say this iswomen's work and put women to do the knitting," towhich Fugate replied that in that case, the Companywould have to give him a job elsewhere.Fugate furthertestified that Roberson told him that this was a big com-pany and that it would close down before the Union willcome in here. Roberson further allegedly said that theCompany had a mill in Puerto Rico and that it may sendFugate there.Roberson denied making the statement54Purity Food Stores, Inc, supra.See alsoHans J Hvide, et al., dlblaPort Everglades Towing Co., Ltd., et al.,134 NLRB 795.15Universal Packing & Gasket,151NLRB 1528, andAlmeida BusLines, Inc,140 NLRB 280.sc Fugate, who is frequently referred to on the record as Pee Ronnie,was discharged on April 24. Pursuant to the terms of the August settle-ment agreement, he was made whole by the Respondent with the paymentof $ 600. KAYSER-ROTH HOSIERY CO.385concerning women's work and women doing the knitting,but was not specifically questioned about the rest of theconversation.I credit Fugate's testimony here. I construeRoberson'sstatement that the Company could putwomen to do the knitting to be a threat of job loss,and hisstatement that the Company would close down before theUnion will come in, as a threat, each of which constitutesa violation of Section 8(a)(1) of the Act.Fugate further testified that 3 or 4 days later at the localpoolroom, SupervisorTroyWard told him that this wasa big company,that the Union was not coming in there.Ward told him that the Company could knock it off theirincome tax before they would let the Union come in.When Fugate protested that the Company had just movedinto a new building and for that reason would not close itdown, Ward said that, "We will close it down ... that hewasn't worried about a job for himself."Ward said hecould get another job but that Fugate would be out of ajob. Fugate testified that a day or two later at the poolhallTroyWard again told him if the Union got in there theywould close the mill down,and that Fugate would be outof a job and that he had better think about it. Fugatetestified that 2 or 3 days later,Ward,again at the poolhall,told him that the mill would close down and wanted toknow what Fugate was doing. As to the above statementsby Ward, even if the poolroom union discussions were ini-tiated by Fugate,such would only permit Ward to offerhis opinions and would not provide him with the right tomake statements which constitute threats or coercion. IfindWard's statements to Fugate concerning the closingof the mill if the Union were successful,that Fugatewould be out of a job, and that he had better think aboutit,as threats,clearly violative of Section 8(a)(1) of theAct.57Fugate further testified that 3 or 4 days before he wasdischarged,which would place it about April 20, he wassittingwithTroyWard at the mill,and in reply to Fu-gate's statement that he wished his income tax wouldcomeback, TroyWard said,"Next year if that Uniongets in here you won't have no income tax to come backbecause they will close this place down...that it was abig place and they would knock it off for income tax."TroyWard testified that these poolroom discussions con-cerning the Union were initiated by Fugate and that thelatter insisted,to the point of aggravation,arguing withWard over the Union.While I believe Ward in this re-gard,Ward did not deny making the statements and, ac-cordingly,I credit Fugate's testimony in this regard. Asin the case of the poolroom conversations,Ward's state-ment to Fugate on this occasion also constitutes a threatto close the plant within the proscription of Section8(a)(1) of the Act.William Eddie Bowman, a fixer in the knitting depart-ment and one of the union leaders, testified that on orabout April 1, Everett Roberson asked him what hethought about a union. When Bowman replied that hethought it was a good thing,Roberson stated that he wasopposed to the Union and that all it was after was uniondues. Bowman testified that about a week later Robersonapproached him at his machine and apprised him of thefact that he had information that his wife was influencingpeople to go to union meetings.Roberson was notquestioned about this second conversation, and, as to thefirst,Roberson admitted talking to Bowman about theUnion but testified that he never interrogated Bowmanand that it was Bowman who initiated the conversation.I find the conversations to have occurred as testified toby Bowman. I find that Roberson's statement to Bow-man, apprising him of the fact that he had informationconcerning his wife influencing people to go to unionmeetings was intended to create the impression of surveil-lance, and that such conduct constitutes a violation ofSection 8(a)(1) of the Act.58 Notwithstanding this finding,however, I find nothing unlawful as to Roberson's earlierstatements to Bowman.Bowman, who admitted to being a very close personalfriend of Supervisor Troy Ward, testified that on severaloccasions in April, Ward asked him how he felt about theUnion and registered his own opposition to it, by sayingthat in his personal opinion if they voted the Union in, theCompany would close the plant. Bowman admitted thatin discussing the union affairs with Ward, Ward alwayspremised his statements with the fact that he was ex-pressing his personal opinion. In view of the personalrelationship between Ward and Bowman, and the factthatWard emphasized that his statements were but hisopinion, I find the discussion to involve merely the pro'sand con's of unionism and constitutes no more than thefree exchange of views. Accordingly, I find that thesestatements, in context, do not constitute a violation of theAct. 59Finally,Bowman testified that "approximately inApril" his friend Troy Ward brought a bundle of socksback to James Hall, a knitter, and that he heard Hall askWard if they were going to fire him over the Union. Ward,according to Bowman, replied in the negative, and, refer-ring to bad work, told Hall "we can get enough socks in5 minutes to fire any employee." In the context of Hall'squestion, I find Ward's reply to constitute an impliedthreat, violative of Section 8(a)(1) of the Act.Shirley Fugate, a sewing room employee who is allegedas a discriminatee herein for having rendered testimonyin this proceeding,60 testified that on or around April 15,1964, because she had heard a rumor that she was goingto be fired, she asked to speak with Elmer Kelley, thegeneralmanager. She was sent for by her supervisor,Parker Bean, and in the presence of Everett Roberson, inreply to her inquiry, Bean assured her that she was notgoing to be fired because she had attended a union meet-ing.The conversation concluded with Bean's statementthat "there wasn't anybody going to be hurt except thepeople," that he could not see that the Union was goingto help the employees in any way, and that the Companywas going to fight it all the way. With respect to thismatter, Everett Roberson testified that because it hadbeen reported to him that there was a rumor going aroundconcerning some of the girls being fired on account of theUnion, he decided that the girls should be assured thatthey were not going to be fired because of the Union. Ac-cordingly, several of the girls, including Shirley Fugate,Alveida Harris, Frances Hill, and Peggy Wright, werecalled into the office and reassured in this regard. Whilethe record evidence as a whole corroborates Roberson'sversion as to the fact that he called a number of girls into57 SeeCharles T. Reynolds Box Company,139 NLRB 519.See alsoGreat Leopard Market Corporation, Inc., d/b/a King Jack's Foodarama,150 NLRB 1384.11GainesvillePublishing Company, supra.5sSpecialty Paper Mills, Inc,152 NLRB 288.60 In fact, Fugate's earlier testimony upon which the 8(a)(3) and (4) al-legation is predicated, is limited to the one incident here recited. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDhis office and talked with them at this time, neitherRoberson nor ParkerBean,who was not called as awitness,61were questioned concerning the additionalstatements attributed to Bean by Fugate on this occasion.I find that they were uttered as testified to by Fugate. Thestatements made by Bean during this conversation I findnot to be of a coercive nature. Rather, I find them to beexpressive of the employer's position regarding theUnion, a position which it had a legal right to convey.Bean's reference to the people was not confined to unionpeople, but to the entire work force. Similarly, his state-ment that the Company would fight the Union expressedonly that which the Company has a legal right to do. Hisfurther assertion that he would use every legal means tokeep the Union out has been held not to violate the Act.Standard Trucking Company,134 NLRB 371. Also, anemployer's conduct in telling employees that his honestbelief was that the Union would not be profitable for themhas been held to be lawful.Henry I. Siegel Co., Inc.,143NLRB 386. Accordingly, I find nothing in this conversa-tion with Bean to be violative of Section 8(a)(1) of theAct.Frances Hill, another sewing room employee, who, likeShirley Fugate, is alleged herein as a discriminatee forhaving given testimony in this proceeding, testified thaton April 14, which I find to have been April 15, she too,was called into ParkerBean's office and told by Bean thata rumor was going around that those who had attendedtheWolf Creekunionmeeting were going to be fired. Hetold her that there was nothing to this "because he knewhe couldn't fire me overa union" but that "he could getme messedup." At that point, Everett Roberson, whohad been present right along, stated that he could not un-derstandwhy employees would talk to a completestranger when they could come to the Company. Again,there is no record testimony, including that of Roberson,which refutes Hill's version of the entire conversation. Ifind it to have occurred as testified by Hill. An em-ployer's conductin telling anemployee that she could get"messed up" because of her union activities is tan-tamount to a threat, and as such, is coercivein nature anda violation of the Act. 62 Accordingly, I find that Bean'swarning that he could get Hillmessedup to constitute aviolation of Section 8(a)(1) of the Act.Peggy Wright, another sewer whois allegedas a dis-criminatee herein, testified to a conversation on April 15with ParkerBeanand Everett Roberson which was verysimilarto the conversations had with Shirley Fugate andFrances Hill. However, in this conversation, in additionto 'assuring Peggy Wright that she would not be firedbecause of the Union, Bean told Wright that she was notcalled in to be bawled out, but that one of the girls hadtold him that she had been talking to her on company timeabout the Union. Peggy Wright told him that she had notbeen doing that. During the rather lengthy conversationthat ensued, Bean told her that both she and her husbandwere considered good workers and that he would notwant her to do anything that she would be sorry for.Roberson then asked her how her husband felt about theUnion, to which she replied that she did not know, that hewould have to ask him.63 At some point in the conversa-tion, however, Wright told Roberson that she had signeda union card, and Roberson then asked her if she knewwhat she were signing when she signed it. Again, at somelater time, Wright asked Roberson to tell her how he feltabout the Union. Roberson proceeded at some length togive a discourse of his feelings, much of which encom-passed economic thoughts on the Union and a referenceto the Company's 5-minute break rule, concluding withhis opinion that the Union could not do anything for herthat the Company was not already doing, and his state-ment that "the Union is not coming in if I can stop it." AsRoberson was not specifically questioned as to this con-versation, Wright's version stands unrefuted.I find that, for the most part, matters expressed aboveby Roberson and Bean are privileged under Section 8(c)of the Act. However, I find that Bean's statement to Hill,that he would not want her to do anything that she wouldbe sorry for, constitutes a threat under Section 8(a)(1) ofthe Act.fi4RonaldW. Patton, another of the alleged dis-criminatees, testified that right after the first meeting atRattan Bridge, which would place it right after April 11,Everett Roberson approached him at his machine, andasked him what he thought about the Union and what hethought about the meeting he attended the other day.When Patton replied that he did not know much about it,but that he was learning more about it every day, Rober-son replied that all the Union was after was dues, and thathe better think about it before he did anything wrong. Pat-ton testified that a couple of nights later, Leon Young,who at the time was the general superintendent, pulled upin his automobile as Patton was standing outside the millwith a couple of other boys, and said, "I heard you wentto a meeting yesterday." When Patton replied that theonly meeting he attended yesterday was Sunday School,Young retorted, "You sure?" Roberson, although testify-ing that he did not initiate any union conversation withPatton, could not recall whether he talked with him aboutthe Union or not. Leon Young did not testify.65 Underthese circumstances, and notwithstanding my completerejection of Patton as a credible witness as hereinafternoted, I find the conversations to have occurred astestified to by Patton. As to the first of the above conver-sations,I find that Roberson's reply to Patton, that hebetter think about it before he did anything wrong, con-stitutes an implied threat similar to the situation where anemployee is warned not to do something connected withthe Union which might hurt him or for which he wouldlater feel sorry.Skyline Homes, Inc., supra.As to thesecond, I also find Young's conversation with Patton toconstitute conduct violative of the Act.Patton further testified that some 2, 3, or 4 weeks be-fore his discharge on August 28, Ralph Mayes, knittingdepartment supervisor, approached him at his machineand asked him how the Union was getting along, to whichPatton replied that it was getting along fine. Pattonfurther testified that on this occasion Mayes said to him,"I seen[sic] some of the union men down in towntoday," and that "I don't care who joins the Union orwhat the Union does, all I want is a good 8 hours' workout of somebody." The conversation concluded when61 Parker Bean was relieved of his supervisory duties onNovember 4,1964,and moved to the warehouse.62 SeePurityFood Stores, Inc.,150 NLRB 1523.63Although both PeggyWright and her husband,Noah,had at thatpoint signed the earliest union letterto the Companyindicating their unionallegiance,because said letter was not received by the Respondent untilApril 17, it would appear that Roberson would not have learned, in thatmanner at least,of their feelings on the subject.64Skyline Homes, Inc,134 NLRB 155.65Leon Young was relieved of his duties on September 25, 1964, KAYSER-ROTH HOSIERY CO.Mayes agreed with Patton's feeling that he did not like tosee anybody getting picked on or kicked around. AsMayes was called upon to testify only at the reopenedhearing in this proceeding, he was not questioned as tothis incident. Accordingly, I find. it to have occurred astestified by Patton. In this regard, however, although IfindMayes' interrogation as to the Union to be violativeof the Act, for reasons hereinafter set forth in the discus-sionof Patton's discharge, I find Mayes' reference to theUnion and 8 hours of work not to be a violation of Section8(a)(1).Samuel Barley, a former knitting department employeewho was discharged on April 23 and, although waiving anoffer of reinstatement, was subsequently made whole bythe Respondent pursuant to the terms of the August set-tlement agreement, credibly testified that the afternoonfollowing the March 17 leaflet distribution at the plant,Everett Roberson approached him and asked him what hethought about the leaflets that had been handed out theday before. When he replied that he had not thought muchabout it, Roberson asked him what the rest of the boysthought, to which Barley again was noncommittal. Rober-son told him that he thought the town was too small for aunion and that he did not want to see Barley make a,mistake in any way. Roberson was not questioned as tothis and, accordingly, Barley's credible testimony standsundenied. I find Roberson's interrogation of Barley onthis occasion, concluding with his statement that he didnot want to see Barley make a mistake in any way, to con-stituteunlawful interrogation and threats within themeaning of Section 8(a)(1) of the Act.66Alveida Harris, a sewing department employee whowas discharged on April 21, was subject to the earlier set-tlement agreement, and was reinstated pursuant thereto,testified that on or about April 15, Parker Bean andEverett Roberson called her into the office and told herthat there had been rumors going around the plant thatshe would be discharged and assured her that no suchthing was going to happen. During the conversation, how-ever, according to Harris, Roberson asked her if shecould get her son, James Hall, to pull out of the Union, towhich she replied that she did not know. According toHarris, Roberson also asked her to talk to her son and at-tempt to influence him to discourage others in this regard.Although, as in the case of Shirley Fugate, Frances Hill,and Peggy Wright, Roberson admits to having called Har-ris into his office on this occasion, he was not questionedas to the additional requests concerning the Union andher son which were attributed to him by Harris. As hertestimony in this regard stands unrefuted, it is credited. Ifind that Roberson's attempt to have Harris prevail uponher son to pull out of the Union and to have himdiscourage others in connection with the Union clearlyviolates Section 8(a)(1) of the Act.67Harris testified that a day or two later when she was onthe parking lot at lunch with several girls, Troy Wardasked her if she had signeda unioncard, and she told himthat she had. Ward's version, which I credit, in partbecause it was not denied by Harris, is that as Troy Wardpassed the girls on this occasion Harris said to Ward, "Iknow what to sign and what not to, don't you?" To thisWard admitted that he answered, "I know what to put my88 SeeFrank C Varney Co., Inc,151NLRB 280Skyline Homes,Inc, supra.67 SeeMovie Star, Inc ,145 NLRB 319.387name onand what to keep it off." Ward admitted that hisreference here was to the Union. While interrogation asto the signing of union cards may be a violation,H. H.Zimmerli,133NLRB 1217;Boro Motors, Inc.,153NLRB 145, in this situation, Ward's statement was but areply to a question of Harris, and as such, was-not unlaw-ful.Henry I. Siegel Co., Inc., supra.Bobbie Sue Dunn, an inspector in the inspecting de-partment and an alleged discriminatee, testified that on orabout June 4, Supervisor Troy Ward approached her ather machine and asked her if she were still for the Union,to which she replied that she was. Ward then told her thatshe did not know what she was doing if she voted for theUnion, that she was merely listening to her husband.Ward concluded by stating that if the Union came in theywould all be hurt. Ward admitted having a conversationwith Bobbie Sue Dunn about the Union and admitted thathe could have stated that if the Unioncame inthey wouldbe hurt but denied asking her whether she was still forthe Union. I credit Dunn's testimony. I find that Ward'sstatement that if the Unioncamein they would all be hurtto constitute coercion within the meaning of Section8(a)(1) of the Act.68EuelRobertTate, an alleged discriminatee whoworked as a knitter in the knitting department until hisdischarge on February 1, 1965, testified that a day or twoafter he signed the letter going to the Company, whichwas dated April 27, 1964, Troy Ward approached him athismachine and said, "I see you signed a union card."When Tate replied that it was right, Ward said, "Don'tyou care anything about your job?" When Tate replied inthe affirmative,Ward asked why he signed the card, towhich Tate replied that he thought it would be a goodthing for Dayton. Although Tate was very vague andhesitant as to when this took place, originally testifyingthat it was 3 or 4 months before his discharge, but finallyplacing it in April, the fact remains that Troy Ward wasnot questioned on this and that Tate's testimony standsunrefuted. It is credited.Ward's statement to the effectthat "don't you care anything about your job" constitutesa clear threat to job security, following as it did, aquestion as to whether Tate had signed a union card.Kelly Brothers Nurseries, Inc.,145 NLRB 285, enforce-ment denied 341 F.2d 433 (C.A.2); Great Leopard Mar-ket Corp.,150 NLRB 1384.Employee Agnus Smith and James Suttles,an allegeddiscriminatee,each testified to a conversation onNovember 19, the day after the election, in which EarlBarger, superintendent of the finishing division, told themthat he did not want to hear of them talking about theUnion in the mill anymore, and that if he did he wouldbounce them both out the back door. On cross-examina-tion, Smith admitted that she had that date been talkingunion with another employee while they were working onthe job. Accordingly, I credit Earl Barger's testimony tothe effect that he had had reports that Suttles and Smithhad been soliciting for the Union during working hours,and that, on this occasion, he warned them that a con-tinuation of this wouldresultin their discharge. I there-fore find this not to be a violation of the Act.69James Buck Reel, another alleged discriminatee,testified that on August 18, his supervisor in the dye68 SeeLyon, Inc.,145 NLRB 54;SkylineHomes, Inc.,supra69 SeeStar-Brae Industries, Inc.,127 NLRB 1008 388DECISIONSOF NATIONALLABOR RELATIONS BOARDhouse, Wendell Borne, asked him if he had signed a unioncard, and, when Reel answered that he had, Borne saidthat he did not think that he (Reel) would because of hisclose friendship with Leon Young. Reel allegedly repliedthat he had no choice, that it looked like a good thing.Reel, in answer to a leading question, further testified thatBorne asked him if Albert Calbaugh had joined theUnion, to which Reel replied that he himself had just thatafternoon signed Albert Calbaugh up with the Union.Upon having his recollection refreshed by referring to hispretrial affidavit, Reel testified that Borne also asked himwhether Charles Wayne Porter had joined the Union yet,to which Reel replied that he thought that he had. Wen-dell Borne, who was, himself, active in the Union, andwho admittedly knew most every employee who alignedhimself with the Union, credibly denied having a conver-sation with Reel concerning the signing of union cards, byReel or by Porter. For reasons hereinafter discussed per-taining to the credibility of Borne, on the one hand, and ofReel, on the other, I do not credit Reel's testimony con-cerning the August 18 alleged incident, and, accordingly,find that it did not occur.Vaughn Hensley, who, until his allegedly discriminato-ry discharge on August 27, was employed by the Respond-ent as a boarder in the boarding room, testified thatabout the last of June, Charlie Kelley asked him if he hadsigned a union card and that he replied that he had. Kelleythen said that if he were Hensley he would not haveanything to do with the Union, "that they might shut theplant down." I find that Kelley's suggestion to Hensley,that if he were Hensley he would not have anything to dowith the Union, constitutes a threat within the meaning ofSection 8(a)(1),Purity Food Stores, Inc.,150 NLRB1523;Moulton Manufacturing Co.,152 NLRB 196, andKelley's subsequent statement that they might shut theplant down, also constitutes, in this context, a threatrather than a prediction, and, as such, constitutes a viola-tion of the Act.Great Leopard Market Corp., supra;Philip Carey Manufacturing Co.,140 NLRB 1103.According to Hensley, 2 or 3 nights later, Robert Wil-key, who, at the time was the second-shift foreman, askedhim if he had signed a union card. When Hensley repliedin the affirmative, Wilkey stated that if he were Hensleyhe would have nothing to do with the Union, that if he"wanted out of the Union" that he could see Superintend-ent Freeman Looney, and that if he did not that hewould start getting bad work back, and then he would bedischarged.Hensley ended the alleged conversation bytellingWilkey that he wanted the Union, and that hethought the employees needed one. As hereinafter noted,Charlie Kelley's testimony from a hospital bed limited toa single incident and therefore Hensley's testimony as tothe June conversation with Kelley stands unrefuted. Forthis reason only, it is credited. As to the second allegedconversation, Robert Wilkey, who in October 1964 wasrelieved of his supervisory duties and reduced to an em-ployee status with the Respondent, was called as an earlywitness by the General Counsel and testified at length insupport of the Union's position in this proceeding. As hewas not questioned on this and thus failed to corroborateHensley's testimony, which I found generally lacked cre-dence, I find that the incident did not occur.E.Alleged Violations of Section 8(a)(3)701.Earl CalbaughUnlike the other 29 alleged discriminatees in thisproceeding, the issue as to Earl Calbaugh does not in-volve his layoff, which occurred on April 29, but, rather,is confined to the question of whether, within a reasona-ble time subsequent to the August 10 settlement agree-ment, the Respondent unlawfully failed to offer Calbaugha job for which he was qualified.71Preliminarily, and by way of background, the evidencereveals that Earl Calbaugh was initially employed as alaborer for Daniels Construction Company when it wasperforming construction work for the Respondent. AlonginFebruary 1964, when Daniels' contract with theRespondent was running out, Earl Calbaugh, along withothers, applied for work at the Respondent and was hiredas a laborer in connection with the building of theRespondent's new finishing plant with the understandingthat such construction work would be temporary. Thus,in such capacity, Earl Calbaugh helped build yarn andfinished product bins, and assisted in floor finishing.When, during March, Calbaugh fell and broke his armwhile so employed, he was put to work doing painting.When the painting work finally came to an end on April29, Earl Calbaugh was laid off.On August 10, as part of the negotiations in connectionwith the informal settlement agreement in the earlierproceeding, the parties agreed that Earl Calbaugh wouldbe paid the equivalent of 2 weeks' pay and that the "em-ployer will grant Earl W. Calbaugh priority for employ-ment in any job which comes open and for which he isqualified." This latter provision contained in the settle-ment agreement encompassed an understanding betweenthe parties that the Respondent would also attempt to findCalbaugh employment with some other company forwhich he was qualified.72Confined solely to the issue at hand, the recordevidence reveals that Calbaugh, by his own admission,was experienced only as a common laborer on construc-tion work, that the Respondent did not in the course of itsregular mill operations employ laborers, and that Cal-baugh was not qualified to fill any of the job classifica-tions in the mill. As to the understanding engendered bythe settlement agreement pertaining to the Respondent'sassistingCalbaugh in securing work elsewhere, theevidence reveals that on August 10, Roberson ap-proached Calbaugh and told him that Elkay Sink Manu-facturing Company in Dayton was starting to build itsoperation and that he (Roberson) could help him get a7" Sec 8(a)(3) of the Act reads in part as followsSec. 8 (a) It shall be an unfair labor practice for an employer-(3)by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organization71Although Earl Calbaugh was included in the overall 8(a)(3) paragraphin the complaint alleging discharge and refusal to reinstate, counsel for theGeneral Counsel made it clear at the hearing that Calbaugh's dischargewas not asserted as a violation Nor was the fact that Calbaugh was notreinstated asserted as a violation Accordingly, neither was litigated72No inference as to a discriminatory layoff in April may properly bedrawn from Calbaugh's inclusion in the settlement agreement, whichagreement was informal (as distinguished from formal) and contained anonadmission clause KAYSER-ROTH HOSIERY CO.construction job there if he would go up and apply. Cal-baugh, whose arm had not healed from the break it suf-fered the previous March, replied that he could not pusha wheelbarrow and that there was no need for him to goup there.In view of the fact that on August 10, Calbaugh admit-tedly was not physically capable of performing the onejob he was qualified to do, specifically construction work,and so advised Roberson,itwould seem that at somepoint thereafter it would have been incumbent upon himto apprise the Respondent that he had recovered suffi-ciently to resume work. The fact remains that at no timeafter Roberson attempted to assist Calbaugh on August10 did Calbaugh inquire of the Respondent as to employ-ment,either at its plant or elsewhere.73In any event, the record fails to show that any jobopened up at the plant after August 10 for which Cal-baugh was qualified or that Calbaugh was at anytimethereafter physically capable of performing any job forwhich he was otherwise qualified. This, coupled with thefact that the record evidence as to Calbaugh's activity onbehalf of the Union is limited to his having been one ofthose employees who signed a union letter sent to theRespondent the previous April, does not justify a dis-criminatory finding as to him. Under these circum-stances, I find that the General Counsel has not provedby a preponderance of the credible evidence that theRespondent unlawfully failed to offer Earl Calbaugh a jobfor which he was qualified, or that the Respondent other-wise violated Section 8(a)(3) of the Act with respect toCalbaugh.2.James W. McMillianJames McMillian, along with several other employees,was hired on or about the first of March 1964,as a con-struction worker, and was put to work building racks inthe new mill. At the time of his hire, he was told that thework was temporary and that he was being employed asa temporary employee. In this capacity, McMillianworked under Leon Young, who, at the time was incharge of new construction, until the job ran out on orabout April 12. On April 15, McMillian, who had askedfor work in the plant but had had no experience in ahosiery mill before, was accepted as a knitter trainee inthe knitting department. He worked as such for 1 or 2days on the day shift under Supervisor Ralph Mayes andthen was transferred to the third shift under SupervisorCecil Housley. Athough having been bothered for severalweeks with severe stomach trouble, subsequently diag-nosed as a pinched nerve in his back, McMillian, with anumber of absences,remained in the Respondent's em-ploy through April 28, at which time, under his doctor'sorders, he was forced to quit work.74On the following day, April 29, having become too illto go to work,McMillian telephoned the plant so advising73 In fact, the record contains no evidence as to when, if ever, Cal-baugh's arm thereafter improved to a point where he could assume alaborer's job.94Duringthe period,according to Superintendent Roberson,McMil-lian worked only 4 or 5 days.McMillian,very uncertain, testified that hedid not remember being absent while employed as knitter trainee, but didnot deny that he was absent on at least two occasions.45McMillian testified further that the slip originally contained the ex-planation,"Excessive absenteeism during probation on training," andthat,when he objected to this unless it included the word "illness" at the389the office, and also called his supervisor, Cecil Housley.Thereafter, in the early part of May, having receivedword that the mill had attempted to reach him, McMilliantelephoned Ralph Mayes, the head supervisor, and, inreply to Mayes' query of whether he were able to returnto work,McMillian answered that he was unable to goback and would have to be out a while longer. At thatpoint, Mayes asked McMillian to take a layoff slip so thathe could hire someone else to run his machine, to whichMcMillian agreed with his understanding being that hewould go back to work when he was physically able. OnMay 6,McMillian went to the plant and received fromreceptionist Peggy Austin his pay and separation notice,the latter indicating that he had been discharged as ofApril 28, for reasons of disability.75McMillian remained incapable of performing any workbecause of his disability through May and up until themiddle of June, at which time his doctor gave him aqualified release, with the caveat to watch himself and notto do any heavy work. According to McMillian, he im-mediately called Mayes telling him- that he was able towork and asking him if he could return to work. Mayestold McMillian that they did not have anything he coulddo at that time, and for him to check back. About 2 weekslater,McMillian again talked withMayes on thetelephone and again,in reply to McMillian's question ofwhether he had any job available that he (McMillian)could do, Mayes replied that he did not.76McMillian testified that, about a week later, whichwould place it toward the end of the first week in July,having heard that Kayser-Roth was employing knitters,but only women knitters, he called Roberson. In reply toMcMillian'sdual question of whether the Companyneeded knitters at that time and whether he could go towork, Roberson answered that he needed knitters butthat he waned women.Roberson testified that he never heard from McMillianafter he left in April, nor received any report that hethereafter sought to return towork.Roberson admittedthat the company wide policy is to use women as knittersrather than to use men, that, until March, they had em-ployed all men knitters in Dayton because of the 7-dayoperation, and that when they moved into the new plantinMarch and the extra space alleviated the necessity ofa 7-day operation, they started hiring women knitters inaccordance with the companywide policy. At the time ofthe hearing, however, they still had some men knitters. Ifind that McMillian did in fact make contact with Rober-son inearly July as testified to by McMillian. I furtherfind that at time of his telephone call, the Company didhaveone or more openingsfor knitters.The evidence reveals that McMillian, in April, at-tended one union meeting,and signed a union authoriza-tion card as well as a union letter. Unlike most of theother alleged discriminatees in this proceeding,mattersend of it, Austin left the office and subsequently returned with the slip in-dicating that his discharge was based upon his disability.76Mayes was not calledby theRespondent as a witness during the ini-tial hearing herem,and his testimony at the reopened hearing inOctober,was confined to one 8(a)(4)allegation.Accordingly,McMilhan'stestimony with respect to the two conversations with Mayes stands un-refuted.McMillian, in addition to appearing less than candid while testify-mg, was a very confused witness with respect to crucial dates and circum-stances. However, in view of the fact that McMillian's testimony standsunrefined, and notwithstanding my reservations concerning McMillian'scandor, I credit his testimony as to the above conversations.308-926 0-70-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDpertaining to McMillian's case arose at the height of theUnion's campaign and at a time when u1-iion feelings, proand con, were strong. Chronologically, on April 1, Super-visor Cecil Housley asked him if he were for the Union,and McMillian told him that he was. A week or 10 dayslater, around April 10, Housley again talked with McMil-lian about the Union, admonishing that if anyone ap-proaches him about the Union he should tell him that hedoes not want anything to do with it. On April 15, Mc-Millian was given a job as a knitter trainee.77 Thereafter,McMillian, failing to heed Housley's "advice," signed aunion authorization card and, on April 27, a union lettermaking known his union activities, which letter wasreceived by the Company on May 1.Under these circumstances, the inference is warrantedthat the Respondent's refusal to give McMillian a knitterjob during the first week in July when such a position wasopen was based upon McMillian's having joined theUnion in April after having been admonished not to haveanything to do with it. I so find. Therefore, although find-ing nothing unlawful as to his employment termination onApril 28, I find that the Respondent, in refusing to hireMcMillian during the first week in July, did so in violationof Section8(a)(3) and(1) of the Act.783.Bobby Ray CoxBobby Ray Cox was employed by the Respondentfrom November 4, 1963, until his discharge on July 15,1964. During his employment he worked as a boarder inthe boarding room, having worked one time or another onall three shifts. For the 4 months immediately precedinghis discharge, Cox worked on the third-shift, 11 p.m. to7 a.m., under Roy Stinnett, supervisor of the boardingroom. The evidence shows that Cox was among thosewho signed the first union letter to the Company, datedApril 11, 1964, and, based upon his uncontradictedtestimony, that he signed a union authorization card, thathe helped get other people to sign, and that he attendedunion meetings.On the night of July 13,1964, Cox, who was scheduledto report for work at 11 p.m., left the Rhea County Drive-in about 10:30 p.m. and stopped at the Dayton TruckStop for a cup of coffee before driving on to work. TheDayton Truck Stop is located 2.5 miles north of the planton Highway 27, the main route traveling north and souththrough Dayton. At approximately 10:45 p.m., Cox leftthe truck stop, but, having traveled about 100 feet on thehighway, his car broke down. Cox pushed it back to thetruck stop, and proceeded to telephone the plant. Hisphone call was taken by Robert Wilkey, who, at that time,was the second-shift supervisor of the boarding room. Inthe absence, of Third-Shift Supervisor Stinnett, who hadnot yet arrived, Cox apprised Wilkey of the fact that hecould not get to work because his car had broken down.77This took place the month following the time when, according toRoberson, the Company stopped hiring men knitters.79 The Respondent's position that McMillian was terminated on April28 because of excessive absenteeism while still a probationary employeeand because he was unable to work, even if borne out by the record, in noway alters the above finding of a discrumnatory refusal to hire.79The factual account reported to this point is taken from the uncon-tradicted testimony of Cox.80 Cox testified that, when he contradicted Looney in this regard,Young asked him if he were calling him a liar, to which Cox replied that "IWilkey said that he would try to get someone to go afterhim, and would call him back in 5 or 10 minutes. Withina few minutes, Wilkey telephoned Cox and told him thatGene Hulgan, a second-shift employee, and Leon Young,who, at that time was the general superintendent of theplant, would be up to get him. 79According to the testimony of Cox, no one ever cameto get him that night, and he remained at the truck stopuntil the following morning at 6:30 a.m., at which timeCarl Sims, half owner of the truck stop who had been onduty all night, drove him into town.According to Cox's further testimony, he reported towork the following night, July 14, and was told by LeonYoung that they did not want him to work that night andfor him to report to the office the next night. The follow-ing day, July 15, Cox reported as requested, and was toldby Freeman Looney, in Young's presence, that he wasfired.During an argument that ensued, Looney, who, atthat time was superintendent of the finishing division,maintained that Hulgan and Young had gone up to thetruck stop to pick him up and accused Cox of not beingthere.When Cox denied the accusation, and in turn ac-cusedYoung of lying,80 Looney handed Cox hisdischargenotice,which indicates that Cox wasdischarged for not working on July 14.81Roy Stinnett testified that when he arrived at work thenight of July 13, Robert Wilkey reported that Cox hadjust called in from the truck stop asserting that he had notransportation, and that they had decided to go get him.Immediately thereafter Young and Hulgan left the plantfor this purpose '112 and, in 20 to 25 minutes, returned,telling Stinnett that they could not find Cox. Stinnettfurther testified that shortly thereafter, Young again wentto look for Cox at the truck stop, and, after about 40minutes, returned with the report that Cox was not there.The following night, when Cox reported for work, Stin-nett, obeying Young's directive to not let Cox work andto "send him home," told Cox that they had made twotrips to the truck stop the night before and that he was notthere, whereupon, Cox adamantly refuted the assertion,replying that his car had broken down at the boat dock,and that he had then gone up to the truck stop with someboys.I find no sound evidentiary basis upon which to disbe-lieve Cox's version of the July 13 incident, including theassertion that he remained at the truck stop and that noone from the plant showed up. Thus, without in any wayimpinging upon the veracity of Stinnett whom I find tohave been a truthful witness, there is no direct evidencewhich refutes Cox's testimony.83 Except for truck stopowner, Carl Sims, testimony of others who would havebeen in a position to shed additional light on the matterwas not forthcoming. Neither Plant SuperintendentLeon Young nor employee Gene Hulgan, who allegedlydrove to the truck stop and failed to find Cox, was calledupon to testify in this proceeding, and Robert Wilkey,am not calling you a liar like that, but if it comes right down to that, that'sit... "81The third shift actually commenced at 11 p.m on the night of July13.82 It is not clear from Stinnett's testimony whether Robert Wilkey ac-tually went with Young and Hulgan, but presumably he did not.83Roy Stinnett, who did not himself make a trip to the truck stop,testified only that it was reported to him by Young that the latter went tothe truck stop and that Cox was not there KAYSER-ROTH HOSIERY CO.391although called by, and testifying on behalf of, theGeneral Counsel was not questioned on this matter.84Carl Sims, who for the most part corroborated Cox'stestimony,"' and who might otherwise have been a helpfuland unbiased witness but for the fact that Cox was "aboutas good a friend as you can have" to Sims, was not tooconvincing a witness on some points, particularly hisrecollection that this incident occurred in November orDecember rather than on July 13. In any event, in theabsence of direct testimony to the contrary, I find thatCox did telephone the plant from the truck stop just priorto his scheduled reporting time on July 13, that heremained there for the duration of the night, and that at notime did anyone from the plant come by to take him towork.The Respondent asserts that Cox was terminated forlaying out of work without an'excuse on the night of July13, coupled with giving a fictitious reason for doing so. Insupport of its position, the evidence discloses that thereexisted no compelling reason for Cox to have stayed atthe truck stop all night, for Cox, an able-bodied youngman, could easily have walked the 2-1/2 miles from thetruck stop to the plant in 30 or 40 minutes. Nor did Coxattempt to use the telephone again to call the plant, which,itwould seem, might have been logical for one to dounder the circumstances had he really been intent upongetting to work. Further, as testified to by Sims, Daytonis a small town, and people, many of whom were knownto him, dropped in at the truck stop off and on during thenight, any one of whom could have given Cox a ride totown had he asked. Such a request by frequent patrons ofhis truck stop, according to Sims, is not uncommon. Forthese reasons I find that Cox did lay out from work on thenight in question, and did so without having a valid reasonfor not reporting to the plant.Now, the question arises as to whether this was thetrue motivation behind the Respondent's decision to ter-minate Cox.86 According to Roy Stinnett, the decision todischarge Cox was made by Leon Young, who told himat the time that Cox was to be let go because of his lyingabout being up at the truck stop. Former Plant Superin-tendent Leon Young, however, did not testify. Nor didformer Division Superintendent Freeman Looney, who,according to Cox, was the one who, is Young's presence,told Cox that he was discharged. Therefore, we do nothave the benefit of the testimony of the two company offi-cialswhose motivation is in question, one of whom,Young, was also the person who allegedly made the tripto the truck stop and allegedly failed to find Cox.The Respondent adduced evidence showing that 6weeks earlier, on May 1, Cox received a written repri-mand for not reporting to work on April 24, on which oc-casion Cox, who had a tootache, failed to notify theRespondent, assertedly because his car had broken downand he did not have access to a telephone. A perusal ofthe reprimand document, however, indicates that thebasis for the admonition was the fact that Cox had failedto call his supervisor apprising him of his intent not to gotowork rather than the fact that he laid out.87Accordingly, as the gravamen of the earlier offense wasthe failure of Cox to call the plant, as distinguished fromthe offense here where Cox in fact called in, but had noreal reason for not working on the night in question, itcannot validly be relied upon by the Respondent as sup-port of the discharge action on this occasion.While it is true that Cox may not have been one of theleaders in the Union and that the evidence failed to revealthat any company official had at any time spoken to orquestioned Cox concerning the Union,88 the fact remainsthat Cox was one of the more activeunionadherents, thathis discharge occurred not too long after what appears tohave been the height of the spring union organizing cam-paign and during a time whenunionanimosity ran highand many of the former company officials were still inauthority and openly hostile to union activity. Althoughfar from condoning the conduct and attitude of employeeCox, under all of the circumstances, I am of the opinion,and so find, that the discharge of Bobby Ray Cox on July15, 1964, was based in part at least on his union activities,and that the Respondent thereby violated Section 8(a)(3)of the Act. 894.Burton Eugene YatesBurton Yates was initially hired by the Respondent onFebruary 25, 1964, as a knitter trainee and placed on thefirst shift in the knitting department. Five weeks later, hewas transferred to the third shift under Supervisor CecilHousley where he operated a striping machine, which isa boy's sock machine. On May, 22, Yates was involvedin an automobile accident and, as a result, was grantedsick leave from June 2, until July 20.When Yates had recovered sufficiently and reportedback to work, the Respondent had nothing available forhim except a set of machines normally operated by em-ployee Gary Keylon, who had left on a 2-week militaryleave with the National Guard. Ralph Mayes, head super-visor of the knitting department, apprised Yates of thisfact and told him that he would either give him a slip per-mitting him to draw unemployment or that he could, tem-porarily, run Keylon's machine until the latter returned,with the possibility that by that time some other machinemight open up. Yates chose the latter, and operatedKeylon's machines, which were similar to his, during thisperiod.When Keylon subsequently returned, the onlything open was a set of tubing machines. Yates had neveroperated this type machine before, but because it was theonly thing available, Yates was asked if he wanted it untilsomething else came open and he took it.Apparently, however, before starting the job, Yates, onTuesday, August 4, while mowing the lawn was severely84For the record, Young and Division Superintendent Freeman Looneywere relieved of their duties and severed from Respondent's employon September 25 and July 31, 1964, respectively, while Robert Wilkeywas demoted from his supervisoryposition onOctober 5, 1964.85 Contrary to thg, testimony of Cox, however, to the effect that hiswife, Rachelle Sinf's'..alled him (Cox) to the phone on the return call fromthe plant, Sims testified that his wife was not there that night and that itwas he who called Cox to the telephone.86The Respondent's separation notice reflects that Cox was dischargedfor not working on July 14.87Although not adverted to by counsel for the Respondent, a postedrule of the Company reads as follows:2.ABSENCE FROM WORK-Anyone whois unable to reportfor work because of sickness or extreme emergency should noti-fy his supervisor at once. Dropping from payroll may result fromunexcused absence.88Nor am I unmindful of the fact that the Company reprimand of May1relating to Cox's earlier offense on April 24, alluded to above, cameafter the Company had been made aware of Cox's union affiliationthrough receipt on April 17 of the union letter dated April 11 containingCox's signature89 SeeN.L.R.B. v. Electric Steam Radiator Corporation,321 F.2d 733,738 (C.A. 6). 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDstung on the foot by yellow jackets, which kept him fromworking for several days. While off work, Yates ran intoHousley on Thursday night, August 6, about 10 p.m. attheDayton Drug Store watching the returns from thesheriffs election.Housley, after inquiring as to Yates'foot, departed, saying that he would see him after a whileAlthough scheduled to go to work at I I p m . Yates didnot report, nor did he work the rest of the week The fol-lowing Monday afternoon, August 10. Roberson, havingbeen apprised of the fact that Housley had seen Yates thenight of the election walking around, saw Yates at the set-tlement negotiations at the courthouse and inquired as towhy he had not been working. Yates, who had recoveredby this time, replied that the bee sting had kept him fromgoing to work, and, when confronted with Roberson'sknowledge of his having been seen walking around at theelection, Yates admitted being there but stated that at thattime his foot still bothered him. At that, Roberson toldYates that he believed that he was laying out, and ad-monished him to go back to work that night on that set ofmachines. Roberson testified further that he told Yatesthat he was giving him a reprimand, "but for him to goback up there and work and everything will he all right."90That night, August 10, Yates commenced on the set oftubing machines, which makes seats for leotards, but,never having worked this machine before, found it verydifficult.According to the unrefuted testimony ofYates,9' he asked Housley to give him some operating in-structions on the tubing machine, and Housley told himthat he did not have time, to go ahead and start. and thathe would be back later. When Housley returned later on,Yates again asked him for assistance and was again toldby Housley that he did not have the time. Yates toldHousley that he could not run many machines, of whichthere were 17 to the set, if someone did not instruct himHousley, in leaving, merely replied that he was just doingwhat he had to do. With the advice and assistance ofseveral employees, Yates was able to run five of themachines that night. At 7 a m. he clocked out, wenthome, and reported back to work the following night. Au-gust 11On this occasion, Yates again sought Housley'sassistance in the operation of the tubing machineHousley answered some of Yates' questions and stayedand talked with Yates briefly, but informed him that hedid not have anyone available at the time to teach him andthat he, himself, did not have the time Yates proceededto work the machine for a short while, but. being afraidthat he would "mess the machines up," Yates went toHousley, and told him that he was going to quit if they didnot give him somebody to show him how to operate thejob Housley again reiterated the fact that he did not havetime, and that he was doing just what he had to do. Yatesreplied that "under the circumstances I felt like I wouldbe better off home in bed." Yates then left and did justthat.According to Yates, on two occasions shortlythereafter,Yates went back to the mill to see EverettRoberson without success, the receptionist not returningto her desk the first time, and telling Yates that she couldnot locate him, the second time. Yates then asked for hisseparation slip which was mailed to him a few days later.When asked whether he remembered the reason forseparation given on the slip,Yates testified that hethought that it stated"Did not like the job."The General Counsel does not deny that Yates volun-tarily left the Respondent's employ, but asserts that thefacts support a finding of constructive discharge,and that,under the circumstances,including the fact that Yateshad never been given operating instruction on the tubingmachine, his voluntary separation was, perhaps, a pru-dent act on his part.Counsel for the Charging Party goesone step further, imputing to the Respondent an ulteriormotive in assigning Yates the tubing machine,that is, anawareness of the fact that, because of his inability tooperate it properly,Yates would be forced to leave theRespondent's employ. Needless to say, were either posi-tion tenable on the facts,a finding of discrimination wouldfollowIfind, however, such not to be the case. The record isreplete with testimony relating to the similarity or lackthereof between the requirements for operating the strip-ingmachine and the tubing machine. I deem such aresolution unnecessary to the issue involved.As has beennoted elsewhere herein,with the exception perhaps of themilitary leave situation,under the long-established prac-tice of the Respondent employees who return from leavesare entitled to a job only if one is open for them at thetime.Thus,as there was no permanent machine openwhen Yates returned from his sick leave in July, therewas no obligation on the Respondent'spart to giveYates anything. Again,a couple of weeks later, whenKeylon returned from military leave,the Respondent stillhad nothing open except one tubing machine, which it of-fered toYatesThus,even assuming,arguendo,thatthere existed a real difference between the two machines,in view of the fact that,at the time, the tubing machinewas the only machine in the mill open and that Yates wasofferedthe opportunityto tryitand was under no com-pulsion to take it, it hardly can be said that Yates' deci-sion to quit constitutes a constructive discharge. Thisconclusion could be altered, perhaps, only by a findingthat once Yates accepted the tubing machine, Housley,although not obligated to instruct Yates on it, failed orrefused to do so solely for discriminatory reasons. In thisregard, the record discloses that during the precedingApril,Yates signed a union card and one of the union let-ters to the Respondent revealing his union sympathies,and attended some union meetings. As discussed aboveconcerning 8(a)(1) conduct,the record also reveals thaton three occasions in March and Apnl,during the earlyweeks of the union organizing campaign,Yates was inter-rogatedbyHousley concerning activities at unionmeetings, and further, that, toward the latter part of May,Everett Roberson,after interrogation and union discus-sion,letYates knowby way of aveiled threat that,because Yates was still within the 90-day probationaryperiod as a trainee, he could let him go anytime withouthaving a reasonAs relatedto the question of Housley'smotivation in not assisting Yates when the latter assumedthe operation of the tubing machine on August 10 and11 ,92 and notwithstanding the seriousness of this type ofconduct,itwould seem that, had the Respondent desired9"On cross-examination,Yates admitted that,on this occasion, he hadbeen fearful of being discharged and that,through theUnionRepresenta-tive Benton,they momentarily blocked thealreadyagreed-upon settle-ment until Roberson assured Benton and reassured Yates that such werenot the case"'Cecil Housley, who voluntarilyterminated his employmentwith theRespondenton August 16, 1964, was not calledas a witness in thisproceeding11Yates worked one 8-hour shift and 2 hours of the second when hewalked off the fob KAYSER-ROTH HOSIERY CO.393to rid itself of Yates for any reason involving his union ad-vocacy, the Respondent would have done so during the90-day probationary period rather than waiting until ithad expired.93It had such an opportunity on or about July20 when, with no obligation on its part, it offered YatesKeylon's machine temporarily with the possibility, as ex-pressed by Yates, that "maybe they would have a jobopened inside of 2 weeks." Even after the 90-day period,when the Respondent had no machine open of the typeupon which Yates had trained, the Respondent again wasin no way obligated to offer him a job, but did so to the ex-tent of letting him try the tubing machine. For thesereasons, and on these facts, coupled with the additionalfact that there is no other evidence indicating thatHousley, in refusing to spend his time or to assignsomeone else in instructing Yates during his brief as-sumption of the tubing machine operation,94 did sobecause of union considerations or for the purpose offorcing Yates to quit, I refuse to draw an inference of dis-criminatory motivation.95Accordingly, as Yates was notassignedthe tubingmachine as asserted by counsel for the Charging Party,and without regard to whether or not Yates' decision toleave was, under the circumstances, a prudent one, as ob-served by counsel for the General Counsel, I find thatYates' voluntary act in terminating his employment withthe Respondent does not, under the circumstances, war-rant a holding of a constructive discharge and that theGeneral Counsel has failed to prove by a preponderanceof the credible evidence that the Respondent in any wayviolated Section 8(a)(3) of the Act with respect to BurtonEugene Yates.5.Charles Wayne PorterCharles Porter first went to work for the Respondenton May 4, 1964, as a dyeman onthe second shift in thedye house under Supervisor Wendell Borne.96 On August21, 1964, Borne noticed that Porter was staggering whenhe reported for work on the second-shift at 3 p.m. BeforeBorne had an opportunity to speak to Porter, having beenoccupied with other pressing matters, Earl Barger, su-perintendent of the finishing department,97 who alsonoticed that Porter was staggering, went over to Borneand apprised the latter of his observation. When Borneexpressed his opinion that both Porter and employeeBuck Reel, whom he had observed leaving the plant nearhis automobile a number of times, were drinking, Bargerasked Borne to check on the situation, and, if he wereconvinced that such were the case, to terminate them.Borne testified that at this point, based upon his inquiry,itwas reluctantly reported to him by another employee,one Albert Calbaugh,98 that Porter and Reel were, in fact,drinking liquor from a bottle in the latter's automobile.Borne then summoned the two employees to his officewhere, having smelled a strong odor of drink, he toldthem that he was going to have to discharge them fordrinking on the job. When confronted with it, Porter ad-mitted it and admitted coming to work drunk. Reel askedto talk with Barger, which Borne by telephone arranged.Borne, accompanied by Porter and Reel, proceeded toBarger's office. Once in Barger's office, it was apparentto the latter that Porter could not even walk straight andthat Reel, although not staggering, smelled of whiskey.99Both were then discharged by Barger for drinking andbeing drunk on the job in violation of the company rule.'Recognizing the fact that a discharge under these cir-cumstances could still be a violation of the Act if, in fact,itwere predicated upon a disciminatory motivation, thusconstituting a pretext, I am of the opinion, and so find,that such is not the case here with respect to Porter,2 andthat Porter's discharge was unrelated to hisunionactivi-ty.First, the extent to which Porter had actuallyengagedin union activity is subject to some question. Thus, whenasked as to his union activity Porter testified that hesigneda unioncard, attended union meetings, talked tounionofficials from the plant, andsigneda union letterthat was sent to the Company. Yet, the evidence revealsthat Porter was not even employed by the Respondent atthe time that the union letters were drafted and forwardedto the Company, and that Porter'snamedoes not appearon any of them. Furthermore, Porter admitted that he hadnothing to do with the Union until August, some 2 or 3weeks before his discharge, that he never saw Borne, whoat that time was an activeunionadherent, at any unionmeeting, and that he did not know whether or not BuckReel was in the Union.There is but one piece of direct evidence, and that Ifind to lack credulity, which would attribute employerknowledge of Porter'salleged unionactivity.Reeltestified, after having his recollection refreshed by refer-93Yates was hired on February 25, 1964. Subtracting the time fromMay 22, when he was injured, until July 20, when he returned from sickleave, his 90-day probationary period would have expired within 2 or 3days after he returned and temporarily took over Keylon's machine thelatter part of July.94 The evidence reveals that the Respondent in no way complained orfound fault with the quantity or quality of work or with the manner inwhich Yates was able to operate the tubing machine or that he ran only 5of the 17 machines in the set.ssAlthough one might assume that Yates' activity at the settlementconference on the day before did not endear him to Roberson and, in fact,would give rise to a suspicion concerning an alleged discnminatees' ter-mination were this a discharge situation and under different circum-stances, this fact does not warrant a different finding. SeeSouthwire Com-pany,152 NLRB 1594 at 1595.96 Prior to the advent of the Union,Wendell Borne had been in chargeof the dye house, but without authority to hire or fire. He thereafterbecame active in the Union, attending union meetings and talking union.Subsequently,Borne was discharged,and, pursuant to the August settle-ment agreement,was paid$250 and immediately reinstated to his old posi-tion.94 Barger, 2 weeks earlier on August 4, 1964, hadbeen hired as superin-tendent of the finishing department,replacingFreeman Looney who hadbeen relieved of his dutieson July 31.Barger remainedwith theRespond-ent in thiscapacity until April 21, 1965, when he leftthe Respondent andwas, in turn, replacedby Bill Ewing.93Albert Calbaughwas one of the discrimmateeswho was dicharged onAugust 27, allegedly for theft of company property. Calbaugh, however,was not called as a witnessand, pursuant to the GeneralCounsel's requestat the hearing,the 8(a)(3) complaint allegationsas to him weredismissed.ss The above factual recitationis taken fromthe creditable testimony ofBorne and Barger. Exceptfor the crucial denial by Porter and Reel thatthey weredrinking on this occasion,which denial by each I do not credit,there is no material inconsistency in the testimonyof thus matter.'The printedrule reads as follows6DRINKING-The possessionor consumption of intoxicatingliquors,wines, or beeron company propertyor reporting forwork under the influence of or with the odor ofsame on breath isnot permitted.xFor reasonswhich willbecome apparent,Reel's case is discussedhereinafter in connectionwith otherdischargeson August 27, involvingtheft of company property. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDring to a pretrial affidavit, that during a conversation withBorne on August 18, the latter asked him if Porter hadjoined the Union yet, to which Reel assertedly replied,"Yes, sir, I think he has, I believe he did." Borne, whowas called as a witness for both the General Counsel andthe Respondent, and whom I found to be a creditable wit-ness, denied that he asked Reel such a question, or thatReel told him that Porter had signed a card. Furthermore,Borne, who was himself at that time active in the Union,having been reinstated by the Respondent only a fewdays earlier, credibly testified that he knew most of theemployees who had joined the Union and that Porter wasnot one of them.3 The evidence further shows that no su-pervisor had ever spoken to Porter about the Union, andthat Porter, in turn, had at no time ever spoken to a super-visorconcerning theUnion.Nor may companyknowledge of Porter's union activity be inferred throughsurveillanceof union meetings for there is neitherevidence nor allegation of company surveillance continu-ing after the initial April union organizing campaign.There remains one factor which, absent an explanation,would cause a suspicion on the propriety of Porter'sdischarge. The fact that Reel and others in the dye househad, on occasion, been drunk before, in violation of therule without incident would, in itself, warrant a finding ofcondonation.4 However, as alluded to elsewhere herein,the Company had been tightening up on the enforcementof its rules, including its rule against drinking, and Barger,as the new head of the finishing department, was directlyresponsible therefor. Under all the circumstances,5 I findthat the General Counsel has not proved by a preponder-ance of the ctedible evidence that Charles Porter wasdiscriminatorily discharged in violation of Section 8(a)(3)of the Act.Respondent's Hiring and Leave PolicyEssential to a discussion and resolution of the issues in-volving the next few alleged discriminatees is an un-derstanding as to the Respondent's policy concerning thehiring of employees, and the granting of leave, particu-larlymaternity leave. The credible record evidence sup-ports the Respondent's assertion that its hiring policygenerally is, and through the years has been, to hire at thedoor. In this regard, it appears that when a job opens up,3While nowhere directly in issue,I nevertheless credit Borne's furthertestimony that he did not inform the Company as to which employeeswere for and which were against the Union. For reasons hereinafter setforth, I find Buck Reel an entirely unreliable witness whose testimony isreplete with falsification.4 SeeS. Swartz,145 NLRB 45.5Cf.The Wm. H. Block Company,153 NLRB 616, enforcement de-nied 367 F.2d 38 (C.A. 7), where, unlike the present situation, there wasneither evidence nor allegation that the alleged discriminatee was to anyextent inebriated, andClimate ControlDivision,The Singer Company,160 NLRB 765, where, again unlike the facts found herein, substantialevidence existed clearly indicating that the discharge of the discriminatee,a union leader whose union activities were well known and in fact the sub-ject of surveillance,was predicated upon such activity,and that an in-cident of drinking on the job was but a pretext.6This,however,does not occur,according to Roberson, when there arequalified people then applying for work at the plant.7Until the latter part of July 1964, over the years the Company had fol-lowed a practice whereby, after a baby was 2 or 3 weeks old, the Com-pany would permit the mother,if able to present a doctor's certificate, tobe given a layoff slip early and before her leave was up, solely in order, thatshe could receive unemployment compensation. In July 1964, however,this practice was discontinued when the Tennessee Unemployment Com-mission informed the Company of its ruling that a woman employee at-because someone has quit, gone on leave or for whateverreason, the word gets out through the employees, andpeople, often friends and kin, apply at the office for thejob, generally without the Company having to look for areplacement. Thus, the Company retains no list of formeror laid off employees from which to rehire or recall, andvacancies are filled at the Company's employment officeamong those who are applying at the time. An exceptionto this general practice takes place on occasion when asupervisor, faced with an open machine or a vacancy,may remember a former employee and check to see if heor she is available."With respect to the Company's maternity leave policy,Roberson credibly testified that satisfactory employeeswho become expectant mothers are given 6 weeks of dis-ability pay and are granted a 6-month leave of absence ormaternity leave, commencing about 3 months prior to theexpected birth of the child, leaving 3 months after thebirth before she will be considered for reemployment. Atthe end of this period, these employees are rehired if, andonly if, a machine or a job is open. In the event thatsomething is available, she is put back to work. If nothingis open at the time, she is given a layoff slip entitling herto draw unemployment compensation.7Normal procedure under this established leave practicehas been for an employee to apprise the Respondent thatshe is pregnant, and in turn, to receive verbal permissionto take the 6-month maternity leave, this confirmedwithin a week or two after commencing the leave by lettersetting forth the terminal date of the leave. Subsequently,after giving birth, receiving a doctor's release, and await-ing the end of the leave, she will return to the plant whereshe will make known her availability for work and willinquire, either from her former supervisor or from thereceptionist at the employment office, as to whether thereisa job open. In the case of the receptionist," she (thereceptionist) may inquire of her superiors or she may al-ready be aware of the job situation as to vacancies on thatparticular day. In any event, if something is available forwhich the woman is qualified, whether it happens to beher old job or not, she is put to work. If nothing is open atthe moment, she is automatically laid off for lack of workand is given her layoff papers by the receptionist so thatshe may collect unemployment compensation.9 To thetempting to return from maternity leave before her leave was up, would beconsidered a voluntary quit, therefore rendering her ineligible for unem-ployment compensation.3To the extent that this was not resolved on the record,I am of theopinion and so find that Peggy Austin's functions as the Respondent's of-fice receptionist are such as to classify her as an agent of the Respondentfor the purpose of accepting and transmitting messages and employeerequests for reemployment Any testimony that was permitted subject tosuch a finding is hereby received.9Employee Dons Smith, a witness called by the General Counsel totestifywith respect to her experience in taking maternity leave, cor-roborated testimony of the Respondent as to certain aspects of its mater-nity leave policy. Thus, she testified that she had never known an em-ployee returning from leave to bump another employee, and that it doesnot happen. She further testified that the Company does not hold jobsopen for people on leave, that when a person comes back from leave, "ifthere is a machine open,they get it,"and if there,isnot, "they getnothing." General Counsel witness, employee Jewell Toole, testified thatitwas a common thing for employees to come back from maternity leaveand to be informed that there was no work available fpr them Thus, thetestimony of a numberof GeneralCounsel witnesses,including BettyPritchett,Jewell Toole, and Doris Smith is generally corroborative ofRoberson's testimony as to the established leave policy of the Respond-ent. KAYSER-ROTH HOSIERY CO.extent that jobs are not held open or that openings are notguaranteed to employees returning from maternity leave,this same practice is adhered to with respect to all kindsof leave.Without attempting to pass upon the wisdom orpropriety of the Company's hiring or leave policy as out-lined above, in view of the fact that the evidence disclosesthat such policy had long been in effect and was wellestablished before the advent of the Union, it cannot besaid, nor is it asserted, that the policy was discriminatoryin its inception or that its terms rendered it so. The nextsixalleged discriminatees, and two to be discussedhereinafter under the 8(a)(3) and (4) violations, arewomen employees who were not reemployed followingleaves of absence. Although, with respect to each, thecomplaint technically charges the Respondent with un-lawful discharge on a specific date and a failure andrefusal to thereafter reinstate, the true issue in each caseI find to be one involving the failure of the Respondent tooffer reemployment.6.Jean Ella PotterJean Ella Potter was hired on April 18, 1962, as asecond-shift employee in the sewing department, whereshe worked for about 4 months before transferring to theday shift, where she worked in such capacity for about Iyear before again going back on the second shift. While soemployed as a second sewer she went on approved mater-nity leave the first of January 1964. On January 9, Potterreceived the usual confirmation letter sent to maternityleave employees containing the standard language to theeffect that "we will be expecting you to return to workAugust 10, 1964, or 3 months after the birth of yourchild," and concluding with the request that, if she shouldbe unable to work on the above date, she contact her su-pervisor and discuss the matter with him. While she wason maternity leave, Potter was active in support of theUnion, having attended union meetings, signed a unionauthorization card inMay, distributed leaflets at thehomes of employees on an occasion during the last ofJune, and distributed leaflets to knitting employees at theplant gate just prior to the election in November.After the birth of her child on May 26, Potter, on orabout July 9, went to the plant, was informed by thereceptionist thatParker Bean, her supervisor, hadnothing for her, and, while the receptionist was preparinga separation notice laying her off for lack of work,enabling her to draw unemployment compensation,"Bean, in passing, asked Potter if they were fixing her up,to which Potter replied in the affirmative.A few weeks later, which would place it prior to August10, Potter inquired of Bean at the plant as to whetherthere was any work, to which Bean replied that there justwas not anything for her. Potter then went to work forDonna Knitting Mills. Several months later, on October16, 1964, Potter contacted Bean, telling him that she hadmade good money with the Respondent and that she10 It is apparent that, although this occurred in July it must have takenplace just before the Tennessee Unemployment Commission tightened upits reins with respect to permitting employees to receive unemploymentcompensation prior to the end of their maternity leave.11The above account is taken from the credited and unrefutedtestimony of Potter. Bean did not testify. Roberson, however, denied hav-ing received a call from Potter I do not credit Potter's vague and undated395would like to come back. Bean, in replying that he just didnot have anything, told Potter, "Jean, that's what all thegirls say, but then, why are they causing us so much trou-blehere?"Bean further stated, according to thetestimony of Potter, that if something did not change theywere going to have to close the mill down. At some pointthereafter, Potter called Bean on the telephone, again ask-ing for a job, telling him that she would take any shift, doanything, to which Bean replied that he did not haveanything open in the sewing department, and suggestingthat she call Roberson. Potter followedBean's sug-gestion, but Roberson too, told her that he did not haveanything open for her.1 tPotter is the first of several alleged discriminateeswhose case involves an application of the Respondent'sleave policy. Thus, contrary to the General Counsel's as-sertion that Potter was refused employment upon herreturn from maternity leave, the Respondent maintainsthat there was no work for her when her leave was up andthat, in accordance with company practice, she wasseparated at that time for lack of work. First, althoughPotter was not one of the employees who signed a unionletter inAprilapprising Respondent of her union senti-ments, inview of the fact that her activity on behalf of theUnion, including attendance at union meetings, coincidedwith the surveillance of union meetings by Respondent'ssupervisors, I am of the opinion that an inference of com-pany knowledge as to Potter's allegiance is warranted,and so find.Notwithtanding this finding, it is incumbent upon theGeneral Counsel to prove that, in failing to put Potterback to work after her leave was up and upon her applica-tion, the Company did so because of the Union. To meetthis burden here, I find it incumbent upon the GeneralCounsel to show either a deviation in its application of theexisting practice or that the Respondent in fact hadopenings for which Potter was qualified at any time thatshe applied after her leave was up. I find evidentiaryproof of neither. As to the former, substantial evidence,testimonial and documentary, reveals that employeesfrequently are turned down upon returning from leavebecause of a lack of work and are separated for thisreason.12As to the latter, Potter's testimony disclosesthat she applied on July 9 and again a few weeks later,'both times being prior to the termination of her leave, andaccordingly, before she was eligible to return to the Com-pany. As to the three valid requests by Potter, two ofBean on October 16 and again thereafter, and one ofRoberson at the same time, she was told that there wasnothing open for her. Apart from any evidence indicatingthat on these occasions the Respondent did in fact haveopenings for which she was qualified, Roberson testifiedwithout contradiction that no one was hired as a secondsewer, Potter's job, until one was put back on that job amonth before the hearing. Under these circumstances, Ifind that the General Counsel has failed to prove by a pre-ponderance of the credible evidence that Potter's separa-tion from the Company or the latter's subsequent failuretestimony to the effect that on at least six occasions after the birth of herchild she called Bean about a job12Notwithstanding that a reading of the terminology used in the leaveletterswarrants an inference that one might expect that a job would bewaiting when the leave was up, substantial credible evidence reveals thatemployees generally were aware that such was not the case. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDto reemploy Potter, was violative of Section 8(a)(3) and(1) of the Act 137.Doris SmithDoris Smith was employed by the Respondent as a firstsewer in the sewing department from June 1962 untilJanuary 3, 1964, at which time she was granted the usual6-month maternity leave. On this date, Smith, who was illand off work, called her floorlady, Rhoda Housley, andtold her that she felt like she could not work any longerand that she would like to take her leave. As to this con-versation with Rhoda Housley, Smith testified, "She toldme she thought it would be all right for me to take myleave then and that [sic] I asked her if, by taking myleave early I would, it would endanger my job any, wouldIhave a job when I came back. She said she didn't thinkso, it would be all right for me to talk to Mr Bean." UponHousley'stellingSmith to talk with Supervisor ParkerBean,Smith called Bean and was told that she could takeher maternity leave at that time. Shortly after commenc-ing her leave, she received the customary letter from theRespondent, dated January 8, officially approving herleave and, as in the case of Potter and others, telling herthat they "will be expecting you to return to work July13, 1964, or 3 months after the birth of your child."While on leave, Smith signed a union authorizationcard and attended several union meetings, including theApril 16 meeting at Rattan Bridge discussed above withrespect to surveillance. However, unlike many of theothers, Smith did not sign one of the union letters sent tothe Respondent apprising it of prounion sentiments.The record contains absolutely no evidence reflectingwhen Smith's child was born, except that it must havebeen after April 16, for Smith, in her testimony relatingto the surveillance incident, alludes to her "condition."Although Smith's testimony was completely void ofevidence, as was the rest of the General Counsel'spresentation, that Smith at any time ever attempted toreturn to the plant or requested work with the Respond-ent,Smith's separation notice, signed by receptionistPeggy Austin, dated July 7, 1964, and placed in evidenceby the Respondent, indicates that there was no workavailable when she reported back from leave AlthoughAustin has the authority to give out separation noticeswhere specifically authorized or in those instances whereshe has been previously informed that no openings areavailable, there is no direct evidence that Smith asked foranything but her layoff Slip. 14In any event, the notice would indicate that if Smith ap-plied for work it was on or about July 7. which was priorin time to the July 13 reporting date and therefore, at atime when, under the Company, she was not yet eligiblefor work I find that the General Counsel has failed toprove by a preponderance of the credible evidence thatDoris Smith was discharged in violation of Section 8(a)(3)and (1) of the Act.8Erma June KeylonErma June Keylon was first employed by the Respon-dent in June 1963, as an elastic sewer in the sewing de-"SeeBreckenridge Gasoline Company,127 NLRB 1462, 1464-65,Shook &FletcherInsulationCompany,130 N LRB 519, in 1, andTheOhio Rubber Company,152 NLRB 1121, 1123partment. On or about June 4, 1964, Keylon requestedand was granted a 2-month leave of absence because ofpoor health. By letter datedJune4, Keylon was officiallyapprised of the Respondent's approval of her sick leaverequest, and telling her that she was expected to return towork by August 3. The letter also directed her to contactSupervisor Parker Bean in the event that she were unableto return on August 3, and further suggested that shekeep him advised as to her condition so as not to allowher sick leave to expire.On August 3, the day that her leave of absence was up,she called the plant and talked with her floorlady, RhodaHousley, who referred her to SupervisorBean.She thencontactedBeanand told him that she wanted to return towork. Bean replied that he did not have anything for herto do, but that if anything came up he would let her know.Keylon then received her separation notice. At no timethereafter did Keylon seek employment with the Respond-ent or was there further contact between the two.Keylon testified that she signed one of theunionletterssent to the Respondent in April, that her signature ap-peared on the same letter which her husband, GlennKeylon,had signed, and that they received anacknowledging letter from the Company addressed tothem. A perusal of the union letters discloses that herhusband signed the first union letter, dated April 11, andthat her name does not appear on it. Also, the Respond-ent's acknowledging letter in evidence reveals only thename of Glenn Keylon On the third union letter, datedApril 23, however, the name Judy Keylon appears, and,from a layman's viewpoint, the signature appears almostidentical to Erma June Keylon's signature appearingelsewhere in evidence I found Erma June Keylon, likeDoris Smith, a most honest and credible witness,refreshingly so. Based solely upon her testimony that shesigned a union letter, I find that this she did.On these facts, however, I cannot find that Keylon wasdiscriminatonlydischargedasalleged,or that theRespondent unlawfully refused to reemploy her at theend of her leave. There is no evidence that at the time ofher request there was an opening for an elastic sewer orany other position Keylon might have been qualified tofillFurthermore, the record shows that 2 weeks lateranother elastic sewer was laid off for lack of work, andtwo more much later on, with no hires for the job. I findthe Respondent's treatment of Keylon to have been inkeeping with its policy in this regard, and that the GeneralCounsel has failed to prove by a preponderance of thecredible evidence that the Respondent violated Section8(a)(3) and (1) of the Act with respect to Erma JuneKeylon.9Noreen NashWith the exception of 2 or 3 days in 1962, NoreenNash commenced her employment with the Company inSeptember 1963, and worked continually as a slitter inthe sewing department on the second shift, under Super-visor ParkerBeanand Floorlady Ann Thurman, untilFebruary 20, 1964. At that time, upon her request, Nashwent on maternity leave and, shortly thereafter, receivedfrom the Company the usual letter officially granting her" The practice had been prevalent whereby maternity employeeswould requesta layoff orseparation slip in order to collect unemploymentcompensation as long as possible rather than to work and pay babysitters KAYSER-ROTH HOSIERY CO.the leave and indicating that the Company "will be ex-pecting you to return to work October 26, 1964, or 3months after the birth of your child." It further requestedNash, in the event that she should be unable to work onOctober 26, to contactBean.During the period thatNash was on leave, she signeda unionauthorization cardin April and attendedone unionmeeting about the sametime.Nash gave birth to her child on July 16. She telephonedthe plant 3 or 4 weeks later and talked with receptionistPeggy Austin. In reply to her question as to openings,Austin told Nash she did not think there were any, butthat she would check. Nash testified that she (Nash)probably was supposed to have called back. In any event,a couple of weeks later, having sought and received herdoctor's release and desiring to return to work early,Nash visited the plant where she talked to Earl Barger,finishing division superintendent. Nash told Barger thatshe needed a job and would work at anything, to whichBarger replied that he could not hire her in the finishingdepartment because it would hurt her mother, but that hewould talk to Parker Bean to see if he had any openings."A couple of weeks later, which would place it around themiddle of September, Nash went back to the plant andtalked withBean.Nash asked Bean for a job and was toldthat there wereno openingsat that time. Nash then toldBean that she believed that there were two slitters' tablesempty. Bean then reported that Nash's work record wasbad and that she had been absent a lot. Nashacknowledged this fact,16 and after explaining her troublecarrying her child, asked Barger if the reason why hewould not take her back was because she had signed aunion card. Nash testified that Barger merely looked ather for awhile and asked her, "What made me do it?"When Nash said she thought it was the right thing to doand then asked him if that was the reason he would nothire her back, Barger "brought up the fact that I couldn'tdraw my unemployment until my leave of absence wasup." Nash told Barger that she was already aware of this,and Barger told her to come back when her leave was upand get her separation papers.17On October 26, or thereabouts, when her leave was up,Nash went by the plant and asked for her separationnotice, and was told by the receptionist that Robersonwould have to sign it and that he was not there at the time.According to Nash, she never went back for the separa-tionpapers or again sought employment with theRespondent.Nash admitted that after her talk with Bean in earlySeptember, and several weeks prior to the expiration ofher leave, she obtained employment with another em-ployer, Old Dominion Box Company. Nash further ad-mitted that at no time thereafter did she apply for work atthe Respondent. In this regard, Roberson testified that,after having been apprised by Bean in early September15Barger's version is that when Nash applied to him for a job, he toldher he had no openings in the fnislung division and suggested that she trythe knitting division under Everett Roberson where she was employed be-fore as a slitter. According to Barger, when Nashinsistedfurther, Bargerstated that because her mother,who is Barger's aunt,was related to himitwould be bad for him to also put her to work in his division, because ofthe talk around town that the Company was loaded up with relatives10Earlier Nash testified that she had been sick for months prior to tak-ing her maternity leave.17The above conversation is taken from the credited and unrefutedtestimony of Nash397that Nash had sought reemployment before her leave wasup, the Company received a request for a reference onNash from Old Dominion Box Company around the firstof October. According to Roberson, Nash was given asatisfactory reference from the Respondent, and was, inturn, hired by Old Dominion Box Company, at whichtime, October 7, Nash was separated from the Company.Her separation at that time was required under a com-pany policy based upon the fact that, otherwise, theRespondent would be carrying insurance on employeesworking at other companies.As it is undisputed that Nash at no time reported towork or sought employment after her leave terminated,18and in fact, was employed elsewhere at such time, andthat Nash was separated by the Respondent upon learn-ing of her other employment under an existing practice,Ifind no basis upon which to infer discrimination withrespect to Nash.19 Accordingly, I find the General Coun-sel has failed to prove by a preponderance of the credibleevidence that Noreen Nash was discriminatedagainstwithin the meaning of Section 8(a)(3) and (1) of the Act.10.Shirley Shaver WilkeyShirley Shaver Wilkey was employed by the Respond-ent as a production department clerk in the Respond-ent's office from July 1962 until November 1, 1963,when she went on maternity leave. By company letter,dated November 18, 1963, she was told that the Respond-ent expected her to return to work May 1, 1964, or 3months after the birth of her child, and that if she were notable to return on the above date, she should so advise heroffice manager, Jerry Ward.A child was born to Shirley Wilkey on December 27,1963, and 2-1/2 months later, on March 4, 1964, she con-tactedWard, asking him if she could return to work, towhich Ward replied that he had no openingsand sug-gested that she check back with him on May 1. Wilkeythen asked for and received her separationslip, entitlingher to draw unemployment compensation. Subsequently,toward the end of April at a time when her leave wasabout up, Wilkey contacted Ward, who toad her that theywere going to hire in June. Wilkey asked him if she couldhave a job, to which Ward replied that he did not know,but he was going to have some typists tests, that if shequalified she could have a job, and that she should checkback with him.20 Wilkey checked back in July, and wastold by Ward that he had hireda girlto fill the typist open-ing, but for her to keep in contact with him. So far as therecord shows, Wilkey did not thereafter make any furtherattempt to secure reemployment at the plant, nor was shecontacted by the Company.21The record further shows that, prior to leaving inNovember, Wilkey trained a replacement for her posi-tion, and that her replacement was so employed at alliSThe fact that two slitters were hired dung September prior to thetime when Nash would have been eligible to return does not have a bear-ing on the matter, for, as is abundantly clear from the record,itwas a com-mon occurrencefor theRespondent to replace people on leave19Nor am I of the opinion that Nash's conversation with Bean in earlySeptember warrants an inference of futility as to Nash's reporting to Bean,as set forth in her leave letter,upon the termination of leave and at thattime requesting a job.20Wilkey's functions as the production clerk were confined to makingout production tickets, and did not include any typing.21The above account is taken from the credited testimony of Wilkey. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDtimes that Wilkey sought reemployment. The record alsoshows that, until just before the opening of this hearing,no person had been hired to fill a position of productionclerkWilkey, by her own admission, at no time joined theUnion,attended any union meetings, or engaged in anyunionactivity. The General Counsel's position, as articu-lated at the hearing, is that "but for her husband's unionactivities she would have been reemployed ... wouldhave been recalled." The record in this regard, shows thatShirleyWilkey's husband, Clayton Wilkey, although asignatory to a union letter in April, was still employed bythe Respondent and played absolutely no part in mattersrelating to this proceeding. The one piece of evidence, ifcredible, that conceivably could provide a discriminatorymotive concerns the testimony of Perry Wilkey, Shirley'sfather-in-law. Perry Wilkey testified that about the last ofApril or the first of May he had a conversation with Char-lieKelley, then supervisor of Clayton Wilkey. Accordingto Perry Wilkey, because his son had not known whetherhe had done the right thing in joining the Union, PerryWilkey asked Kelley what his son could do to get out ofthe Union, to which Kelley replied that he should tell himto forget about it or try to get his card back Later on inthe conversation, Perry Wilkey asked Kelley, "Wouldthey take Shirley back," and Kelley allegedly said, "No,not [sic] because Claymanjoined th^ Union "Charlie Kelley, no longer a supervisor and apparentlya very ill man, testified from his bed in the hospital at theclose of this hearing. He testified only to this matter. Kel-ley's version, which I credit, is that on this occasion PerryWilkey approached him on the street in downtownDayton and inquired generally as to the Union at theplant, and then queried, "Oh yes, I wonder why theyhaven't put Shirley . . back to work " Kelley replied thathe did not know that she was not working, to which PerryWilkey replied that he thought it might be becauseClaytonsignedone of those cards and sent it in WhenKelley expressed surprise, Perry Wilkey said, "Yes,someone must have put the pressure on him." Kelleytestified that he did not know that Clayton had joined theUnion until Perry Wilkey told him on this occasion.22Apart from the fact that Clayton's union sentiments hadonly a few days before been made known to the Respond-ent, raising a question as to why Perry Wilkey wouldthink that the Respondent had been refusing to recallShirley because of Clayton'sunionactivity, I refuse tocredit Perry Wilkey's testimony over that of Charlie Kel-ley, whom I felt testified in a most forthright and honestmannerThus, it appears that Shirley Wilkey engaged in nounionactivity, that her job was permanently filled, andthat at notimewhen she applied following her leave werethere openings for which she was qualified. On these factsIfind that the General Counsel has failed to prove by anystretch of the imagination that Shirley Wilkey was dis-criminatonly discharged or refused reinstatement by theRespondent in violation of Section 8(a)(3) and (I u) of theAct 2311.Bobbie Sue DunnBobbie Sue Dunn was employed by the Respondent onAugust 7, 1963, as an inspector of leotard legs in the in-specting department.During the 1964 spring union or-ganizing campaign Dunn attended union meetings,signeda union card,and was a signatory to one of the union let-ters sent to the Respondent. On or about September 3,1964, Dunn asked ParkerBean,her supervisor, for a 2-week leave of absence to take care of her sick childbecause she had no babysitter.Bean told her that he wasnot allowed to give her a leave for this reason, but that hewould give her a 30-day sick leave, which he proceededto do. By a form letter dated September 3, Dunn was offi-cially apprised of her leave and told that she was expectedback to work by October 5. It also requested that shekeep her supervisor informed of her condition and that ifshe were unable to return to work at the end of her leavefor her to discuss the matter with Bean. Before leaving,however, consistent with company practice,Bean toldDunn that he could not hold a machine open for her, andthat if he had an opening when she came back at the endof her leave he would give it to her.On the Friday before she was to report back on Oc-tober 5, 1964, Dunn called Bean to find out whether shewas to report in early, and Bean told her that he did nothave any work for her but for her to come in to the officebefore lunch on Monday, not prepared to work. On Mon-day, Bean told her that he did not have any inspectingjobs open, that he would give her a separation slip so thatshe could draw unemployment, and that he would call herback when he had an opening on inspecting. Later thatday, after being told at the unemployment office that shewould not be able to draw unemployment,24 Dunnreturned to the plant and advisedBeanof the situationBean immediately called the unemployment office andrectified the situation.At no time thereafter does the record show that Dunnsought further employment with the Respondent. In earlyMarch, however, when an inspectingjob opened up on aninspecto-matic machine, after unsuccessfully attemptingto call Dunn by telephone, the Respondent sent word byher employee husband for her to call the plant. Uponcalling the office, Roberson told Dunn that they had amachine for her Because Dunn was 6 months pregnantat the time she was unable to accept 25 In this regard,Roberson testified without contradiciton that no one hadbeen hired in the inspecting job prior to calling Dunn backinMarch, and that when they sent for her on this occasionhe was not aware of her pregnancy.Notwithstanding Dunn's union activity the previousspring and having been interrogated by Supervisor Troy22Documentaryevidence revealsthat, although Clayton Wilkey wasone of those who signedthe April17 union letter,said letter was notreceived bythe Respondentuntil April 27 Accordingly,it is quite possi-ble that Kelley had notpreviously heard of Clayton's havingsigned withthe Union23Moreover,the complaint alleges thatShirley Wilkeywas dischargedon or aboutOctober 1, 1964 There is absolutelyno evidence,even herown testimony,with respect to this dateor anywhere near it The chargenaming Shirley Wilkey a discrimmateewas initially filed on February 23,1965. Accordingly,as all matters herein pertainingtoWilkey occurredmore than 6 months prior to the filing of the charge,1find that, even ifotherwise meritorious,the allegation pertaining to Wilkey is barred bySec 10(b) of the ActzaThiswas so because,although returning from a leave of absence forsickness,in fact Dunn had not been out because of her own illness, andtherefore was r.ot in a position to obtain a doctor's release as requested bythe unemployment office25The factual account above set forth is taken fron the creditedtestimony of Dunn KAYSER-ROTH HOSIERY CO.399Ward on one occasion on June 4, as discussed heretoforeunder 8(a)(1) conduct, the record contains no evidencethan an inspector's job was open and needed filling on theone occasion that Dunn applied for work after her leavewas over. Accordingly, I find that the General Counselhas failed to prove by a preponderance of the credibleevidence that the Respondent discriminatorily dischargedor refused to recall Bobbie Sue Dunn.12.Ronald W. PattonRonald Patton commenced his employment with theRespondent on August 11, 1963, working as a knitter onthe I1 p.m. to 7 a.m. third-shift under Supervisor CecilHousley, and was so employed until his discharge on Au-gust 28, 1964. With the advent of the Union in April1964, Patton became active in its behalf, signing a card,passing out leaflets, signing up other employees, and plac-ing his signature on one of the union letters sent to theRespondent. As alluded to above, on two occasions dur-ing the middle of April, Patton was interrogated about theUnion, first by Everett Roberson and later, by LeonYoung.About 5 a.m. on August 28, Patton left his work sta-tion and went to the restroom. After a short while hecame out and went some 20 to 30 yards past his ownmachine and stopped and talked with employee GaryKeylon who was standing in the main alley at the end ofhismachine.After a short stay with Keylon, Pattonheaded back towards his work station and stopped again,about half of the way, where, before returning to hismachine, he engaged employee Jerry Wilkey in a conver-sation. Thereafter, just before the 7 a.m. end of the shift,Ralph Mayes, head supervisor of the knitting department,approached him at his machine and told him that hewanted to see him in the office before he left. Pursuant toMayes' request, at 7 a.m. Patton went by to see Mayes,duringwhich conversation 26Mayes allegedly com-menced by stating "I like the little talk we had about theUnion the other day,"27 and, without interruption, con-tinued by saying that he had a complaint that he (Patton)had taken a 13- to 15-minute break. When Mayes askedPatton if he did not think that he was right on getting onhis back about it, Patton replied that it was right, but thathe had not taken a 13- to 15-minute break.28 Patton ad-mitted to Mayes, however, that he had gone to therestroom, and thereafter had gone by and talked withKeylon and with Wilkey. Patton testified that at this point"I told him that I wasn't the only one that took those-took a break, even if it was 13, 15 minutes, but I didn'tsay I took a 13, 15 minute break because I hadn't, but Isaid I wasn't the only one that took long breaks. He saidwell, tell me who else took long breaks like that, and I toldhim well, I'm not going to tell you who takes them. That'sall I recall." On cross-examination, however, he did recallmore, and freely admitted that Mayes then told him thathe was going to have to let him go, to which Pattonreplied that he could knock hell out of him. At this point,Mayes asked him if he wanted to talk with Roberson, andupon receiving an affirmative reply, the two of them wentto the latter's office. Mayes, before Patton entered, toldRoberson that he wanted him to talk with Patton, that hewas taking too long for specific breaks, and hadthreatened him with physical assault. When Patton en-tered the office, Roberson confronted him with havingmade one of his breaks that night a 15-minute break,which Patton admitted, and accused him of going to otheremployees' alleys, specifically those where Keylon andWilkey worked, and talking with them. When Patton ad-mitted the fact, Roberson asked him if he had not beentold to limit his breaks to 5 minutes and to not go intoother alleys and talk to and bother employees. Patton ad-mitted that he had been told these things, but counteredwith "well, you didn't put thesedamnsilly ass rules inthere until the Union came." When Roberson queriedhim on this, Patton continued by stating that "these arejust silly ass rules for anybody to go by. You don't haveto worry about working out there. All you do is sit backbehind the desk. You don't have to worry about your job.Ihave got to work out there and they are just silly assrules to go by." At the close of Patton's discourse, Rober-son said, "Well, Ronnie, with an attitude like that, youdon't leave me any source [sic] but to discharge you,"which Roberson proceeded to do.29The Respondent asserts that the discharge of Pattonwas based on his willful refusal to abide by the companyrules coupled with a continued poor attitude on his partincluding the threat of physical assault on Mayes. Apartfrom the overall necessary allegation of discrimination, itremains slightly confusing as to the position taken bycounsel for the General Counsel with respect to Patton.Based upon the testimony elicited by him from severalwitnesses, and particularly from Patton himself, it ap-pears on one hand that the General Counsel is assertingthat the Company remained lax with respect to the en-forcement of its rules, particularly those pertaining to thetaking of breaks and talking with other knitting room em-ployees at their work stations until the date of Patton'sdischarge on August 28, and that then, for the first time,said rules were discriminatorily applied to Patton. On theother hand, other testimony elicited by counsel for theGeneral Counsel, some of which came from the same wit-nesses,would indicate that the change in such rulesand/or the enforcement of them occurred at the time thattheUnion arrived on the scene, which was some 5months earlier.I assumethe former to reflect the correctposition.In this regard, Patton testified on direct examinationthat up to the time of his discharge in the knitting machinearea, you couldgo inanybody's alley (knitters worked in21Notwithstanding the lack of credence I place in Patton's testimony,becauseMayes was not called as a witness (until the record wasreopened),the recitation of facts as to this conversation is taken from Pat-ton's unrefuted testimony,mostly on cross-examination27 This reference appears to have been to the early August conversationtestified to by Patton and alluded to earlier herein in connection with8(a)(1) conduct, wherein, Mayes approached him at his machine andasked him how the Union was getting along, volunteered the fact that hehad seen some of the union men downtown that day, and stated to him that"I don't care who joins the Umon or what the Umon does,all I want is agood 8 hours work out of somebody."11On cross-examination, however, Patton testified that he could not re-callwhether or not he admitted to Mayes to having taken a 13- or 15-minute break.29The facts relating to this conversation are taken from the testimonyof Roberson and of Patton on cross-examination. While the quotedmaterial is that of Roberson,most all of the pertinent testimony was eitherspecifically corroborated,or not denied, by Patton when questioned oncross-examination. The one exception is Patton's continued denial that hetook as long as a 15-minute break on that particular night Patton, how-ever, as noted above, could not recall whether he had admitted this factearlier to Mayes, and did not deny having taken 15-minute breaks at othertimes, testifying merely that "I didn't time myself." 400DECISIONSOF NATIONALLABOR RELATIONS BOARDrows of knitting machines referred to as alleys), and couldtalk to anyone around his machine and nothing was saidabout it, that, in fact, during the whole year he workedthere, three or four times a night Patton, James Calbaugh,and Wendell Anderson would sit around a little table andtalk for 15 or 20 minutes at a time.Patton further testified that before the Union came inno supervisor had ever talked to him or scolded him abouttaking too much breaktime, but that, right after the adventof the Union, in May, Housley came around and toldeverybody not to take over 5 minutes for a bi eak and that,from that point on, they would not be allowed in any-body's alley. Patton testified that after these instructionsby Housley were given, employees were not supposed togo in other people's alleys, and that "we tried not to takeover 5 minute breaks." At another point in his testimony,however, Patton stated that employees, including himself,did not obey these instructions and, up until his discharge,no one complained to him about it. Patton admitted that,about I month before his discharge, Mayes told him thatemployees were allowed 5-minute breaks but not to taketoo many of them. Patton, who, on one occasion, violateda company rule prohibiting the use of profanity in theplant, admitted that he had been reprimanded a numberof times by the Respondent and admonished to staywithin the rules.Thus, the record bears out the Respondent's assertionwith respect to this employee. Indeed, Patton's testimonyalone reflects his past refusal to abide by the rules as wellas his defiant attitude toward supervision generally.30With respect to the latter, on one occasion in April, whenhis supervisor, Housley, talked to him concerning somebad work, which Patton testified that he "could not see,"and Housley asked him if he wanted him to write an offi-cialreprimand, Patton replied that he did not carewhether he did or not. His indifferent attitude towardcompany rules is exemplified by his testimonial admis-sion that he told Supervisor Mayes that company ruleswere set up to hurt people, that they were established inorder to get at people, and that they were silly rulesgoverning the conduct of employees.Ifind that, in taking more than 5 minutes for a breakand by visiting other employees at their work stations andwhile they were operating their machines on the night ofhis discharge, Patton violated company rules,31 and that,in threatening physical assault upon Supervisor Mayes,coming as it did without provocation,32 Patton actedcompletely outside the bounds of propriety.Mindful of the fact that Mayes raised the subject of the'Jnionwith Patton some several weeks before thedischarge incident, and that he made reference to it on thenight in question, I am not prepared to infer from this thatMayes was discriminatorily motivated in deciding todischarge Patton. Although the brief, one-sided conversa-tion inearly August commenced with Mayes unlawfullyinquiringas to how the Union wasgettingalong, it con-cluded by Mayes venturing his thought that he did notcare who joined the Union or what the Union did as longas he received 8 hours of work "out of somebody." Inview of a total lack of evidence of any otherunion state-ment having been made by Mayes to Patton at any othertime, coupled with Patton's admission as to his practiceof taking lengthy andnumerousbreaks and Mayes' earlierdirective to him to limit his breaks to 5 minutes, I chooseto hold that Mayes' statement was intended as an ad-monishment to Patton to put in 8 hours of work ratherthan as support for an inference of discriminatory motive.Under all of the circumstances, I find that the GeneralCounsel has not proved by a preponderance of the credi-ble evidence that Ronald W. Patton was discharged inviolation of Section 8(a)(3) of the Act.Moreover, even if I had found that the facts supportedthe 8(a)(3) allegation, I could not have recommended theusual reinstatementorder with respect to Patton. Duringthe sixth day of the hearing, prior to Patton's havingtestified herein, and just before reconvening following a5-minute recess, counsel for theRespondentindicated tome that Patton had approached the counsel table, and, inhis presence, threatened one of his witnesses who wassitting at the table withassault.Upon reconvening thehearing, I called Pattonas my witness, and in reply to myquestion,Patton freely admitted having said to ClaytonR. Strictland, "I will get you if it is the last thing I everdo."33 Apart from the seriousness of this conduct and thefact that it would appear to be violative of a Federalstatute prohibitingintimidation of witnesses in a proceed-ing before a federal agency,34 an off-the-record admonish-ment by me did not seem to have any effect whatsoeveron the boy Thus, were my basic finding otherwise, Icould not in good conscience have required the Respond-ent to reinstate this employee.13.Calvin CreekmoreCalvin Creekmore was hired by the Respondent in Oc-tober 1963, and put to work as a packer on the first shiftin theshippingdepartment. He wasdischargedin April1964, called back a week later, and thereaftercontinuedhis employment with theRespondent until his finalseparation on September 2, 1964. Creekmore had beenactive in support of the Union, having solicitedsignatureson unioncards, visited employeesin their homes, at-tended unionmeetings,and, in April, prior to his firstdischarge,having signed a union lettersent to theRespondent.According to the testimony of Creekmore, about 2:45p.m. on September 1, his foreman, Oliver "Bud" Young,3" Based upon my observation of this witness, itwas readilyapparent tome that he displayed the same attitude on the witness stand and in thecourtroom that the Respondent asserts was a basis for his discharge SeeA J SackettandSonsCo,139 NLRB1272, 127731 1 further find the earlier implementation of such rules to have been anecessary correction of existing evils (witness Patton's admission of tak-ing three or four i 5- to 20-minute breaks every night during theyearof hisemployment),and not motivated by union considerations32Contrary to the usual or certainly more common situation involvingan employee threat to his supervisor or a company official,Patton's threattoMayes,although occurring after Mayes told him that he was going tohave to let him go,did not come about as a result of a heated argumentNor was it accompanied by flaring tempers or uttered in a fit of anger11The record contains considerable testimony concerning Stnctlandand the part he played as an agent for the Mark LipmanService,Inc , de-tective agency investigating theft in the plant According to counsel for theRespondent, however,Stnctland, became violently ill during the hearing,requiring extended hospitalization,and therefore was never called upon totestify" 18 U S CA Sec 1505, provides in partWhoever corruptly,or by threats or force, orby anythreateningletter or communication, endeavors to influence,intimidate, or im-pede any witness in any proceeding pending before any departmentor agency of the United StatesShall be fined not more than$5,000 or imprisoned not more thanfive years,or bothSee RicevUS, 356F2d709(CA 8) KAYSER-ROTH HOSIERY CO.401approached him and asked if he would work overtime, towhich Creekmore replied that he had already made plansfor that afternoon. Young asked him what they were, andCreekmore told him that he planned to go to a meeting.When Young asked what kind of meeting, and was toldthat it was a unionmeeting,Young said he did not know,that he was in no position to grant him permission to beoff from overtime, that he would have to see Earl Barger,the finishing division superintendent. Young returned justbefore the shipping department shift ended at 3:30 p.m.,and told Creekmore that Barger had refused to grant himpermission to get off from overtime.35 With that, Creek-more left. The following morning, after having attendedthe meeting of the Union, Young met Creekmore at theback door, and handed him his separation notice, hischeck, and some petty cash. Young told Creekmore thathe wanted him to know that, like the first time he wasdischarged, he (Young) had nothing to do with it.Employee Joe Pritchett, a witness for the GeneralCounsel, testified that on the day in question, after Youngcame out and told him and another employee who wasnearby, "Boys, we have to work over today," Youngwent over to Creekmore and told him the same thing. Ac-cording to Pritchett, Creekmore replied that, "I can'twork over, because I have to go toa union meeting."When Young told him he would have to see Earl Barger,Creekmore answered, "You better get him out herethen."Earl Barger, who in his short tenure with the Companyas finishing division superintendent, admitted that thiswas the first time that he had ever directed an employeeto work overtime and the employee had refused, and alsothe first time he had discharged an employee for refusingto work overtime, testified without contradiction that onthe day in question he had apprised Young of the need forthe shipping department to work overtime and that about10 a.m. on that day Young told him that Creekmore hadtold him that he would not work over, that he was goingto a union meeting. When Young asked Barger what heshould do, Barger, who was new with the Company, saidhe did not know legally what to do, that he would letYoung know.According to the unrefuted testimony of Carlysle Isley,vice president in charge of public and industrial relations,and headquartered in Burlington, North Carolina, Bargercalled him at his Burlington office around 10 a.m. and re-lated the Creekmore problem to him. Upon ascertainingfrom Young that he needed the whole department to workovertime,36 and in reply to Barger's inquiry as to what hecould do, Isley told Barger that if Creekmore refused towork along with the other employees, he could bedischarged. Isley told Barger to contact Creekmore andthe others in the department to make sure that they un-derstood that they were to work overtime that day. Thatafternoon around 2 or 2:30 p.m., as testified to by Barger,he talked with Young again and told him that they neededCreekmore to work, and to advise him that if he refusedto work over he would be discharged.Based upon the record as a whole, I find the facts sur-rounding Creekmore's refusal to work overtime and hissubsequent discharge to be as testified to by Barger,Isley, and employee Pritchett,37 all of whom impressedme with their candor while testifying.38While the record, particularly Barger's testimony, in-dicates that Creekmore's discharge was the first involvinga refusal to work overtime, Pritchett, testifying for theGeneral Counsel, testified that normal procedure forworking overtime was for Young to come around duringthe day and inform the employees that they had to workovertime that day, that of the six or eight times that hehad not worked overtime when such was scheduled, vir-tually all of them were because of illness in the family andhe had been given express permission to be off from over-time, and that, at no time, he had ever taken off after hav-ing been told not to, nor had he heard of this ever happen-ing except in the case of Creekmore. Creekmore, himself,testified that, although there had been occasions when hehad not worked overtime when there was overtime to beworked, he had never before September 1, refused anorder to work overtime and that he had never refused towork over when his request not to do so had been turneddown.Thus, it is readily apparent that the discharge of Creek-more falls squarely within the Board's holding in theSwiftCompanycase,39 andthat Creekmore's refusal to workovertime after having been denied permission to be offconstituted an attempt to work on terms prescribed solelyby himself, a valid ground for discharge 40 Pure and sim-ple, the above facts disclose that the Respondent hadbeen working the shipping department overtime for atleast a week and needed the whole department again onthe dayin question, that Creekmore,alongwith the otherdepartment employees, was told that he had to work over,that Creekmore made known his intention not to workover because of a union meeting'41 and that, when toldthat he was needed and could not be off, Creekmore dis-obeyed the directive and took off anyway. Under thesecircumstances,42 the fact that Creekmore had been one ofthe more active of the union adherents does not in anyway override the Respondent's justifiable ground for thedischarge. One's past activity on behalf of a union cannotimmunizean employee from managerial control or31 InitiallyCreekmore testified that when Young returned he toldCreekmore that he could go ahead if he wanted to. On cross-examination,however, he admitted that he had testified as herein recited under oath be-fore a Tennessee Unemployment Commission shortly after the incidentoccurred, and that this was the fact.36 The record amply demonstrates that the department had been work-ing overtime for quite a while and continued to do so for some timethereafter. In this regard, Pritchett testified that the department worked 4days the week before and several days immediately thereafter.37 Because of Creekmore's changing his testimony on a very crucialmatter concerning his case,i.e., as to whether he had been given permis-sion to leave, I cannot and do not give it credence to the extent that it con-flicts with other credited testimony.38Although Pritchett did not indicate what time during the day it wasthat Young initially apprised them of the need to work over, in view ofcredited testimony of Barger and Isley as to this incident, I find it oc-curred duringthe morningand not just before the end of theshift astestifiedto by Creekmore.39 John S. Swift Company, Inc,124 NLRB 39440C. G Conn, Ltd. v. N.L.R B.,108 F.2d 390 (C.A 7);N.L.R.B. v.Mt Clemens Pottery Company,147 F.2d 262 (C.A.6); L. W. Scott dlblaScott Paper Box Company,81 NLRB 535, 546-548;Valley City Furni-ture Co,110 NLRB 1589, 1592-9641There isno evidence that the Respondent had knowledge of a unionmeeting at any time prior to askingCreekmoreand the others to workovertime.42 Cf.Dow Chemical Company,152 NLRB 1150,wherein the Board,in adheringto the generalprinciple here controlling,distinguishes thissituationfrom thatinvolving a refusal towork overtime where thepracticehas been to have employeesvolunteer for overtime work. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDproperly found disciplinary action."; I find that CalvinCreekmore was discharged on September 2, 1964, forcause and, as the General Counsel has failed to proveotherwise, shall recommend that the 8(a)(3) and (1) al-legationsas they pertain to Calvin Creekmore bedismissed.14.Mary Francis BowenMary Bowen was employed by the Respondent inApril 1964, as an inspector of knee socks in the toe seam-ing and inspecting department under Floorlady CharlotteDotson and Supervisor Parker Bean. She worked in thiscapacity until her discharge on September 22, allegedlyfor using profanity on the job in the presence of otherwomen employees. A couple of months after Bowenstarted with the Respondent she signed a union card and"talked to other employees aboutsigninga union card."According to the uncontradicted testimony of Bowen,she did not work on Monday, September 21, because shewas ill, and when she went to work on Tuesday, Dotsonapproached her at her machine and told her that Beanwanted to see her in his office. Thereupon, Dotson andBowen went to Bean's office, where Bean told her that hewas turning her loose. In reply to Bowen's inquiry, Beantold her it was for using profane language. Bowenprotested that she did not remember using any, and Beantold her that she had, that she had been a good worker andthat he disliked turning her loose. When Bowen askedhim for a separation slip, Bean refused, telling her that itwould not help her any.Everett Roberson testified that on Friday, September18, Parker Bean reported to him that Floorlady Dotsonhad had complaints from a number of girls who workednear Bowen to the effect that she was using very foul andprofane language in their presence, to which they ob-jected. Based upon this report, Roberson instructed Beanto investigate and to talk with the girls about the matter.Bean,on the following Monday or Tuesday, reportedback telling Roberson that he, along with Dotson, had in-vestigated and that Lena Rose Clark, Ilon Ward, RuthKing, and Nei Reed all accused Bowen of using foul andfilthy language, some of which they related and othersthey would not, that they did not appreciate it, and thatthey wanted to be moved. Upon ascertaining from Beanthat he was sure of his facts and that in his own opinion"she would continue to use" bad language, Roberson toldBean to talk to Bowen about it, and that if she admitted tousing the language to discharge her, and if not, to repri-mand her. On Tuesday, after having talked with Bowen,Bean told Roberson that she had admitted it to him and toDotson, and that he had discharged herAlthough neither Bean nor Dotson, the two companyprincipals in this matter, testified in this proceeding'44 twoof the inspectors working with Bowen did testify as to theincident.Thus, Lena Rose Clark, who sat side by side43The Wm H Block Company v N L R B, 367 F 2d 38 (C.A 7) SeealsoMetals Engineering Corporation,148 NLRB 88, 90, andA JSackettand SonsCo.139 NLRB 1272, 1277. for the Board's holdingthat anemployee's union activity does not confer immunity from dis-ciplinary action for insubordination44 Bothwere subsequently relieved of their supervisoryfunctions, Beanon November 4, 1964, and Dotson on March 29, 196545 Clark would not repeatthese on thestand, but she wrotethem on apaper, and they were then transcribed into the record46As in the case of Clark, when examined on this. Ward wrote thesewith Bowen, testified that before Bowen's discharge shetalked to Floorlady Dotson about the profanelanguagethat Bowen used. Shortly thereafter, Bean asked her ifBowen had used profane language and she told him thatBowen did. Bean asked her what words she had used andClark told her two of them were "goddam" and "bitch."45Clark testified that Bean did not ask and she did notreveal to him how often she heard Bowen use this sort oflanguage.Clark admitted that she was peeved withBowen because Bowen was picking out good work forherself and leaving bad work for others, and that she toldDotson this during her conversation with Dotson. Clarktestified that Bowen used profanity all the time, but thatshe never complained to supervision about it before this,that anyone whom Bowen did not like she referred to asa "bitch," although not to their faces, but that she (Clark)had at no time asked to be moved away from her.The other inspector, Ilon Ward, who worked twochairs up from Bowen, testified that Dotson had askedher if she heard Bowen use bad language, and she repliedthat she had, that she heard Bowen refer to Clark and toDulaney Elsea as "s.o.b.'s" (but not in abbreviated form),and that Bean later asked her if she heard anything aboutBowen's using profane language, and she told Bean thatshe had, but did not tell him specifically what her lan-guage was. Ward testified that that was all she was askedby Bean or that she told him. Ward testified that she hadheard Bowen use one other "pretty bad" and "vile" word,the word "damn,"46 but that,in using it,Bowen did notdirect it at anyone in particular. Ward further testifiedthat, although she did not like Bowen's using these words,and that she told Dotson and Bean so when they askedher, she never complained to a supervisor about Bowen'slanguage.LaterWard testified that the use of theword"damn" did not bother her.47A considerable amount of testimony was devoted to anote, more precisely, a torn scrap of paper with severallegible words on it, allegedly written by Bowen to a girl-friend on the Friday before her discharge and found in anearby wastepaper basket. At the time, I received this inevidence stating that I would rule upon its materiality inthisDecision. Bowen denied that this was her doing. Inview of Roberson's testimony that this note played nopart in his decision to discharge Bowen, and that he at notime discussed it with Bean in connection with Bowen'sdischarge, I find it immaterial to the issue concerning theRespondent'smotivation in discharging Bowen andtherefore give it no weight.48 In view of my finding withrespect to this document, I deem it unnecessary to com-ment further on the testimony pertaining thereto.In answer to the complaint allegation that Bowen wasdiscriminatorily terminated from the Company's employ,the Respondent asserts that Bowen was discharged forusing profanity on the job to which other women em-ployees had raised complaints. As in all cases involvingallegations of discriminatory discharge, a necessary in-two quotes on a piece of paper, and they were later transcribed into therecord47Ward, who did not corroborate Clark's accusation concerningBowen's selecting the best work,testified in a most forthright manner Iconsider her a truthful witness.48The most that could be said for the scrap document is that, if, con-trary toBowen's testimony,itwere believed that she were the author, itwould confirm the Respondent's assertion that Bowen was capable ofusing bad language. As hereinafter noted, I find this to be the case withoutreference to this document KAYSER-ROTH HOSIERY CO.403gredient is a finding of company knowledge as to the dis-criminatee's union activity. In this regard, the evidencediscloses that Bowen signed a union card around Juneand that she solicited on behalf of the Union among herfellow employees. Nothwithstanding a contrary state-ment in her pretrial affidavit, however, it does not appearthatBowen signed a union letter. Nor is companyknowledge established through her testimony to the ef-fect that in April, Floorlady Edith Crawley, not proven tobe a supervisor, asked her if she had signed a union card,and upon receiving a "No" reply, advised Bowen not tosign because it would go against the mill.However, ina realeffort to establish companyknowledge of Bowen's union sentiments, Bowen testifiedthat the first time she ever saw Earl Barger, the new divi-sion superintendent, was on Saturday morning before herdischarge the following Tuesday, September 22. Her ver-sion of the incident is that at 7 a.m. on this morning, whilethe two of them werealonein the lobby of the RheaCounty Hospital, she struck up a conversation withBarger, although not knowing who he was, by stating thatitwas awful early to be drinking a coke but that she wasused to it, drinking one every morning before going towork.At this point, without conversation by Barger,Bowen continued by asking,"How is our union comingat the mill?," to which Barger replied that he did notknow, but that he did not think it would go through.Bowen allegedly stated that "I think it will because it isgood thing to have and I am all forit."Atthis, Barger al-legedly reiterated his opinion, and then asked Bowen hername, where she worked, who her floorlady was, andwhat position she had at the mill. Bowen allegedly repliedwith a counterquestion as to hisname,and was told thathe was Earl Barger and that he was taking Kelley's placeat the mi1L49Barger testified that he conversed with Bowen on thisoccasion,and that during the conversation, Bowen "won-dered what was going to happen up there" with theUnion, but emphatically denied that Bowen in anywayexpressed herself in favor of the Union or made it knownto Barger how she felt about the Union. In answer tofurther questioning, Barger testified that he was at thehospital because of his father's seriousillness,requiringsurgery on the morning in question,that his father wasnot expected to live, and therefore he remained with hisfather at the hospital constantly through the weekend anduntil the following Monday or Tuesday, and that duringthis time he had no telephone conversation with Rober-son or the plant. According to Barger, sometime afterreturning to the mill, a day or two perhaps, he mentionedtoRoberson that he had met one of his slitters at thehospital, and was told that she had been discharged forsome reason that Barger could not specifically recall.EvenwithoutEverettRoberson'scorrobativetestimony as to this matter, I credit fully the testimony ofBarger.Apart from the fact that Barger's employmentwith the Respondent had terminated 2 months before thishearing, thus placing himself in no way to gain by slantinghis testimony in favor of the Company, Barger impresv'edme as a very fair and unbiased witness whose demeanoron the stand left little to be desired. Barger answeredquestions forthrightly and without hesitation. I credit histestimony completely, including the above.59Notwithstanding the fact, however, that the recordcontains no direct evidence of company knowledge as toBowen, the record reflects that with time most of thosewho were for the Union, even over and above those whosigned union letters to the Company, became known tothe Respondent,or at least,were suspected as favoringthe Union. The testimony of several of the Respondent'ssupervisors, at least by inference, bears this out. Ac-cordingly, I find that the sentiments of Bowen, who ap-pears to have been less than silent on the matter, becameknown to the Respondent sometime between June andthe latter part of September.51Turning now to the Respondent's defense,I find on therecord that Bowen was perhaps gifted to the use of someprofanity, that on the particular occasion, she was guiltyof using profane language, and that it was reported byClark to Dotson and in turn to Roberson. I do not creditRoberson's testimony, however, where, in reply to aquestion concerningearliercomplaints against Bowen, hetestified that "the inspectors, I think, have been com-plaining about it." There is no evidence supporting this.In fact, the two inspectors called by the Respondent totestify in support of its discharge of Bowen both testifiedthat they had never before complained of Bowen's foullanguage. On the record, it does not appear to me that theentirematter was nearly as serious as the Respondentmakes it out to have been. First, while in no way condon-ing the use of profane language on the part of ladies, theevidence does not reflect that Bowen was guilty of shout-ing it or calling others names to their faces.In fact, itwould appear only that, to the extent to which Bowenused bad words, she did so in a conversational manner.Secondly, it appears that only Clark registered a com-plaint against Bowen,Ward testifying that she (Ward) didnot, and with no testimony forthcoming from the othertwo named by the Respondent. And even Clark, by herown admission,had it in for Bowen and let it be known toDotson. Thirdly, Clark had never before complained tomanagement about Bowen's language and even Robersonadmitted that this was the first time that he had had com-plaints against Bowen for using profanity.In this regard,notwithstanding a company rule prohibiting the use ofprofanity,52 Roberson testified that male employees wereknown to use profanity, and that he could not recall anyprevious discharge for using foul language.Finally,without attempting to substitute my judgment for, that ofthe Respondent, it would seem that, without an additionaland an alternative motive, this having been the first suchoffense against Bowen, and, in my opinion a relatively99Barger had just the month before been hired to replace FreemanLooney as superintendent of the finishing division,not Elmer Kelley,who had been the plant general manager.soNot only do I discredit Bowen's testimony where it conflicts withthat of Barger,because I found Bowen to be most evasive in her reply toquestions and less than forthright while testifying,I do not credit hertestimony to the extent that she denied ever using language of the type at-tributed to her by Clark and Ward, particularly the latter, or to the extentthat it denies that she had heard of Clark's having reported her to Dotson,as credibly testified to by Ward.siHad Bowen become a union adherent only recently or within a shorttime of her discharge, however, on these same facts I would not havedrawn the inference of company knowledge.12 This posted rule reads3.CONDUCT-The use of profane, abusive or threatening lan-guage toward others or fighting or threateningbodily injury toanyone is prohibited.No running or horse play is permitted. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDminor one, the Respondent could have at the most movedBowen to another part of the area with an admonition toguard her tongue in the future.In any event,under all ofthe circumstances, I feel that the inference is warrantedthat the Respondent, in discharging Mary Francis Bowenon September 22, did so for reasons relating to union ac-tivity, and that, in so doing, violated Section 8(a)(3) and(1) of the Act.15.Kenneth Toole53Kenneth Toole was first employed by the Respondentin November 1959, and worked until the late summer of1960, when he quit. He was reemployed on January 17,1961, and workedas a machinefixer in the knitting de-partment until he wasterminatedon May 16, 1964. Dur-ing the union organizing campaignjust prior to his Maydischarge, Toole had been active in the Union, havingsigned a unionauthorization card and one of the union let-ters notifying the Respondent of that fact, and having at-tendeda number of union meetings and solicited unionsupport whilevisitingemployees in their homes.Pursuant to the terms of the August settlement agree-ment, Toole was reinstated on or about August 13, 1964,and worked on the second shift under Supervisor TroyWard until his second discharge, and the one here in is-sue, by the Respondent on September 30, 1964. On thisdate, before reporting for work, Toole, who had just priorthereto received through the mail a check from theRespondent covering backpay under the settlementagreement, printed on the outside of the large sized en-velope the words "UNION MONEY-BACKPAYCHECK," and placed the envelope in his left-hand shirtpocket in sucha manner asto leave some 4 or 5 inchesshowing on which the quoted words were clearly visible.Toole then went to work on the second-shift whichstarted at 3 p.m. Sometime between 5 and 5:30 p.m.,while on the job as machine fixer, which function requiredhim to move throughout the knitting room, Toole al-legedlywas observed by the superintendent of theknitting division, Everett Roberson, talking with otheremployees, one of whom had stopped his machine andwas engaged in laughter. Roberson, who had earlier ob-served the envelope sticking out of Toole's pocket, wentto Toole after the incident and asked him if it were neces-sary for him to have the envelope in his pocket. WhenToole replied in the affirmative, Roberson, withoutfurther comment, left and talked with Troy Ward, Toole'ssupervisor who was at the other end of the room. Uponallegedly ascertaining from Ward that he, too, had noticedemployees laughing and talking about the envelope,Roberson went back to Toole and asked him to eitherturn the envelope around or put it in his toolbox (to whichonly Toole had a key). Toole replied that he did not wantto do either, and after a second order by Roberson to thesame effect, Toole again said he was not going to do it.When Roberson asked Toole if he were refusing to turnit around or to put it in his toolbox, Toole replied that hewas refusing, telling Roberson that he liked it right whereitwas. At this point, Roberson told Toole that if he didnot do one of the two, he would have to discharge him, towhich Toole reiterated his refusal to do either. Where-upon, Roberson suggested that they go and get Toole'stoolbox and his pay. On the way, Toole said to Roberson"I'll tell you right now, that damn labor board is going tostraighten your ass out this time." When Roberson askedToole what he meant, the latter replied, "Well, you can'tfireme like this." Roberson then told Toole that he stillhad three choices, to turn the envelope around, to put itin his toolbox, or to do neither and be discharged. Tooleagain refused Roberson's alternative directive and thetwo proceeded to the knitting department office where,after one more time refusing Roberson's request that hechange his mind, Toole was discharged for insubordi-nation.54In resolving the issue as to the legality of Toole'sdischarge on September 30, it first must be conceded thatToole's conduct in refusing to obey the instructions ofRoberson consitituted insubordination, and that suchconduct by itself, is or may be grounds for disciplinary ac-tion, including discharge.Accordingly, the questionposed, as framed by Board law on the subject, concernsthe right of the Respondent to require that Toole cease"wearing" the printed envelope in the manner abovedescribed, as against the right of Toole to engage in suchconduct. If the Respondent possessed such a right, itcould lawfully discipline Toole for his refusal to obey. If,however, Toole were engaged in an activity protectedunder the Act, the Respondent could not lawfully deprivehim of his right to do so, and therefore, Toole's insubor-dinate refusal to comply with Respondent's mandate maynot validly be asserted by the Respondent as a basis foreffectuating his discharge.As the Board and the courts have long recognized theright of employees to wear and to display union insigniaatwork as a reasonable and legitimate form of unionactivity'55 and have adhered to the doctrine that, absentspecial circumstances relating to the maintenance ofproduction and employee discipline, interference withsuch activity is presumptively invalid,56 the preliminaryquestion arises as to whether the envelope containing thewords "UNION MONEY- BACKPAY CHECK"constitutes union insignia within the meaning of the aboverationale.While research has uncovered no case directlypassing upon this matter, the Board, with court approval,has adhered to its rationale in many cases involvingunusual buttons, emblems,and even articles of clothing.57Thus, in theMurphy Dieselcase, the Board, recognizingthat the strike date signs worn by employees and placedby employees upon their toolboxes advertised an impend-ing strike,held that such signs in essence"were no dif-ferent from union insigniaworn byemployees to adver-53 The findings of fact and the conclusions of law relating to this man'sdischarge are in no way predicated upon his testimony,for, based uponToole's evasive manner in replying to questions,his conflicting and inmany instances completely implausible testimony,and, in particular, myobservation of his demeanor while testifying,I cannot and do not placecredence in his testimony.54 The above recitation of facts concerning the discharge conversationis taken from the credited testimony of Roberson Toole's version of theconversation,however, although more brief,isnot consistent generallywith that of Roberson.55Murphy Diesel Company,120 NLRB 917;Republic Aviation Cor-porationv.N L.R.B.,324 U.S. 793SsBoeing Airplane Company,103 NLRB 1025,enfd. in pertinent partinBoeing Airplane Company v. N.L.R B.,217 F.2d 369, 376 (C.A. 9);Mayrath Company,132 NLRB 1628, enfd.319 F.2d 424(C.A. 7);Murphy Diesel Company, supra,Brewton Fashions Inc, a Division ofJudy Bond,145 NLRB 99.59 For a resume of such cases, seeFabri-Tek Incorporated,148 NLRB1623,footnote 10. KAYSER-ROTH HOSIERY CO.tise or promote other forms of union activity, particularlyorganization of employees." I find, without regard toToole's purpose or motivation (as distinguished from hisright) in "wearing" the subject envelope in the plant,58that the envelope advertised to anyone interested the factthat through the efforts of the Union Toole had receivedhis backpay check from the Respondent, and that the en-velope falls within the unioninsigniacategory.Having thus concluded,the remainingissue concernsitselfwith the question of whether the Respondent'sdirective to Toole was necessary in order to maintainproduction or employee discipline. In this regard, theRespondent does not appear to claim that Toole's actioninterfered with production. The evidence, in fact, revealsthat Toole's job as machine fixer entailed no productionquota, and that the Respondent did not check the produc-tion of any employee as a result of this incident.. Withrespect to the necessityofmaintainingemployeediscipline, Roberson testified that the reason he directedToole either to turn the envelope around or to put it in histoolbox was because he was causing a disturbance, andthat employees were stopping work, and laughing andtalking.However, when questioned on this, Robersonnamed but two employees who had stopped their work totalk with Toole. As to one, Roberson gave no particulars,and, asto the other, he testified it lasted for a fewminutes. Roberson's baretestimonial assertion as to em-ployees laughing and talking stands uncorroborated byany credible record evidence. Toole's supervisor, TroyWard, although appearing as a witness for the Respond-ent,was not questioned on this matter. This, coupledwith the fact that it does not appear that any employeewas reprimanded or even approached by the Respondentfor talking and laughing with Toole, would indicate thatsuch activity was minimal.In view of these circumstances, including the messageconveyed on the envelope, which, upon analysis, I deemnot to be inherently disruptive or "calculated to defameor insult other employees,59 I find totally lacking the typeof evidence required to support a finding of special cir-cumstances which would permit the Respondent's inter-ference with Toole's right toengagein such protectedactivity.60 Therefore, I find that by carrying the envelopewith the words "UNION MONEY- BACKPAYCHECK," in his pocket while at work, Kenneth Toolewas engagingin a protected activity, that by ordering himto turn it around or to put it in his toolbox the Respondentunlawfully interfered with his right to engage in such ac-tivity in violation of Section 8(a)(1) of the Act, and that,in discharging him for refusing to obey the directive, theRespondent violatedSection 8(a)(3) and (1) of the Act.58 Tune after time Toole gave evasive and then conflicting reasons forwriting the words on the envelope,for placing the envelope in his pocket,and finally,for not turning it around or removing it as requested by Rober-son.With respect to his purpose in putting the envelope, assertedly stillcontainingthe check, in his pocket, Toole, at various points of time,testified that he had no purpose,that he did not want to leave it at home,that he did not want to mess it up, and that he did not want to lose it Not-withstanding Toole's testimonial denial,however,and while not pertinentto the issue,Ifind that in carrying the envelope in his pocket while atwork, Toole did, in fact, want his fellow employees to read the quotedwords, that he did intend thereby to advertise his victory over the Com-pany, and that his action in this regard was in great measure at leastprompted by a desire to laud it over the Company.16.Peggy Wright405Peggy Wright was first employed by the Respondent inMarch 1963, and put to work in the sewing departmentwhere she worked on the second shift until April 1964,and then on the first shift under Supervisor RhodaHousley until her discharge on October 5, 1964. Wrighttestified that in early September, upon returning from a 3-day sick leave, Supervisor Parker Bean attempted to per-suade her to take at least "a 30-day leave." After reiterat-ing his suggestion, Wright asked him if his suggestion wasbased upon the fact that she was active in the Union, giv-ing him an opportunity to not hire her back. According toWright, Bean merely repeated his suggestion a number oftimes.When Wright asked to go to work, however, Beantold her to do so, but to think about it.61 According toWright, from that point on, "just about everytime" shewent to the restroom she was followed by Housley or herassistant, Ann Thurman, and that, for the first time, shestarted getting work back to do over.According to Wright's version, on Monday, October 5,following her appearance but not her testimony as aprospective witness for the Union at the courthouse inthe representation proceeding the Friday before, alongwith a number of others, Wright was watched all day byHousley and, on and off during the day, she had a slightnosebleed as a result of a lingering cold, necessitating hervisiting the ladies restroom.62 About 2:15 p.m., it oc-curredagain,soWright put a kleenex to hernose andwent to the restroom. She subsequently returned to herworktable, found that she had no work, and walked overto the buggy and bent over to pick up some work. Whileso positioned, Wright testified that it seemed like her nosecommenced to bleed again, so, in order to preventmessing up the work in the buggy, she grabbed an "extra"leotard leg that was on the side of the cart and placed it toher nose while she went to the water fountain to get itwet. At the fountain, having wet the leg, Wright held it toher nose "and sort of blowed a little bit on it ...." Shenoticed that her nose was not bleeding, and then took theleg back around her table and put it in the wastepaper can,proceeding then to go about her work. At this point,Floorlady Rhoda Housley came up and retrieved it fromthe trash can and took it into the office.Shortly thereafter, according to Wright, Housley cameafter her and told her she was wanted in the office. Uponentering the office, in the presence of Everett Robersonand Housley, and with the leotardleg layingon his desk,Supervisor Parker Bean asked Wright what she did thatfor, to which Wright protested that it was a mistake andcould not have been helped. Wright explained that sheiiMurphy Diesel Corp.,supra.6° SeeFabri-Tek Incorporated,supra;cf.Standard FittingsCo.,133NLRB 928.61Although Bean did not testify in this proceeding,Wright admitted toquite a lot of illness and to the fact that she had been forced to take anumber of leaves of absence during her employment with the Respondent.Such would negate the inference otherwise in be drawn from Wright'stestimony as to Bean's suggestion.62Wright testified that she had been to the restroom about five timesbecause of this, but had not apprised her floorlady Housley of herproblemWright's testimony as to one such occasion is corroborated tothe extent that Frances Hill testified that she found Wright in the restroomwith a kleenex held to her nose.308-926 0--70-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad used the extra leg in order to save the work that wasin the buggy. Bean asked Wright if she made it a habit tothrow things away, to which Wright replied that shewould if she thought it necessary to keep from spreadinggerms, and that she did not want to slit the leg and send iton through to the other girls. When Bean asked her ifthere were any kleenex in the wastepaper can provingthat her nose had been bleeding, Wright informed himthat each time her nose had bled she had gone to therestroom, carrying the kleenex in her hand. Wright thenapologized, stating that she had not intended to destroycompany property. At this point according to Wright,Roberson spoke for the first time, asking Wright whereshe got the socks she was wearing. Wright, indignant overthe implication, replied that she considered that her ownpersonal business. Roberson then said, "Peggy, did youbuy them in the commissary? Are youtelling me it is notany of my business?" When Wright answered that she feltlike it was her own business, Roberson told Housley totakeWright upstairs and to pay her off, that he had hadenough.Housley then proceeded to take Wright upstairs, and,while Housley was in the office, Bean came by and toldWright that he was very sorry this had to happen, that hehad nothing to do with it. Wright was then paid off.According to Wright, the following day she called toask Roberson for a written reference for another job,which Roberson refused, but told Wright that he wouldgive her a good reference if she had the prospective com-pany call him. When Roberson told Wright that he con-sidered her a good worker, causing her to ask why hefired her then, Roberson said "for other reasons." Wrightasked if it were because of her union activities or becauseshe appeared for the Union on Friday, to which Robersonsaid, "No, there were too many there to do that." ThenRoberson allegedly said, "How do I know you don't haveBenton or Rainey(union representatives) listening to thisconversation on the telephone?"63Factually, there is a dispute as to two matters, one con-cerning the leotard leg, and the other, with respect to theconversation in Roberson's office. As to the former,Housley, who denied watching Wright all during the day,testified that the work buggy was full and that Wright didnot lean over into it, that Wright did not use an "extra"leg,64but rather, pulled a first-quality leg from a dozentied together on top of the buggy, and that when Wrightwalked over to the water fountain, she did not wet the leg.As to the conversation in Roberson's office, Housleytestified that, having reported Wright's unusual conductand showing the leg to Parker Bean who was in the office,Bean told her to summon Wright. When Wright andHousley entered, Roberson looked up momentarily andthen continuea with work at his desk, and remained busywith the work until the end of the conversation amongWright, Bean, and Housley. According to Housley, whenBean asked Wright why she blew her nose on the leotardleg,Wright answered, because her nose was bleeding.When Housley told Wright that she could check thewaste can at her desk to see if it contained tissues withblood on them, Wright allegedly changed her story, say-ing that her nose had bled only in the restroom. Wrighttold Bean that she had used the leg because she had runout of tissues at her table. Housley, who admittedly didnot recall too much of the conversation, did testify thatWright could have apologized, as so testified by Wright,for having used the leg to blow her nose. I find thatWright did so.Roberson testified that on this occasion, while he workedon other matters at his desk, Bean and Housley talkedwith Wright for about 30 minutes concerning the incident.During this period he heard some of the argument, andthatWright changed her story on a couple of matters withrespect to whether her nose had been bleeding at herwork station and as to the number of times she had goneto the restroom. According to Roberson, when Wrightreplied to Bean that there were no tissues available, andBean asked her why she picked a first quality leotard legfrom within a dozen to blow her nose on, Wright an-swered that she had to have something. Robersontestified that Bean asked Wright why she had not re-ported her nosebleed and she replied that she did notthink it was important. According to Roberson, finally,after 25 or 30 minutes of the talk among Wright, Bean,and Housley he was asked by Bean what he thoughtabout the situation. At that Roberson turned to look atWright and noticed that she was wearing a pair of greigesocks.65 Assertedly because of theft reports at the plant,Roberson immediately asked Wright where she got thesocks she was wearing, to which Wright at once replied,"Well, I don't consider that any of your business."Roberson retorted that "It might be some of my businessbecause we don't sell those socks anywhere." Wright as-sertedly replied, "Well, I still don't consider it any of yourbusiness where I got these socks," at which point Rober-son instructed that Wright be paid off, that he was notgoing to listento anymore .61;A resolution of this conflict in testimony is not easy, forI feel all three of the principals to some degree coloredtheir testimony to better support their case. NeitherWright's story nor Housley's version of the use of theleotard leg rings completely true. NotwithstandingHousley's testimony to the contrary, it is conceivable thatHousley could have been mistaken as to what she saw. Inany event, I find that Wright did have trouble on this date,that she thought her nose was about to bleed and for thatreason she grabbed a leotard leg on top of the buggy, andthat she used it at the water fountain for the purpose ofblowing her nose. As to the conversation in Roberson'soffice, again I believe that the facts are not exactly asWright, on one hand, and Housley and Roberson, on theother, testified, and herein lies the key to the crucial issue.Roberson,the sole principal in the decision to dischargeWright, testified, when called as a witness early in thehearing by counsel for the General Counsel, that Wright63Roberson was not questioned on this telephone call from Wright, andtherefore Wright's testimony in this regard remains unrefuted.64Record testimony indicates that on occasion an "extra" is found inthe buggy and is draped over the side,and also that occasionally "extras"have been used for throw-away purposes.65These are unfinished socks in the greige process, and are not sold onthe market.66 The only dispute here between the testimony of Wright and Rober-son is the phraseology of Wright's replyWright testified that she con-sidered it her personal business, whereas Roberson, corroborated byHousley, testified that Wright said she did not consider it any of his busi-ness. KAYSER-ROTH HOSIERY CO.was terminated "for taking a first-quality leotard leg andblowing her nose on it." Later in the hearing, Robersonexpanded on this, testifying that Wright was discharged"for poor attitude and willful destroying company proper-ty.,,As to the willful destruction of company property, ifRoberson considered the charge of throwing one leotardleg, extra or not, into a trash can after this use of suchmagnitude as to warrant the termination of a goodworker,67 it seems incongruous that for one-half hour dur-ing the discussion concerning Wright's use of the leotardleg,Roberson continued to work on other matters, saidnot one word to anyone, and in fact did not even look upfrom his desk until Bean, his subordinate, asked him whathe thought about it.68 As to Wright's poor attitude, not-withstanding Roberson's attempt to show through histestimony that Wright had a bad record, the only credibleevidence reveals that such was confined to a reprimandduring the previous August for talking to another em-ployee away from her station. As to her immediate at-titude, that is, at the time of, and during, the conversationin question, again it seems strange, certainly contrary toprobability, that, in spite of Roberson's testimony thatWright was talking in a "louder than normal" voice, thatshe was abrupt, and that "her face was blushed, red ..."when he finally looked at Wright, he had not one time,during the one-half hour conversation of which he took nopart, concerned himself with Wright's "attitude." Thisleaves the 20-second colloquy between Wright andRoberson just before he discharged her. Whether onefords the form of Wright's reply to have been as testifiedto by Wright or by Roberson, I am certain that Wrightdisplayed emotion and that her reply irritated Robersonand, under the circumstances, feel that he was entitled toa civil answer. Nevertheless, to find that such warranteda permanent dismissal from the Respondent wouldrequire a disregard for the total factual situation. Thus,Wright, along with her husband, was one of the earlierunion adherents and one of those who signed a unionletter in April apprising the Respondent of her union sen-timents. As heretofore noted under a discussion of 8(a)(1)activity, about the same time Wright was interrogated atlength by Supervisor Bean and Roberson in the former'soffice.Notwithstanding the fact, as elicited by counsel forthe Respondent, that Wright was but one of a very largenumber of plant employees attending the hearing at thecourthouse the previous Friday concerning the forthcom-ing election, it properly can be inferred that her presenceat such event was fresh in Roberson's mind at the conclu-sion of the discharge conversation on Monday, October5.Under all of the circumstances, I am of opinion, and sofind,'that leggy Wright was discharged by the Respond-ent on October 5, 1964, at least in part because of herunion activity, and that the Respondent thereby violatedSection 8(a)(3) and (1) of the Act17.Betty StoutBettyStoutwas hired on April 28, 1964, as apreboarder in the boarding room on the third shift underSupervisor Roy Stinnett. After commencing her em-67Wright's uncontroverted testimony reflects that on one occasionBean, and on another, Roberson, told her that she was considered a goodworker.407ployment with the Respondent, Stout signed a union cardand attended one union meeting. Upon returning from aplantwide vacation on July 5, Stout was stung by a waspand was absent from work for about a week. Laterin July she hurt her back when she slipped and fellon the job, but without telling anyone she continuedtowork until August 17, when it hurt so much she wasforced into taking sick leave. Stout returned from sickleave on September 24 or thereabouts, and worked untilthe night of Friday, October 2.On this night, according to the testimony of Stout, shehurt her finger changing boards on her machine and itbecame very painful. She went to her supervisor, Stin-nett, and told him, "I mashed my finger and I couldn'traise my arm because the pain was so bad in my back thatI had to go home, that I was so nervous that I couldn'tstay at work." Stinnett assertedly told her to rest a whileand perhaps she would feel better. According to Stout sherested for a few minutes and then went back to her work,but found that she could not get her arms up to put thetights on over the boards. Stout then went back to Stin-nett and told him to make out her production tickets,which he did. Stout then asked for and received permis-sion to telephone her transportation, and, when it arrived,she left and went home.Stout testified that the following Sunday, both Saturdayand Sunday being nonworkdays, Charlie Kelley, first-shift supervisor, called her and told her that Stinnett hadmessed her up, that he had reported that she had refusedto operate a machine because it had eight boards on it,and that she would have to see Earl Barger, division su-perintendent, on Monday, before she could return towork.Kelley,who, according to the inference to bedrawn from Stout's testimony, appears to have been afriend of Stout, told her that he wished she had told himher troubles so that-he could have straightened it out. Oncross-examination, Stout admitted that she did not men-tion her hurt finger to Kelley until the very end of thetelephone conversation.On Monday, according to Stout, she went to the recep-tionist's office, and told the receptionist that she wantedto see Earl Barger. Shortly Barger appeared, asked her ifshe were Betty Stout, and asked her what she wanted tosee him about. Stout told Barger that she wanted to seehim about getting changed to the second shift. At somepoint, Stout, having noted earlier that the receptionist hadher pay, asked Barger why her money had been prepared,and Barger told her that Stinnett had turned in a slip onher, saying that she refused to operate the machine towhich she was assigned. Stout denied this to be the case,telling Barger that she had hurt her finger and was sick.Barger told her that the machine had to be run, and Stoutsuggested that they give that machine to someone else,and put her on a different shift. Stout, at this, apprisedBarger of several complaints she had against Stinnett.Barger told Stout that he thought that she had returned towork too soon after her illness and that she needed to stayout longer. Barger told Stout to leave it like that for thetime being and he would call her and let her know what hecould do. Stout admitted on cross-examination thatBarger also told her that he would have to let her go for awhile and that maybe he could help her later. Stout went68When questioned at length on this matter, Roberson contradicted hisearlier testimony wherein he indicated that he had asked her one or twoquestions on this matter. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome and rested for 2 weeks, and then called Barger,about October 19, and told him that she was ready tocome back to work. Barger replied that he would justhave to leave it like it was, but that he would call her thenext afternoon at 3 p.m. Barger never did.Contrary to the testimony of Stout, set forth above, thecombined testimony of Stinnett and Barger indicates that,on the night of October 2, Stout, who had a poor at-tendance record because of her illness, came into his of-fice and told him that she wanted him to put four moreboards on her machine, raising the total number of boardsfrom 8 to 12 on each end of the machine,69 thereby in-creasing the machines productivity. Stinnett told her thathe could not do that, that the machine only required atotal of 16, counting both ends, and that there was nofloater, a third man for that particular machine. WhenStout protested that, "she just couldn't pull them eightboards and that it just tore her to pieces on the inside andcaused her to jerk the equipment," Stinnett told her thatthat was the only machine he had for her that night. Stouttold him that she would come in Monday morning andtalk with Barger to see if he had something else for her todo. At this point Stinnett told Stout that if she did not pullthe tights on her machine that night,Barger would wantto see her Monday morning. At that, about 1 o'clockSaturday morning, Stout said she could not pull them,that she was going home. Stinnett replied that if she feltthat way, for her to go home. Stinnett emphatically deniedthat Stout had mentioned having hurt her finger, that hetold her to rest a while,that Stout asked him to fix herproduction tickets that night,or that he gave her permis-sion to go home, but testified that he did permit her to usethe telephone.The following morning, Stinnett told Barger about theincident, reporting that Stout had walked off the jobbecause she did not want to pull the work that he had as-signed to her, the same work that other shifts had per-formed.Barger told him to discharge her. Supervisor BillEwing filled out a separation slip and Stinnett signed it,the slip indicating that Stout was terminated because sherefused to operate her machine.The following Monday,according to the credited testimony of Barger,Stout wentby his office and asked to talk with him about beingdischarged.When Barger told her why she was beingdischarged, Stout then told him about hurting her finger,and in answer to Barger's question, told him that she hadnot mentioned the finger to Stinnett. Stout then asked foranother job and Barger told her that they did not haveanything for her at that time.I credit Barger,who at the time of the hearing, was nolonger employed in any capacity by the Respondent, andStinnett,an impressive witness, over Stout who repu-diated a portion of her affidavit and was evasive, con-tradictory,and lacking in candor.70 Kelley was notquestioned on this matter.The General Counsel asserts that Stout was dischargedon the night in question because of her union activities.69Many of the other machines were set up to run 12 boards70 Stout testified that she liked her supervisor,Stinnett,notwithstandingher admission that she had told Supervisor Charlie Kelley that Stinnetthad falsely accused her of taking production tickets from someone else,that"lots of times"Stinnett walked by and twisted her work on purposeso that she could not straighten it out,and notwithstanding her testimonythat she wanted to find someone who would overrule Stinnett and that shewent to see Barger about getting off Stinnett's shift71Stout's unrefuted testimony on this point does not disclose the con-The Respondent contends that Stout refused to operateher machine and quit.I am of the opinion that union ac-tivity played no part in this person's discharge. Apartfrom her having signed a card and attended one meetingat some unspecified time,but presumably back in April orMay after her hiring, the only credible evidence involvinga supervisor'smention of the Union to her is the time onSeptember 24, when Stinnett asked her while she wasworking whether she had been talking to the girls aboutthe Union,and she had replied in the negative.71Stout im-pressed me as being a very insecure and unstable person,as well as one who was not too well,72 and I feel that herdecision to walk off a job on October 2, was broughtabout mainly because of her many difficulties with her su-pervisor, Stinnett,and the fact,as she later admitted, thatshe did not like the machine or the shift. Although one ofthree doctor's certificates admitted into evidence in-dicates that Stout had reported to the doctor on October3 that she had hurt her finger the night before and that itfelt like an electrical shock, the certificate, althoughreflecting that the finger was "ok now," in no way in-dicates that the doctor treated the finger, or anythingother than Stout's claim of injury.All in all,consideringStout's history and unimpressive record as an employeewith the Company, on the credible evidence pertaining totheOctober 2 incident,an inference of discriminatorymotivation based upon her union activity is hardly war-ranted. I find the General Counsel has failed to prove bya preponderance of the credible evidence that Betty Stoutwas discharged in violation of Section 8(a)(3) and (1) ofthe Act. 7318.GarlandStinnettGarland Stinnett was hiredby theRespondent' inMarch 1961 as a preboarder on the third shift underForeman Charlie Kelley.He voluntarily terminated hisemployment during the spring of 1962, and returned againinAugust 1962, from which point he worked as apreboarder on the 3 to 11 p.m. second shift under Super-visor Robert Wilkey, and,just before his discharge onOctober 12,1964,Supervisor Verdman Wells.Stinnettwas active in the union movement,having signed a unioncard,a union letter sent to the Respondent,and having at-tended meetings and solicited other employees to join theUnion.Approximately at 4:30 p.m. on Monday, October 12,while working on No.2 preboarder machine, Stinnettheard his name called for the telephone. Believing it to bea call pertaining to his baby who had been ill with in-testinal virus and under treatment with an out-of-towndoctor, Stinnett picked up the telephone and found it tobe a call from a friend who had one of Stinnett's bird dogson trial which had become sick.Upon telling his friendthat he would pick the dog up the following day, Stinnetthung up the telephone and returned to his machine. Su-pervisor Verdman Wells, who had been out of the roomtext of the remark, that is,whether or not the question had reference totalk while she was operating her machine.72 Stout testified that there were many nights on the job when she was"just there in a daze," that on these occasions,upon reflection,she did notknow how she had done her work, and that this occurred down to and in-cluding thenight of October 2.73A constructive discharge was not alleged, nor do I find recordevidence in its support. KAYSER-ROTH HOSIERY CO.409when the telephone call came in but had returned whileStinnett was talking on the telephone,was waiting for himat his machine and told him, "You are fired."Accordingto Stinnett,when he asked the reason,Wells said,for talk-ing on the telephone.Stinnett asked Wells,what if it hadbeen an emergency,and Wells replied that that wouldhave been all right. When Stinnett asked him how heknew that it was not an emergency,thatWells had notasked him, Wells merely directed Stinnett to come up tothe office,telling him he would write up his time.74In support of the Company's position that Stinnett wasdischarged for violation of company rules, culminatingwith his use of the supervisor's phone in violation of in-structions and rules,Wells testified that during the 2-week period that he supervised Stinnett before thelatter's discharge it had been reported to him by an em-ployee designated to handle telephone calls in his absencethat Stinnett used the company telephone in the boardingroom several times while he was out to lunch.75Wellstestified that on Monday,October 5, his first day on thejob, Stinnett violated the smoking area rule, which allowsbut two employees in the break area at one time. On thisoccasion,two men were already in the smoking area,when Stinnett walked in and lighted a cigarette. Wells,who was within a few feet of the area,witnessed this, andtold Stinnett he was the third man, for him to return to hismachine. Stinnett put out his cigarette and went back tohis area. He received a written reprimand for this. On thefollowingWednesday,October 7, Stinnett was foundover in the autoboard department talking with anotheremployee.This incident,which resulted in another writ-ten reprimand,caused Wells to apprise Stinnett that hewas not supposed to visit people at their work,that suchwas against the rules, and for him to return to hismachine, which he did.The following night,October 8,Stinnett, in walking by, "smacked one of the pre-boar-ders," resulting in a loud racket,"attracting everybody'sattention in the boarding room."76Thus, on the afternoon of Monday,October 12, whenhe returned to the boarding room after having been outfor a few minutes and saw Stinnett on the telephone,Wells waited for about 2 minutes at Stinnett'smachineuntil Stinnett was off the telephone and then told him toget his belongings and to come to the office. In the office,Wells told Stinnett that he had gone about as far as hecould go with him, adverting to the fact that Stinnett hadbroken the rules concerning the smoking room andbothering other people on the job.Because the officeforce had left for the day, Wells told Stinnett to comeback in the morning and get his check. Around 7 p.m.,Stinn called and said he would like to get his check thatnight.Wells,who had apprised Superintendent EarlBarger in the meantime of his action,told Stinnett hecould arrange it and did.Stinnett stopped by a little later,received his pay, but would not accept a separation slipwhich stated that he had been discharged"for using thetelephone without permission."77According to Wells,thiswas the last conversation between Stinnett andWells.711As to pros and cons surrounding his action,Wells ad-mitted that he did not know whether Stinnett had initiatedthe telephone call or had been called to the phone, that hedid not attempt to find out, either from Stinnett or fromLeonard Bradey,theemployeewhom Wells haddesignated to answer the phone in his absence,that he didnot know, nor did he inquire of Stinnett,whether the canhad been of an emergency nature, and that he fired Stin-nett because he found him using the phone without hispermission.Wells testified that he was a new supervisor,that he learned the rules as posted from the bulletin boardand that he enforced them without exception. Wellsfurther testified that employees were supposed to get per-mission to use the telephone anytime, whether to make acall or to receive an incoming call. Apparently,in additionto the requirement of receiving permission,such use ofthe telephone was limited to emergencies.In this regard,Wells admitted that, had he been in the room,he wouldhave received the call,and had it been an emergency hewould have given Stinnett permission to accept the call.Thus, the real crux of the matter appears to have beenthe lack of permission,the fact that Stinnett was on thephone, emergency or otherwise,without having Wells'permission. A perusal of the posted rule governing theuse of company telephones mentions nothing concerningpermission, merely stating that such phones are limited tocompany business and that incoming messages will bedelivered.79 Thus, in honoring the unwritten exception tothe rule as to emergency situations,itwould appear thatWells established his own requirement that his permis-sionwas necessary before the phone could be used.Whether or not Stinnett was aware of this, appears to beof no moment, for Stinnett admitted that he was aware ofthe rule that employees could not use the telephone un-less it were an emergency,that he had been apprised of itby his former supervisor,Wilkey, and that the rule hadbeen in effect for 5 or 6 months. 80Under all of the circumstances,however, particularly,the fact that Wells was not in the room at the moment thatthe call came in, and accordingly,could not have evalu-at.-d the nature of the call and then refused permission forStinnett to receive it, it would seem that, before terminat-ing Stinnett for his unauthorized use of the phone, Wellsat least would have asked Stinnett whether the call hadbeen of an emergency nature.Additionally,Wells74Wells placed the latter part of this conversation at a later time.75Notwithstanding Wells'recollection that he supervised Stinnett for2 weeks,company records indicate that Wells replaced Wilkey as second-shift supervisor on October 5, just 1 week before Stmnett's discharge onOctober 12.76The preboarder here referred to is not an individual,but rather amachine used by boarding room employees.49According to Wells,itwas during this conversation that Stinnettasked, "you didn'tknow but what that was an emergency,did you?"When Wells replied,"No, sir,I didn't," Stinnett said, "My mother couldhave been in the hospital."To this, Wells replied, "Yes,she could have.I didn't know that,"46 Stinnett denied or attempted to minimize the earlier rule infractions.I do not credit his testimony where it conflicts with that of Wells,or withany other credited testimony.Stinnett did not impress me -as beingcompletely honest while testifying. In addition to repudiating portions ofhis pretrial affidavit,Stinnett was evasive time after time, obviously at-tempting to slant the facts of his case in his favor.90 This rule reads as follows.7TELEPHONES-The use of the company telephone is limitedto company business Incoming messages will be delivered.80 Stinnett repudiated his pretrial affidavit in this regard, stating thereinthat no one had ever said anything to him up to the date of his dischargeabout using the telephone.Furthermore, the evidence reveals that theposted rule had been in effect for a number of years.In this regard, I donot credit the testimony of employee Woodrow Tumlinthatthe telephonewas used by employees on an average of 2 or 3 dozen times a day. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he had leaned over backwards to try to helpStinnett and to straighten him out, referring to his break-ing rules and horseplay, and that the use of the phone onthis occasion without permission was the straw that brokethe camel's back. Admitting, however, that he would nothave discharged Stinnett had it not been for his use of thephone on this occasion, it strikes me as somewhat incon-gruous that Wells gave up his attempt to help straightenStinnett out so suddenly without ascertaining whether theimport of the rule had been broken.As opposed to an adverse inference to be drawn solelyon the implausibility of Wells' handling of the telephoneincident, however, other factors militate against such aninference. For, in the absence of any evidence that Wellsin replacing Supervisor Wilkey on October 5, was out toget Stinnett from the beginning, it is difficult to impute toWells a discriminatory motive behind his decision todischarge Stinnett I week later. Thus, Wells was new tothe company, having been employed as a supervisor only1week before, and, it is unlikely that he would have beenmade aware of Stinnett's union sentiments in that shorttime, except perhaps, through one of his co-supervisors.Even in this event, that Stinnett was singled out as aunion adherent is doubtful, for Stinnett does not appearto have been any more active than others in the boardingroom.81 Apart from the question of knowledge as to Stin-nett'sunionactivity, there is not a scintilla of evidencerevealingunion animus onthe part of Wells. Neither thecomplaint nor the evidence charges him with any anti-union conduct or expressions. On the other hand, on thefirst 5 days of Wells' supervision, Stinnett engaged in ruleinfractions on at least four occasions, two of whichresulted in written reprimands. Thus, keeping in mind twowell-established principles relevant here. that a trier offact may not substitute his judgment for that of the Com-pany as to the extent of the disciplinary action taken'82and that an employer may discharge an employee for anyreason or for no reason so long as it is not prompted byunion considerations'83 I find, under all of these circum-stances, that the General Counsel has not proved by apreponderance of the credible evidence that Stinnett wasdischarged in violation of Section 8(a)(3) and (1) of theAct.19 James W SuttlesWith the exception of a 6-month period in 1956, JamesSuttles worked for the Respondent in the long-fold rackdepartment from April 1954 until his discharge onNovember 23, 1964, allegedly for carelesslyramming hiscart into another employee. Suttles' Job as a service boyin putting finished goods into racks required, at least dur-ing the last 7 years, that he push a 4-wheel cart or buggy.Suttles was active in the Union, having signed a unioncard, attendedunion meetings, appeared but did not testi-fy as a witness at the October representation hearing, andassisted the Union in checking the payroll 2 days beforethe November18 election.The facts reveal that on August 12, 1964, as employeeEuna Everettwas returningto her work station from therestroom and walking down the main aisle, Suttles, push-ing a buggy, came from a side aisle and made a turntoward her. Notwithstanding that Suttles saw Everettfrom as far away as 8 feet, he pushed his buggy into her,forcing the left side of her faceagainst oneof the racksseparating the aisles 84 Everett told Suttles that he hadhurt her, as, indeed he had, and received in return a non-commital "huh." The following morning her face becameswollen. She apprised Supervisor Margie Thomas of theincident, and Thomas, in turn, called Division Superin-tendent Earl Barger to look at it. Barger instructedEverett to go to a doctor, which she did, where shereceived medical treatment As a result of this incident,Barger verbally admonished Suttles to be more carefuland to respect the other employees, and caused a writtenreprimand to be placed in his fileOn Friday, November 20, employee Rose Crumpler,who works in the sample department but helps out in theracks, spilled some work from her buggy on the floor asshe was leaving themain aisle.While in the process ofstooping over and picking it up, brushing it off, and layingitback on her buggy, Suttles, who was entering the mainaisle, ran his buggy into her.85 Crumpler, who was ir-ritated but not hurt, asked Suttles what he meant byhittingher,and then she kicked his buggy aside.Crumpler, who 2 or 3 weeks before, had been hit on theback of the head by a board atop of Suttles' buggy as shewas backing out between racks with her buggy full ofwork, immediately reported this incident to her super-visor,Thomas,tellingher as well about the earlier in-86cident and saying that it had better not happenagain.Thomas' only reply appears to have been that perhapsSuttles was sick.On Saturday morning, Barger, who had been apprisedof the Crumpler-Suttles incident by his productionmanager, together with his assistant, Bill Ewing, soughtout Crumpler at the racks. Barger asked her if it were truethat Suttles had bumped into her with his buggy andCrumpler said that it was Crumpler told them about theincident, and also about the earlier incident involving Sut-tles. In reply toBarger's question as to why she had notreported the firstincident,Crumpler said that she did notwant to cause Suttles any trouble, that she wanted to givehim a chance as she did not think that he really meant tohit her the first timeThe following Monday, November 23, Barger sent forSupervisorThomas and questioned her about theCrumpler incident of November 20 as well as the earlierone in August involving Euna Everett. At the conclusion"' In this regard,although there is no questionbut that t.,e Respondentwas made aware of Stinnett's union activitythe prior April,there is noevidence,indeed,Stinnett's testimony offered none,that any supervisorat anytime during the intervening months made mention of the Union tohim12 SeeN L R B v Ace Comb Company, et tit,342 F 2d 841 (C A 8)See alsoN LR B v MontgomeryWard Co ,157 F 2d 486.490 (C A 8),andIndianaMetalProducts Corporation vN L R B,202 F 2d 613(CA 7), enfg 100NLRB 1040"'N L R B v Ace Comb Company et ul supra, N L R B vCondensor Corporation of America,128 F 2d 67 ((A 3), AssociatedPress v N LR B, 301U S 103 See alsoGaynor News Company, IncvNLRB,347US 1714Whether or not Suttles intentionally bumped Everett on this occa-sion,as she claimed,I deem it unnecessary to determine15 Suttles had work stacked quite high on top of his buggy,but, accord-ing to Crumpler, could have seen her as she was at the side of her buggy,the latter parked in the middle of the narrow aisle86As to the earlier incident, nothing passed between Crumpler and Sut-ties at the time, and Crumpler did not report it KAYSER-ROTH HOSIERY CO.411of his conversation, Barger had Suttles report to his officewhere Suttles was told that he was discharged.87Suttles' version of the Crumpler bumping incident isthat the incident happened about 3 weeks before hisdischarge and that, as he approached the racks pushing achin-high load, he looked on both sides, saw that his vi-sionwas clear, and started in between the racks. As hestarted in, Crumpler stepped out on the side of the aisleand he "brushedalongher dress with the buggy." Suttlesasked if he had hurt her, and received a "No" reply. Sut-tles testified that he heard nothing of the incident until.Barger told him on Monday, November 23, that he wasnot goingto put up with it any more, and discharged him.Suttles,who testified that he frequently ran into em-ployees accidentally with his buggy, denied that he hadever, at any time, been warned, reprimanded, or talked toabout bumping into other employees. It is absolutely im-possible, however, to credit any of the testimony offeredby Suttles. He repudiated a portion of his pretrial af-fidavit,evaded,timeaftertime,straightforwardquestions, remembered very little except that whichhelped his case, and, in effect, refused to answer simplequestions put to him on cross-examination. Even in replyto questions by the Trial Examiner, Suttles' answers werenot clear. Whether Suttles was an outright, dishonest wit-ness or merely a thoroughly confused witness,it is im-posssible to even decipher a nonconflicting story from histestimony. Accordingly, except for matters pertaining tohis employment and to hisunionactivities, I refuse tocredit his testimony in any respect and in no way do I relyupon it in making my findings of fact or conclusions oflaw.Contrary to the position asserted by the General Coun-sel, the Respondent contends that Suttles was dischargedfor carelessly bumping into Crumpler. The facts tendingto support such a position are, in my opinion, weak in-deed. Thus, the decision to terminate Suttles was that ofBarger. Barger, by his ownadmission,was aware of buttwo "bumping incidents" involving Suttles, the Everettincident on August 12, and the Crumpler incident onNovember 20, for which he was discharged.88 While theformer resulted in serious consequences, undoubtedlywarranting the reprimand, the Crumpler matter onNovember 20 appears to have been of a minor character.Crumpler was neither hurt nor knocked down, and, evenbased upon Crumpler's credited testimony, there remainssomequestion as to the extent to which Stuttles mighthave avoided the collision. In any event, SupervisorThomas did not consider it of suchmoment asto warranther reporting it to her superiors. While there is somequestion as to the extent to which employees bumped intoothers with buggies,89as Bargerwas forced to agree, itundoubtedly happened from time to time, with noevidence of disciplinary repercussion. Thus, under suchcircumstances, a summary discharge after 10 years of em-ployment hardly seems warranted. Although Barger wasnot employed by the Company during the height of theUnion's campaign during the previous spring, he wasdivision superintendent when Suttles requested permis-sionto be off work to attend the representation hearing onOctober 2, and, although Suttles did not testify, hispresence was observed by Barger. Again on November16, Barger was aware that Suttles had requested authorityto be off in order that he might attend the courthouseproceeding at which the payroll was checked preparatoryto holding the forthcoming election.Based upon the record as a whole, I am persuaded, andso find, that Suttles' union activities played a part in theRespondent's decision to terminate him on November23, and that in effectuating his discharge, the Respondentviolated Section 8(a)(3) and (1) of the Act.20.Conway G. Ballard, Jr.Conway Ballard, known as Danny Ballard, was hiredby the Respondent in July 1961, and worked in the board-ing roomas a tights bagger on the first shift until hisdischarge on December 9, 1964. Ballard signed a unioncard, talked to other employeesabout signing,and at-tended oneunion meetingthe previous spring.Commencing severalmonths prior to Ballard'sdischarge, Bill Ewing, then assistant superintendent ofthe finishing division, received several reports from su-pervisors that Ballard, from time to time, uponworkingovertime, was found away from his work station and talk-ing with a second-shift employee, one Martha Fugate, anautoboarder. During this period, Verdman Wells, second-shift supervisor of the boarding ; room,, twice found itnecessary to run Ballard out of the autoboarder alley, ad-monishing him for leaving his machine, for carrying awayFugate's work (which was not his responsibility), for talk-ing with her, and directing him to stay away from her.When, on the second occasion, which occurred im-mediately prior to Fugate's transfer to the third shift andabout 5 weeks before Ballard's discharge, Ballard chal-lenged Wells' supervisory authority over him, Wells letBallard know that any time that he worked over into thesecond shift, Ballard was under his supervision. On thisoccasion, Ballard went to Ewing and asked him to speaktoWells about a lack of authority over him, at whichEwing apprised Ballard that any time that he workedovertime and into the second shift, Wells was his super-visor. About this same time, on October 29, Division Su-perintendent Earl Barger, having received reports thatBallard had been found in the autoboard department, ver-bally reprimanded Ballard, telling him that he had no busi-nessbeing there talking and bothering other employees.Shortly thereafter, Fugate was transferred to the thirdshift,which shift ended at 7 a.m. just as the first shiftcommenced. Coinciding with this change, Ballard startedrequestingpermissionto report for work 30 minutesearly, on the ground that he could leave 30 minutes earlyin the afternoon in order to take his pregnant wife to thedoctor.On some sixoccasionsbefore his discharge heasked for an was granted by Ewing or Bargerpermissionto come in early. Apparently Ballard continued his habit,however, of conversing with Martha Fugate when report-ing inearly, for Supervisor Leon Snead, who hadreplacedCharlieKelley as first-shift supervisor onNovember 20, reported to Ewing that Ballardwas using87The above factual findings are based upon the combined, creditedtestimony of Crumpler, Thomas, Everett, and Barger, all of whomtestified in a most honest and forthright manner.89The record shows that a second reprimand, rather strongly worded,was issued by Barger, dated October 29, involving bumping by Suttles.However,the reprimand contains no names and Barger was unable to re-call any of the circumstances surrounding this reprimand. Barger did testi-fy, however, that he did not believe that he talked to Suttles on this occa-sion.89 I do not credit Suttles'testimony that this happened most every dayor the testimony of employee Danny Ballard to the effect that it happens"maybe once a week." 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe excuse of coming in early in order to talk with Fugate.Approximately a week or two before his discharge,Ewing told Ballard that he was not to report in early un-less specifically instructed to do so, that his clocking inearly without permission could cause the Company trou-ble.Ewing further warned Ballard aboutdoinghis workand not wasting time on those occasions when he was al-lowed to report early.Early on the morning of December 9, about 6:25 a.m.,Ballard called the mill and Ewing answered the telephonein the boarding room. Ballard asked Ewing if someonewould open the door for him, that he was coming to workearly. Ewing asked Ballard hisreasonfor reporting early,to which Ballard laughed and said, "Well, I'm not in thereyet," and hung up.90 About 6:30 a.m. Ballard arrived atthe plant, found the door unlocked, and went in andpunched his timeclock.91 A fewminuteslater,Ballardwas observed by Snead talking with Fugate at her au-toboard machine. Ewing, however, did not see Ballarduntil about 7 a.m., at which time Snead reported to Ewingthat Ballard had clocked in early, that again he was foundaway from his job and talking with Martha Fugate, andthat he (Snead) had reported the matter to Earl Barger.Sometime thereafter,Bargerin Ewing's office called inSnead and Bob Clapp,92 and the four discussed Ballard'sbehavior. Having felt that they had gone along with Bal-lard long enough, Barger and Ewing made the decision todischarge him. At the time of his discharge by Ewing, Bal-lard was told that he was being terminated for clocking inearly without permission, for not working, and talkingwith Martha Fugate, violating company policy.Ballard's version of the December 9 reporting incidentis that, Ewing, who was 25 or 30 feet away, saw himpunch in, and that they both spoke as Ballard went to hiswork station. According to Ballard, the discharge conver-sationwith his superiors took place about 11 a.m. thatmorning, that, on this occasion, Clapp asked him if heknew he was not supposed to report to work early, towhich Ballard replied that he had called Ewing and thatEwing had unlocked the door for him. At this, Ewingspoke up, saying that he had not done so, to which Ballardreplied that the door was unlocked when he got there.Clapp then said that Ballard had been caught the day be-fore stopping and talking to an autoboarder, which Bal-lard denied. Clapp then said because of these things, theywere going to have to let him go. Ballard protested, sayingthat he had received permission from Ewing to go to workearly, at least he thought he had permission. At that,Clapp and Ballard went upstairs and Ballard was paid off.Ballard was an unimpressive witness whose demeanoron the witness stand left much to be desired. At one pointIwas compelled to advise Ballard to refrain from evadingthe questions. I do not credit Ballard's testimony to theeffect that Ewing gave him permission to report early onthis date and agreed to open the door for him, or thatEwing saw and spoke to him early that morning. In thisregard it is undisputed that when asked by Ewing on thetelephone why he wanted to report early, Ballard repliedonly that he was not there yet. On directexamination,Ballard testified that when confronted by his superiors atthe time of his discharge he told Ewing that he had comein early in order to take his wife to Chattanooga to thedoctor. In view of the past practice of granting Ballard'srequest for this reason, I find it hard to believe that Bal-lard would not have made known his reason thatmorningon the telephone instead of answering as he did. I creditBallard's testimony only to the extent that it is cor-roborated by other credited testimony.TheGeneralCounsel asserts that Ballard wasdischarged for his union activity, whereas, the Respond-ent contends that he was terminated for having reportedto work early and for talking with Fugate away from hiswork, in violation' of companyrules.93I find weaknessesin the position asserted by both parties. The evidenceshows that the rule against reporting in early had not beenenforced prior to the previous August, that, at that time,based upon an incident involving Ballard, the Respondentcalled a meeting of all day employees and they were toldnot tocomein early, that such was against the companyrules. Ewing testified that thereafter he had received com-plaints that Ballard was coming in early, and that approxi-mately a week or so before Ballard's discharge incidentEwing had warned Ballard that his clocking in earlywithout permission could cause the Company trouble.Yet, Ewing also testified that the only incident that he re-called of Ballard's reporting in early without permission,prior to December 9, was the one back in August. This initself renders part of the Respondent's position suspect.On the other hand, Ballard does not appear to havebeen one of the more activeunionadherents, theevidenceindicatingthat he had signed a union card,talked with other employees, and attended,one unionmeeting the previousspring.94Moreover, it would seemthat, had the Respondent desired to get rid of Ballard forhis springunionactivity, it had valid justification to do solong before December 9. On September 9, for instance,Superintendent Barger, accompanying a visitor throughthe plant, came upon Ballard as he had another employeelifted off the floor and was in the process of stuffing himinto a leotard buggy. Barger, obviously irritated over thematter, told Ballard that he could not tolerate this type ofthing and warned him that it better not happen again. Thisincident, plus the reprimand by Barger on October 29 fortalking with other employees away from his work station,if not warranting discipline, certainly placed Ballard onnotice as to the necessity of guarding his conduct. Not-9° Ballard's testimony as to this telephone conversation is almost identi-cal to that of Ewing, from which the quotation is taken The one dif-ference, albeit a big one, is that,according to Ballard,Ewing agreed toopen the door for him.I do not credit Ballard on this.9'Although the shift starts at 7 a in., the plant doors are normallylocked until 6.45 a.m92Clapp,who no longer is with theCompany,was, at the time, amanagement or supervisory trainee, not shown to have been a supervisorwithin the meaning of the Act93Pertinent posted plant rules provide:1.WORKING TIME-Everyone is expected to report promptlyfor work at the scheduled shift time Do not arrive more than 15minutes before starting time and remain at work until thestopping time exceptfor briefnecessary absences.Please do notremain in the plant more than 15 minutes after the end of theshift.4.VISITING DEPARTMENTS -No one is to visit departmentsin the plant other than those in which employed except on com-pany business,unless given permissionto do so bythe super-visor.94As related in the discussion of 8(a)(1) conduct,Ballard, like manyothers,was unlawfully interrogated concerning the Union during the earlypart of May.None of the three management officials then involved was inany way connected with Ballard's December discharge.In fact,two of thethree were no longer associated with management at the time of Ballard'sdischarge. KAYSER-ROTH HOSIERY CO.413withstanding such admonitions, however, the facts revealthat off and on for some time Ballard continued to violatethe company rule prohibiting employees from visitingother departments, that after a number of verbal repri-mands about talking with Martha Fugate, Ballard con-tinued to ignore his supervisor's warnings, and that on themorning in question, on top of violating the rule preclud-ing employees from reporting early, Ballard again wasfound in the autoboard department talking with Fugate.In this regard, it is well settled that pastunionactivitycannot immunize an employee from managerial control orproperly founded disciplinary action.The Wm. H. BlockCompany v. N.L.R.B.,367 F.2d 38 (C.A.7);N.L.R.B.v. Florida Steel Corp.,308 F.2d 931 (C.A. 5).Under all of the circumstances, I am not persuaded thatthe General Counsel has proved by a preponderance ofthe credible evidence that the Respondent dischargedConway Ballard for discriminatory reasons.95 I find thatin terminating his employment on December 9, 1964, theRespondent did not violate Section 8(a)(3) and (1) of theAct.21.Euel RobertTateEuel Tate was hired in January 1962 as a knitter in theknitting department,and worked in this capacity, on thesecond shift and later on the first shift until his dischargeon February 1, 1965, allegedly for turning in a high per-centage of poor quality work.Tate joined the Union in March 1964, attended unionmeetings,wore the union pin inside and outside the mill,and signed a union letter sent to the Respondent the latterpart of April.According to the testimony of Tate, withina day or so after signing the union letter, his second-shiftsupervisor,TroyWard,approached him at his machineand said, "I see you signed a union card."When Tate re-torted that he had a right to sign anything he wanted,Ward said,"Don't you care anything about your job?"and asked why he signed the card. When Tate replied thathe thought it would be a good thing for Dayton, Wardasked him when did he start worrying about Dayton.96 Amonth or so after this conversation with Ward,Tate, whoadmitted that he disliked Ward and did not get along withhim, asked Everett Roberson for a fixer's job on the firstshift,and, because there was nothing open for a fixer, ajob in whichTatehad had no prior experience,Robersonoffered Tate a job as a knitter working on crawfords.Although a more difficult machine to operate, func-tionally it performed the same kind of work as did thetype on which Tate had been experienced on the secondshift. Tateaccepted Roberson's offer.Record evidence,much of it Tate's own testimony,reveals that over a considerable length of time prior to hisdischarge, Tate had been getting a high degree of badwork back and that he had received a number ofwarningsconcerning his work. As far back as May 26, 1964, hissupervisor, Ward, issued him a written reprimand and ad-monished him to stay on the job and inspect his workmore closely. Thereafter, according to Tate, faulty workwas brought back to him "about once a week or onceevery two weeks." Mayes, his first-shift supervisor, inbringing work back to Tate, warned him on four or fiveoccasions that "My work was going to have to getbetter... ..On or about January 15, 1965, Roberson, havingscanned the high percentage report reflecting bad qualitywork among the knitters, talked to his supervisor, Mayes,concerning several knitters whose percentages were con-stantly running high. Roberson told Mayes that they weregoing to have to take whatever steps were necessary tobring this percentage down. As a result three knitterswere called in and told by Mayes that they had 2 weeks toimprove the quality of their work or they would bedischarged. At the end of the 2-week period, on February1,one of the knitters, Kenneth Hughes, a known unionadherent, had brought his bad work percentage down, andhe remained in the Respondent's employ. The other two,Tate and one Robbie Dennis, did not improve substan-tially, and they were called in and discharged for poorquality work.On the record it ismostdifficult to agree with theGeneral Counsel's position that Tate was dischargedbecause of his union activities. His signing of a union cardand a union letter dates back to April 1964. While Com-pany awareness of hisunionsentiments also dates backto that time, there is no evidence that the Union at anytime thereafter through the remainder of his employmentwas mentioned to him in conversations with supervisors.By his own admission, his request for transfer to the firstshift was granted in the spring of 1964 after the Respond-ent had knowledge of his union sentiments. It wouldseemthat, had the Company singled Tate out for a pre-textual discharge, considering the number of warnings onhiswork during the year, it had ample opportunity longbefore February 1, 1965. The record reveals that onsome occasions bad work is returned to the wrongknitter, i.e., work that is not his. Evidence of any sort islacking, however, that would warrant a finding that thebad work of others was purposely returned to Tate to pro-vide an excuse for discharge at this time or at any earliertime, or, in fact, that the work of other knitters wasreturned to Tate at all during the period.97 Thus, on therecord as a whole, including Tate's failure to improveuponhis high rate of poor quality work during the 2-weekperiod of his admission that his work was "pretty bad," Ifind that Tate was discharged for cause, that the Respond-95About 2 weeks after Ballard's discharge, when he went back to theplant to inquire about receiving Christmas bonuses,Ballard became in-volved in an argument with Superintendent Earl Barger. According to Bal-lard's own testimony,when Barger told him to leave, Ballard challengedBarger to put him out The two walked outside the plant where Ballardcalled Barger a "dirty bastard" and threatened "if he ever come off thosepremises there would be a lot of us waiting for him." In view of my findingof no discrimination with respect to Ballard's discharge, I deem it un-necessary to decide what effect this physical threat to Barger might havehad on the Respondent's obligation to offer Ballard reinstatementscAs noted heretofore in the discussion of 8(a)(1) conduct, Ward wasnot questioned as to this conversation, therefore it stands unrefuted and iscreditedHowever, I find this to be one of many examples of a dis-criminatee witness attempting to slant thefactsto best establish his case.Tate's initialtestimony as to this matter, placed it 3 or 4 months prior tohis discharge, then placed it within a month of the November18 election,and finally, confronted on cross-examination with his pretrial affidavit,Tate established the correct time as above recited,9 months prior to hisdischarge.Although on most crucial matters, the testimony of Tate andRoberson was mutually corroborative, to the extent that it is not, I mustcredit Roberson over Tate, for the latter, apart from evading questions,continually reversed himself on cross-examination.97 In this regard, the record is clear that inspectors, who are employeesand not connected with management,are responsible for detecting badwork, and that it is but infrequently that an inspector returns bad work tothe wrong knitter. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDent's decision to terminate his employment was in noway motivated by his prior union activity, and that, as toEuel Tate, the Respondent did not violate Section 8(a)(3)and (1) of the Act.22.Robert Allen SmithRobert Smith was hired by the Respondent in February1960 as a preboarder in the boarding room, and was soemployed on the first shift under Supervisor Charlie Kel-ley on October 19, 1964, when he was discharged al-legedly for abusing break privileges and quitting work be-fore the end of the shift in violation of instructions.One of the prime responsibilities thrown upon EarlBarger when he took over the Respondent's finishingdivision in August was that of improving the efficiency ofhis division and enforcing what theretofore had been analmost complete abdication of plant rules and disciplineamong employees. As testified by Supervisor WendellBorne, the old management, including General ManagerElmer Kelley, General Superintendent Leon Young, andFinishing Division Superintendent Freeman Looney, didnot back up supervision in the enforcement of companyrules and it was not until Barger came in that the rules inthe finishing division were enforced. The record is repletewith evidence reflecting the laxity on the part of manage-ment, much of which went back several years. Withoutattempting to set forth example after example, to revealthe extraordinary extent to which employees were per-mitted freedom, and therefore the need for rule enforce-ment, the testimony of Guyman Hill, witness for theGeneral Counsel, will suffice. Hill testified that prior tothe period in question, i.e , in January, February, andMarch, before the April advent of the Union, employeescould and did do just about anything they wanted. Theycould go swimming, which Hill did on a number of occa-sions, staying as long as they wanted, or "could work onlyabout 3 or 4 hours and go home if you wanted," that em-ployees did as they pleased in the boarding room.Although, according to Hill and other employees,management had tightened up a little bit during the winterprior to the Union, until Barger came employees in theboarding room could take a 10-minute break every hour,depending on how much production an employee wantedto make. Discriminatee Robert Smith testified that earlieremployees could take breaks anytime they wanted to anddid take six or eight 5- or 10-minute breaks a day. Somuch for the condition of the boarding room, as well asthe remainder of the finishing division, prior to Barger'staking over as superintendent.Barger, about 1 week before Smith's discharge in Oc-tober, called separate shift meetings of all employees inthe boarding room In each instance he raised two majortopics with the employees. First, he told them that thebreak privileges were being abused, that the employeeswere taking too many breaks and too long breaks, that theemployees were entitled to three 5-minute breaks and a20-minute break for lunch during the day, and that suchwas company policy and that he intended to enforce it.Second, a practice by many of the boarding room em-ployees had been to quit working their machines some 30minutes before the end of the shift, at that time to makeout their work tickets for the day, and to do little ornothing the rest of the shift. Barger, at this meeting, in nouncertain terms, let it be known that such practice was tobe stopped, that, from that point on, they were to con-tinue working their machines at least until 5 minutes be-fore quitting time, and that those who refused to adhereto this policy would be discharged. Contrary to thetestimonyofBarger,and in accordance with thetestimony of first-shift employees Finley Fugate andMayford Daniels, both of whom worked with Smith, Ifind that Barger told the employees that they could con-tinue to take the minute or two necessary to total up theirtickets at 2.30 p.m., but that they were to get back to theirmachines and run them until 2:55 p.m.98A few days after this meeting, on Friday, October 16,Barger directed Jerry Jones, an industrial engineer em-ployed by the Company, to make a timestudy of the 1 1boarding room employees for the purpose of checking onbreak violations. Thus, on this date, Jones, with the aid ofhistimestudyboardcontaining four stopwatches,recorded the number and length of breaks taken by thefirst-shift boarding room employees during the day. Atthe close of the shift day, having completed his study,Jones submitted a copy of the sheet to Barger The time-study sheet showed that Smith had taken six breaks, plushis lunch break, totaling 43 minutes. Penciled in was anotation by Jones that Smith did not work from 2:30 p.m.until the close of the shift at 3 p.m. The following Mon-day, October 19, upon reporting to work at 7 a.m., Smithwas discharged by Barger.TheGeneralCounsel contends that Smith wasdischarged because of his union activity." The Respond-ent asserts that Smith was discharged for disobeying in-structions as to break privileges and quitting his work be-fore the end of the shift The record contains a volu-minous amount of conflicting testimony pertaining to thework functions and procedures of preboarders, and ofSmith in particular, of matters concerning productiontickets, breaks, and the timestudy, and of Smith's actionsbetween 2:30 and 3 p.m. on the day in question. Inresolving the discrimination issue at hand, I deem it un-necessary to further burden the lengthy decision hereinby detailing such matters. The credible evidence revealsthat Smith, by his own admission,' had been warnedevery week or two not to take over 5 minutes on breaks,thatBarger, just a few days earlier, had warned thepreboarders as a group not to take over three 5-minutebreaks, and also to continue working their machines until5minutes before the end of the shift. Notwithstandingsuch warnings, which for the most part were heeded bythe other preboarders including some at least who wereknown union adherents, Smith did not change his breakpractice2 and thus took six breaks, plus his lunch break,three of which were longer than the 5-minute rule. Thus,98That Barger instructed the employees that they were expected to getback to their machines and to run them until 5 minutes before the end ofthe shift is made clear by the testimony of both Fugate and Daniels Bothtestified that Barger told them that they knew about how many dozen theycould pull the last half hour and therefore they could estimate the addi-tionalproduction in totaling their tickets at 2 30 p m99 Smith testified that he attended union meetings, and distributedleaflets, and that the prior spring, he signed a union card and a union lettersent to the Respondent'Generally, I do not give credence to the testimony of Smith As exem-plified by his testimony, referred to earlier, concerning surveillance, Smithvacillated, had a poor memory, and became evasive on crucial points Ac-cordingly, I do not credit his testimony where it conflicts with othercredited testimony, and, particularly, I do not credit that portion pertain-ing to matters on October 162Smith admitted that he followed the same break pattern on October16 as he had every day for months. KAYSER-ROTH HOSIERY CO.415not only did Smith break the rule on the number ofbreaks, exactly double the amount allowed, but also therule on the length of breaks, three breaks lasting longerthan 5 minutes. It would appear that Smith continued toflout management by taking as many breaks as he desiredand staying as long as he wished. As to the other rule in-fraction, Jones, who made the timestudy, testified thatSmith did nothing from 2:30 to the end of the shift at 3p.m. Assistant Finishing Superintendent Bill Ewing cor-roborated Jones' testimony to the extent that he sawSmith sitting with his head cupped in his hand for 10minutes during this time, and, further testified that, ex-cept for filling his two troughs, he saw Smith doingnothing during this entire period. Smith testified thatbetween 2:30 and 3 p.m. he made out the productiontickets, which on credible record testimony I find wouldnot take more than a few minutes, and "I fooled aroundthe pre-board and maybe filled up the trough," which Ifind would take but a minute or so.3 Accordingly, evenSmith admitted that upon stopping his machine at 2:30 totallyproduction tickets, he never again operated hismachine through the remainder of the shift, violating thedirective and warning of Barger of only a few days earlier.In discharging Smith immediately upon being apprisedof his having failed to heed his instructions, I am notprepared to attribute to Barger a discriminatory motivebased upon Smith's union activity of the prior spring.4 Ifind under all the circumstances that the General Counselhas failed to prove by a preponderance of the credibleevidence that the Respondent, in discharging RobertSmith on October 19, 1964, did so in violation of Section8(a)(3) and (1) of the Act.23.Hubert Donald KeithHubert Keith, better known as Donald Keith, washired by the Respondent on November 10, 1963, andworked as a preboarder until his discharge on the thirdshift on December 11, 1964. On this date, pursuant toSuperintendent Earl Barger's directive, Leon Snead, first-shift supervisor of the boarding room, ran a timestudy onbreaks among the 12 preboarders on the third shift.5Upon completing his timestudy at the end of the shift,Snead turned the study sheet over to Assistant Superin-tendent Bill Ewing. This document, which I find substan-tially accurate in reflecting the true fact, reveals thatKeith, counting his lunch break, took 10 breaks duringthe night, totaling 49 minutes. Of these, four were takenfor purpose of drinking a coke or getting a drink of water.6According to the testimony of Keith, toward the end ofhis shift on December 11,7 while he was taping boxes,Snead came by, noticed that Keith was not operating hismachine, and asked him why. Keith replied that he wastaping boxes and writing tickets.Within a matter ofseconds after Snead left, Bob Clapp, who was a manage-ment trainee, and who I found not to be a supervisorwithin the meaning of the Act, approached Keith andstated that if he were not going to run his machine, whydid he not quit, to which Keith replied that he was notgoing to quit, that he intended to run his machine. At thispoint, Clapp asked Keith, who had just received some160 dozen faulty preboards back, whether he thought thathe was getting preboards back because he was in theUnion. When Keith replied "Yes," Clapp answered thatthat was not true.8 Either then or shortly thereafter Clapptold Keith that he wanted to see him in the office. Oncethere, Clapp asked Keith if he had taken 10 breaks duringthe night. After a brief discussion as to what constitutesa break, Clapp told Keith that they were going to let himgo, and the two of them proceeded to Barger's office. Be-fore Barger arrived, Assistant Superintendent Bill Ewingcame in, and Clapp and Ewing engaged in a short discus-sion, following which, Ewing discharged Keith.Ewing, who alone was responsible for the decision toterminate Keith on December 11, testified that in arrivingat his decision, he considered several factors, namely, thereport from Snead and Clapp that Keith, on the day inquestion, had taken nine breaks totaling 49 minutes ofbreaktime, that he had stopped his machine and did notrun it between 6:35 and the 7 a.m. end of the shift, andthat in the past Keith had been reprimanded for jumpingthe cycle on his preboarding machine.9As to the taking of breaks and the timestudy uponwhich Ewing principally relied, Keith admitted that Divi-sion Superintendent Barger's predecessor, Freeman Loon-ey, had called the boarding room employees togetherin a meeting, and had apprised them that they were enti-tled to take three 5-minute breaks plus a 20-minute lunchperiod, Keith, on cross-examination, finally admitted thatBarger, at an employee meeting held on October 20,reiterated this rule. Accordingly, there is no question butthat Keith was aware of the company policy in this re-gard. There does exist a dispute, however, as to whetherKeith was aware that going after a coke, getting a drink of3 Smith's reference here is to placing leotard tights in a trough next tothe preboard machine to be used by the next shift in the preboard process.4 There is no indication when or where Smith engaged in the distribu-tion of leaflets. Accordingly, there is no evidence that the Respondent wasaware of any union activity on the part of Smith subsequent to his signingthe union letter the previous April or the implied threat by Charlie Kelleyat the same time- The threat incident is discussed under the 8(a)(1) head-ing.sNot a timestudy specialist as was Jerry Jones, Snead used a singlestopwatch and timed employees from the time they reached the break areato the time they left He also noted on his sheet, where appropriate, the ap-parent purpose for an employee's taking a break; i.e , to get a coke ordrink of water6Except for Keith's friend Quay McKenzie who took four breaks pluslunch totaling 38 minutes (for which he subsequently received a writtenreprimand), and one other whose four breaks totaled 30 minutes, none ofthe remaining boarding room employees took more than three breaks plustheir lunch or totaled more than 34 minutes4Keith slated it was December 9, but the facts show that he meantDecember 11, the day of his discharge.8Neither this statement by Clapp, nor an earlier statement by Super-visor Roy Stinnett to Keith the previous September to the effect that "hedidn't believe the Union was any count. "was alleged or offered asevidence of 8(a)(1) conduct, but rather was offered to establish companyknowledge of Keith's union activity or sentiments. In this regard, how-ever, as Keith was one who signed a union letter the prior April (signing asDonald Keith), the Respondent was aware of his union activity long be-fore these two conversations took place.9 Supervisor Stinnett testified that an additional factor, putting out badwork,was also a reasonfor Keith's discharge,and that Clapp did the fir-ing. In view of the fact that it was Assistant Superintendent Ewing whodischarged Keith and that he, alone, was responsible for the decision todischarge him, coupled with Stinnett's admission that he(Stinnett) hadnothing to do with the actual discharge, I find that Stinnett's testimony inthis regard to be in error Further, as faulty work or poor production onthe part of Keith was not a factor in Ewing's decision to effectuate Keith'sdischarge,I deem it unnecessary to attempt an evaluation of the tremen-dous amount of conflicting testimony pertaining thereto, testimony whichI now find irrelevant to the issue 416DECISIONSOF NATIONALLABOR RELATIONS BOARDwater, or going to the restroom, were considered asbreaks. Keith asserted that these trips were not subject tothe break rule. Based in part, however, upon the fact that,with one exception, all of the third-shift boarding em-ployees on the night in question observed the break ruleby taking the proper number of breaks, including theirtrips for a coke and drinks of water, and more heavilyupon certain testimony of Quay McKenzie, I find thatKeith was perfectly aware of what constituted a breakand what did not.10 McKenzie, on direct examination,testified that, ever since General Superintendent LeonYoung spoke to the employees about limiting their breaksseveral months before Keith's discharge, "If I got thirsty,Istayed at the machine myself," and that, if he had to goto the restroom, he did not go, but rather, waited until hisbreak.McKenzie's practice in this regard is not con-sistent with his denial that nothing had been said concern-ing the makeup of breaks. I find that both McKenzie andKeithwere aware that trips for the purposes underdiscussion were considered as breaks As to the numberof breaks taken by Keith on the night before hisdischarge, even McKenzie admitted that, in addition tolunch and the breaks that they took together, Keith alsowent to the water fountain several times, taking "2-1/2, 3minutes" each time. Keith, who was aware that Sneadwas observing the breaks of the boarding room em-ployees, admitted that on one occasion during the nighthe went to get a coke, and that he went to the water foun-tainwhenever he became thirsty. Thus, this testimonycorroborates that upon which Ewing relied in deciding toterminateKeith,mainly, the timestudy conducted bySneadOn this set of facts and without attempting to pass uponthe propriety of the Respondent's rule as to what con-stitutes breaks, it appears that Keith, unlike his fellowboarding room employees, including his friend and knownunionadvocate McKenzie, refused to abide by the rules,even when he was aware that he was being checked on,displayinggenerallyan "I don't care" attitude."Although there was little testimony concerning Keith'sfailure to operate his machine during the last half hour ofthe shift, the second factor considered by Ewing, as to thethird,Keith admitted having been caught by his super-visor, Stinnett, about 2 weeks earlier, jumping the cycleon his machine 12 Notwithstanding that Keith was one ofthose who signed a union card and union letter the priorspring and who attended union meetings, I am of opinionand so find that, under all of these circumstances, theGeneral Counsel has failed to prove by a preponderanceof the credible evidence that in discharging Hubert Keithon December 11, 1964, it did so in violation of Section8(a)(3) and (1) of the Act24.Employees Stewart E. Calbaugh,James Buck Reel,Vaughn Hensley,and William PelfreyThese four alleged discriminatees are beingtogetherforpurposesofdiscussionforhereinafter apparent, primarily, however, because theywere all discharged on August 27, allegedly for stealinghoseWith respect to this matter, the credible recordevidence discloses that, as head of Mark Lipman Service,a company engaged inmakingindustrial security in-vestigations specializingin determiningtheft of merchan-dise and embezzlements, Mark Lipman was employed byKayser-Roth in the fall of 1963 and early 1964 to make aninvestigation at itsBurlington,North Carolina, plant.Having finished its investigationin Burlington,resultingin the uncovering of theft and the discharge of those em-ployees responsible, in June 1964 the Company, utilizingLipman's services, commenced an investigation of theftin its Dayton, Tennessee, plant. This decision, and theformalities connected with it, was madein Burlington andwas known only to Mr. Byrd, the executive vice presidentof the hosiery division, and Glenn Coble, the generalmanager of the seamless hosiery division. No companyofficial in Dayton was aware that this investigation wastaking place, nor did any Dayton official become awareof the matter until August 27, the day of the interroga-tion.For the purpose of the investigation, two detectiveagents, Clayton Strickland and Robert Benderman, wereput to work in the Dayton plant as employees, Stricklandin the boarding room and Benderman in the shipping de-partment. Thest twoagentsmade daily reports concern-ing their investigation of thefts to Lipman, which reportsin turn were mailed to Byrd in Burlington.As a result of these efforts, sometime late in August,Lipman suggested to Byrd that those employees men-tioned in the reports as stealing hose should be inter-rogated. This was postponed only briefly because one ofthose involved in the alleged thefts, employee JamesBuck Reel, had been discharged on August 21 for drunk-eness. Through Lipman's efforts, and with the reasontherefore totally unknown to the Dayton management, itwas arranged through Coble in Burlington to have Reelput back to workagainfor the purpose of completing theinvestigation.With all arrangements completed on theeveningofAugust 27, the interrogation of thosesuspected of thievery commenced.Starting at approximately 7 p.m. on this date, Lipmanfollowed a procedure whereby each employee who wassuspected fo stealing hose was called into the office, wasasked hisname, age,education, and other pertinent facts.Lipman then informed the person that he had informationthat he had been stealing hose According to the creditedtestimony of Lipman, in most cases, within a few minutes,the employee admitted that he had. If an admission weremade, Lipman made notes with respect thereto, and thencalled into the room his secretary-office manager, Mrs.Betty Richenback. At that point, in the presence of Co-ble, Lipman dictated from his notes the statement whichRichenback took down. Richenback then left the roomand typed the statement while Lipman interrogated thegroupednext employee suspect. When Richenback returned withreasonsthe typed statement, the employee whose statement it10McKenzie, a witness called by the General Counsel, and a friend ofKeith who operated a machine next to him on the third shift and withwhom he took his breaks, was, in my opinion, a biased witness, one whowas attempting to assist Keith in his case I find McKenzie, generally, likeKeith, an unreliable witness, one who changed his testimony on severaloccasions and who continually evaded questions Keith whose demeanoron the witness stand was unimpressive, admitted that on one occasion helied under oath before the Tennessee Unemployment ( ommission con-cerning this matter I do not credit his testimony other than as specificallyset forth, or where it is corroborated by other credited testimony" Exemplificative of thisishis testimonialreply to aquestionpropounded on cross-examination when asked " . there is nothing torequire you to go on running materials through there and making secondsor thirds, is there" Upon answering, "Yes" to this, and in turn beingasked for an explanation for his answer, Keith replied, "Well, you have tomake a living "1'As testified to by McKenzie, by jumping the cycle, the operator isable to pull more tights, and therefore, to make more money KAYSER-ROTH HOSIERY CO.417was, was called back into the conference room. There, inthe presence of Coble and Richenback, Lipman read thestatement to him, asking as he went along, if it were cor-rect. At the conclusion, the employee was again asked if itwere true, and, upon ascertaining from the individual thatitwas, Lipman asked him to sign his affidavit. In eachcase, after the employee signed his affidavit, it was thenwitnessed by Richenback, Coble, and Lipman. Accordingto the credited testimony of Lipman and Richenback 13every individual had his statement read to him and no onewas denied the privilege of reading his statement. In eachcase, either the employee followed along with Lipman ashe read the affidavit, both of them looking at the paper atthe same time, or the employee followed on a copy of theaffidavit.Lipman emphatically denied that any pressurewas used on the suspected employees to sign statements,or that any threat was made based upon their refusal tosignstatements. The longest time that any one was in theroom was perhaps 20 minutes. Lipman's testimony in thisregard is corroborated by the credited testimony ofRichenback,amost impressivewitness.The recordreveals that only those who admitted to stealing werethen discharged by Earl Barger, and that no action wastaken against any employee who, although accused, didnot admit to theft. 14Among those who signed statements admitting the theftof hose were Stewart Calbaugh, James Buck Reel,Vaughn Hensley, and William Pelfrey.15 Briefly as toeach, the record shows that Stewart Calbaugh was hiredaround May 11, 1964, and worked as a laborer, finishingfloors and building racks. A month and a half later he wastransferred to the boarding room where he worked on thethird shift for, 2 months, and then on the second shiftunder Supervisor Robert Wilkey for a short while beforehisAugust 27 discharge. Calbaugh joined the Union inApril, and, by union letter dated April 23 and received bythe Respondent on April 27, the Respondent was ap-prised of this fact, 2 weeks before Calbaugh was hired.On one occasion about 2 weeks before his discharge, andon several occasions afterwards, Calbaugh distributedleaflets at the rear plant gate. James Buck Reel was hiredinAugust 1963, and worked in the dye house on thesecond shift under Supervisor Wendell Borne until hisdischarge on August 27. At some point in his employ-ment, Reel joined the Union and attended two unionmeetings. Vaughn Hensley was hired by the Respondenton February 12, 1964, as a boarder in the boarding room.He was so employed on the second shift under Super-visor Robert Wilkey at the time of his discharge on Au-gust 27.During his employment, Hensley joined theUnion, attending meetings, solicited three or four em-ployees tosigncards, and handed out leaflets at the mill.As noted heretofore under a discussion of 8(a)(1) con-duct, Hensley was questioned about the Union on one oc-casion during the last of June by Supervisor Charlie Kel-ley, during which conversation, Hensley told Kelley thathe had joined the Union. William Pelfrey, known asJimmy Pelfrey, was hired by the Respondent on February1, 1964, as a preboarder in the boarding room, and wasemployed on the third shift under Supervisor Roy Stin-nett at the time of his discharge on August 27. At somepoint after the Union started its drive in April, Pelfreyjoined the Union and talked to others about joining. Ac-cording to Pelfrey's testimony, about 6 weeks before hisdischarge, and again about 4 weeks before his discharge,he volunteered to Detective Strickland that he had signeda union card.With respect to their admissions, Calbaugh, in his af-fidavit, stated that "shortly after I came to work here Inoticed other employees stealing socks and I starteddoing the same thing. I would take 12 to 15 pair of socksout at a time for my own personal use and would do sotwo or three times a week. I would estimate in the past 3months that I have taken about 500 pair of socks out."Reel admitted in his statement that "about 6 or 7 monthsago I started stealing hose out of the plant by taking thesehose out of the plant. I would usually put these hose in ablack sack and walk out. I have taken out as much as 6dozen at a time. I would estimate that I have taken 10dozen per week for the past 6 months or about 250 dozenhose." Hensley stated in his that "I have stolen about 12pair of hose from Kayser-Roth in the past 4 months.Some weeks I do not take any and some weeks I take twopair a week." Pelfrey stated in his affidavit that "I havebeen stealing hose from Kayser-Roth for my own per-sonal use and benefit for the past 14 months and I takehose out of here nearly every day, possibly three or fourpair a day or about 2 dozen per week and I would esti-mate that since I have been working here I have stolenabout 500 pairs of hose," and that "I have picked upsome money in selling some of this hose [sic]possibly $5to $10 per week." Each of the four employees com-menced his affidavit by stating that "I . ................ afterhaving been informed that I do not have to make a state-ment make the following statement of my own free will,"and concluded by stating that the statement is true andcorrect to the best of my knowledge and belief.The facts as above found are, with one crucial excep-tion, substantially uncontested. The exception concernsthe interrogation of the four alleged discriminatees byLipman. The testimony of all four, if believed, would in-dicate that their admissions were obtained under extremeduress and threats of going to jail or the penitentiary, andthat, once taken they were forced to sign under threat ofarrest, and, with one exception, not permitted to readtheir statements.16 I find their testimony, all of it, to becompletely lacking in credence. Apart from the fact thatboth Lipman and Richenback impressed me with theircandor, and forthright unbiased demeanor while testifyingand that I credit without reservation their testimony onthismatter, I frankly do not remember when I, as an Ex-aminer, have felt so strongly in discrediting a witness asI do with respect to these four. I do not intend to set fortha list comprised of example after example as to the basisfor disbelieving these employees, for the transcript of thisproceeding will, in that regard, speak for itself. And,although I hesitate to make reference to four employeesin the same manner in discussing their credibility, in thiscase I have no reluctance. Apart from the fact that allfour, when testifying concerning the interrogation by Lip-13Coble did not appear as a witness in this hearing.14 In fact,Donovan Wilkey,a General Counsel witness and well-knownleader and official of the Union who was active in all leaflet distributions,was one of those accused When he flatly and emphatically denied the ac-cusation of having stolen any hose and refused to sign an admission, hewas told to go back to work.i3The record reveals that, in addition to these, employees TommyThurman, Albert Calbaugh, Paul Hickman, and Clyde Ray Suttles, noneof whom is here involved,signed statements and were discharged.16None asserted, however, that he was physically threatened or that hewas physically prevented from leaving All four testified to the authentici-ty of their respective statements and admitted that they had signed them 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDman testified in a manner strikingly similar, almost wordfor word,17 based upon my observation of their demeanorwhile on the stand I am firmly convinced that each wasbent upon proving his case without regard to the truth.Generally, they evaded questions on cross-examinationand on questioning by me. Hensley, whose testimony attimes was implausible, reversed himself on a number ofoccasions. Calbaugh, for example, when asked how manyemployees worked with him in the boarding room, repliedthat he had no idea, that he did not know whether it was10 or 500. After having been admonished by me toanswer the question, Calbaugh admitted that there wereabout 10 employees working with him. At one point Cal-baugh's testimony was, in my opinion, reduced to an ab-surditywhen he testified that he signed the admissionbecause he, Calbaugh, who is 6 feet 3 inches, was scaredof Lipman, who is 5 feet 4 inches, that Lipman was "bigenough" and that he (Calbaugh) was "not big enough totangle with him." Pelfrey, at one point, on cross-examina-tion, was in the process of testifying contrary to his boardpretrialaffidavit.When counsel for the Respondentstarted to question him with respect to his affidavit, an af-fidavit taken by the Board field examiner, AlexanderResin, in which Pelfrey swore that he read the affidavit,Pelfrey testified, and reiterated his testimony, that he hadnot read it, testifying that the board agent would not per-mit him to read it, that he asked to read it and was toldthat he could not. Thus, apart from the implausibility ofthis testimony in this regard, if one were to believe histestimony, which I do not, Pelfrey lied in his affidavitwhen he swore that he read it. Thus, Pelfrey perjuredhimself. I did not believe the man while he was testifying,and I do not believe him now. An unbelievable amount ofReel's testimony, lengthy as it was, is absolutely incre-dible."' Thus, I do not credit the testimony of StewartCalbaugh, James Buck Reel, Vaughn Hensley, or WilliamPelfrey, except where it is corroborated by other specifi-cally credited testimony.Thus, assuming as I do, the accuracy and veracity ofthe statements of these four individuals, I find that all fourhad engaged in stealing from the Company and that, whensuddenly and without warning they were confronted withit,they admitted their conduct. True, as contended bycounsel for the General Counsel and for the ChargingParty, the evidence, in abundance, reveals that for years,hose, in one stage or another of manufacture, had beenremoved from the plant for personal use in varyingamounts with and without the consent of some supervi-sion.Nevertheless, in my opinion, such does not renderitany less a crime.19 More important here, however, isthe absence of credible evidence tending to show that theRespondent either initiated the investigation for the pur-pose of getting at union advocates or, once under way,selected the particular employees here involved becausethey were union people.20 In this regard, the evidencefails to show that any of these four could be consideredone of the union leaders. In fact, with respect to Reel, Iseriously question that at the time of these incidents hehad even joined the Union. According to the creditedtestimony of Supervisor Wendell Borne, sometime priorto Reel's discharge for drinking (August 21) Reel volun-teered to Borne that he would not join the Union becausehe had promised his close, and long-time personal friendand company official, Leon Young, that "as long as hewas there that he wouldn't have anything to do with theUnion. `21 Leon Young remained as general superintend-ent of the plant until his release on September 25. Inview of this, coupled with the fact that the evidence doesnot reveal when Reel changed his mind and signed withthe Union or when he attended the two union meetings,22I am inclined to feel that Reel did not, in fact, join theUnion until after his discharge when he felt that it wasdecidedly to his advantage. I am persuaded, and find, thattheGeneral Counsel has failed to prove companyknowledge of Reel's union affiliation at any time prior toeither of Reel's August discharges.Under all of the circumstances, I find that the GeneralCounsel has failed to sustain his burden of proving by apreponderance of the credible evidence that the Respond-ent discharged Stewart Calbaugh, James Buck Reel,Vaughn Hensley, or William Pelfrey, because of theirunion activities in violation of Section 8(a)(3) and (1) ofthe Act.F.Alleged violations of Section 8(a)(4)231.Shirley FugateShirley Fugate commenced her employment with theRespondent in February 1962, as a first sewer under Su-17,Clyde Ray Suttles, one of those discharged for stealing, but not an al-leged discriminatee herein, testified on behalf of the Respondent. Histestimony,if believed,would indicate that no pressure or threats of anykind were placed on the employees by Lipman, and that all of the "theft"employees got together and had agreed to tell the same fictitious story ofsigning because of threats under duress and implying that the unionrepresentative,Rainey, was aware of it Suttles further testified thatRainey also told him not to admit in his labor board affidavit to stealing,which alleged advice he followed. However,as I have no more reason tobelieve Suttles than I do the other four, I do not place any credence in histestimony.18Robert Benderman,one of the two detective agents placed in theplant and who testified as to theft matters on the part of Reel, crediblytestified that on the morning before he testified, which was June 8, thenext to lastday of thehearing,while the hearing was in session, he sawReel outside the courtroom window, that Reel, in a threatening fashion,shook his fist at him,at the same time, shaking his head from side to sidein a negative manner.As Reel was not placed on the stand for rebuttlepurposes, Benderman's testimony in this regard remains unrefuted I con-sider this a threat to Benderman not to testify adverse to the interest ofReel.18This, in my opinion, is so, apart from the existence of the posted ruleprohibiting the removal of company property.20Thus, I find without ment the position asserted principally by coun-sel for the Charging Party that the theft investigation was a part of a com-pany plan to break the Union and was devised as apretext for dischargingunion adherents. As for his additional theory, there is no credible evidencedisclosing that the admissions of theft contained in the statements of thesefour employees were in any way predicated upon entrapment21As set forthunder the 8(a)(1) discussion,Ido not credit Reel'stestimony as to an alleged August 18 conversation with Borne,whereinReel assertedly told Borne that he had joined the Union.22Reel testified that Borne was not present at either meeting Hefurther testified that Detective Strickland talked to him once or twiceabout the Union and meetings, but his testimony does not indicate that hetold Strickland that he had joined or that he actually attended anymeetings. Strickland, who became ill during the hearing and was hospital-ized, did not testify herein.23 Sec. 8(a)(4) of the Act reads as follows:Sec. 8 It shall be an unfair labor practice for an employer-(4) to discharge or otherwise discriminate against an employeebecause he has filed charges or given testimony under this Act. KAYSER-ROTH HOSIERY CO.419pervisor Rhoda Housley. She was granted a 6-monthmaternity leave starting in March 1963, and a 6-weekleave of absence starting February 1, 1965, because of anear infection. On Monday, March 8, 1965, a week beforeher leave was to be up on March 15, Fugate went by theplant where she talked with Rhoda Housely. Fugate toldher that she was ready to come back to work the nextMonday. Housely told Fugate that she did not haveanything available right then, and for her to come backthe following Friday to see if she had a machine openthen. Fugate followed her suggestion and returned thatFriday and was again told by Housley that she still didnot have a machine available, and that if Fugate wouldcome back on Monday, her leave terminal date, shewould have her separation slip ready for her and shecould draw unemployment compensation. Fugate wentby the plant the following Monday and picked up herseparation notice, which indicated that she had been laidoff for lack of work. Fugate thereafter drew unemploy-ment compensation. Housely's version of Fugate's visitto the plant on Friday, March 12, is about the same asFugate's except that Housely credibly testified that whenFugate came by and found that nothing was available andthat she would have to take a layoff slip, she told Houselythat her mother was sick, that she did not have anyone totake care of the children, and that it wculd be better forher anyway if she could be off and draw unemploymentcompensation.On July 13, 1965, after having testified on June 1 onbehalf of the General Counsel during the earlier part ofthis hearing'24 she returned to the plant with Frances Hilland spoke to General Manager Everett Roberson in theoffice, asking him if he had any work available as a firstsewers Roberson replied that he really did not know, thathe would have to check into it. Frances Hill asked himwhether he had any second sewing open, to which he didnot reply. Fugate asked him about a boarding room jobthat she said she would like to try. Roberson asked herabout the third shift, and Fugate replied that she wouldtake any shift he would give her. When Hill asked Rober-son whether they should contact him, he said that he didnot think there would be any use, that he knew they wereavailable, and that if he needed them he would give thema call Roberson corroborated generally this conversationas testified to by Fugate. However, he testified that inreply to their requests for second sewer as well aspreboard work, said he would have to check on both, yet,before checking, he told them that "there won't by anyneed for you to call back because I don't know ofanything any waynear inthe future that we will haveopen."Fugate was not thereafter called back by the Respond-ent,nor does it appear that she again attempted tosecure employment at the plant. My conclusionaryfindingswith respect to Shirley Fugate are set forthhereinafter in connection with Frances Hill's case.2.Frances HillFrances Hill first worked for the Respondent in 1961as a first sewer under Supervisor Rhoda Housley, andcontinued to doso untilshe was granted a maternity leavecommencingDecember 17, 1964. By letter datedDecember 18, 1964, Hill was officially apprised of herleave approval and told that she would be expected toreturn to workon June17, 1965, or 3 months after thebirth of her child. The letter further advised her that if sheshould be unable to return on this date for her to contactRhoda Housely and discuss the matter.While on leave, Hill testified on June 2, 1965, on behalfof the General Counsel during the earlier part of thishearing.25Thereafter, according to Hill, she called theplant on June 16, and told Housley that her leave wouldbe up the next day and that she wanted to come back towork. Housely asked her if she were able to return, andupon Hill's assuring her that she was, Housley repliedthat she did not have any first sewing machine for her,and that she would be able to draw unemployment com-pensation.Hill asked Housely when she could come inand pick up her separation slip, to which Housely repliedjust anytime at her convenience. The following day, June17,Hill, accompanied by Shirley Fugate, went by theplant and picked up her separation slip from receptionistPeggy Austin, which reflected that she had been laid offfor lack of work.26Thereafter, Hill went with Shirley Fugate to the planton July 13, and talked with Roberson. Hill's version ofthe ensuing conversation is substantially corroborative ofFugate's, as recited in the treatment of Fugate's case, ex-cept that, according to Hill, in addition to asking about asecond sewing job, she too asked for a boarding roomposition and Roberson paid little or no attention to her.Hill and Fugate then left, and Hill, like Fugate, was neverthereafter called back, nor did she again seek work withthe Respondent.Credible testimony on the part of employee JewellToole, a first sewer who had been so employed for 4years, discloses that 10 new employees were hired as firstsewers in the sewing department between July 8 and Sep-tember 10, 1965, 4 of them within 9 days of the July 13conversationwhen both Fugate and Hill applied toRoberson for work and were told that he did not know ofany openings in thenearfuture. Roberson admitted thatinmid-July and into August the Respondent was con-fronted with an unexpected overflow of work from one ofits other plants, necessitating the hiring of a number offirst sewers. He also admitted that he learned of this afterthe plant vacation ended, which was July 5, more than a24 Fugate's earlier testimonywas confinedto the oneoccasion in April1964, alluded to aboveunder a discussion of 8(a)(1) conduct,where inanswer to her questionshe was assured by Supervisor Parker Bean inEverettRoberson's presencethat she wasnot goingto be fired because ofthe Union, and also informed that the Union cutild not help the employeesand the Companywas going tofight it.25Hill had testified(1) to the April1964 incidentin Supervisor ParkerBean's office where, in the presenceof EverettRoberson,Bean assuredher, as he did severalothers, that therewas nothing to the rumor goingaround that those whohad attendedthe recent Wolf Creek unionmeetingwere goingto be fired,and where Bean also statedthat "he knew hecouldn't fireme over a union, but ... that hecould get me messed up"; (2)to a surveillanceincident involvingAnn Thurman at the Wolf Creekunion meetingon April 10, 1964; and (3) to matterspertaining to thedischarge of employee Peggy Wright.21Housley's version of the telephone conversation with Hill is that,after telling Hill that she did not have a new machine for her (the type Hillhad worked on), Housley indicated that she could have a black machine(an older type model), fixed up which she could use. According toHousley, Hill -questioned that she could make production on a blackmachine and,therefore,indicated that she would rather not have it andwould prefer to be off and draw unemployment compensation.AlthoughI found both Rhoda Housley and Frances Hill generally to be mostforthright and credible witnesses while appearing on the witness stand, Imust credit Hill's denial that on this occasion Housley offered her or evendiscussed a black machine. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek in advance of his conversation with Hill and Fu-gate.Notwithstanding Roberson's unrefuted testimony thatthese new first sewers were hired at the door, and the factthat Hill and Fugate applied to Roberson rather than toHousley or the receptionist, under all of the circum-stances, and on the record as a whole, I find that firstsewer jobs were available at the time that both Hill andFugate were applying to Roberson on July 13.27 and thatthey were refused reemployment at that time because oftheir having rendered testimony adverse to the interestsof the Respondent some few weeks before in thisproceeding. I find that in so doing, the Respondent vio-lated Section 8(a)(3) and (4) of the Act3.Kenneth Lee HughesKenneth Hughes, the third discriminatee whose ter-minatior is allegedly based upon his having renderedtestimony in this proceeding adverse to the Respondent,was employed by the Respondent as a knitter for 9 yearsprior to his discharge on June 14, 1965. At the time of hisseparation, Hughes worked on the first shift under Super-visor Ralph Mayes.As one of the knitters in the knitting department,Hughes was paid by the number of dozen socks turned in.Approximately 10 o'clock on the morning of June 14,1965, 2 weeks after testifying in this proceeding, Mayesapproached Hughes at work, telling him that he wantedto see him in his office Once in the office, Mayes, point-ing to several bundles of socks, instructed Hughes tocount them. According to Hughes, he did so, and, uponreaching the fifth dozen, noticed that "there was twosocks gone out of it." At this, Mayes told Hughes thatRoberson had told him to tell him (Hughes) that he wasfired, and to pay him off. When Hughes asked Mayes if hewere firing him, Mayes said, that if it were up to him hewould put Hughes back to work, and that he suggestedthat they both go upstairs and talk with Roberson abouthis job. This they did, and, upon meeting Roberson, wentinto the latter's office where Hughes queried "Everett,what are you firing me for9" Roberson replied, "Youknow what I am firing you for." When Hughes mentionedthatMayes had indicated to him that he (Roberson) hadcounted his dozens over the weekend and found that theywere short, Roberson stated that they were short, andthat "you are done fired." At this, according to Hughes'testimony, Hughes asked Roberson to hire him back, say-ing, "Everett, will you give me one chance?" to whichRoberson replied that he would riot At this point, Mayesleft the office and Roberson, ascertaining from Hughesthat he had not been paid as yet, suggested that they go tothe manager's office Before arriving. Roberson noticedthat Hughes was wearing a pair of Kayser-Roth socks,and so stated, to which Hughes agreed that they wereRoberson asked when and how he got them and Hughesreplied that Mayes had given them to him, that "he givesme socks all along," to which Roberson allegedly replied,"Oh, there ain't nothing wrong with that."Upon arriving at the manager's office, Roberson toldJerryWard, the office manager, that he wanted to get31Even if not actually open, I find that on this date Roberson knew thatthey would be open in 2 or 3 days and that he purposely withheld this in-formation from the girlsHughes paid "and get him out of here." Hughes toldRoberson that he had done him dirty, which Roberson de-nied.Hughes then accused Roberson of taking themissing socks out of the bundle himself, which Robersondenied, and then accused Roberson "If you didn't takethem out, you know who took them out," which, again,Roberson denied. Hughes then accused Roberson oflying in his testimony at the hearing because "You toldthem down there that you never had mentioned Union tonone of the employees,. . and I know that's one you toldbecause.you come to me and ask me how I felt aboutthe Union." Again, according to Hughes, Roberson de-nied the accusation. Hughes then asked for his separationslip, and Roberson left and returned shortly with it, in-dicating that Hughes had been discharged for dishonesty.Hughes protested, because he would not be able to drawunemployment compensation with this reason on hisseparation notice, asking Roberson if he could not putsome other reason on it. Roberson allegedly replied thathe could, but that he (Hughes) would "run to Mr. Bentonor the Labor Board." At this, Hughes agreed that he in-tended to "run to them," and then Hughes threatened that"you are going to have to face me in court over this."Hughes then accepted his separation notice as writtenand his pay and left the plant.With respect to this matter, Ralph Mayes testified that,on the Thursday before, it was reported to him by inspec-tors that some of Hughes' dozens were short. On Friday,after the shift was over, Mayes counted the dozens andfound that approximately 10 dozens had one or two socksmissing in each. Mayes also had two employee fixers dou-ble check and verify his count. Mayes locked the work inhis office over the weekend, and on Monday confrontedHughes with the dozens. After Hughes had counted thesocks and found some short, Mayes, who had been toldsometime earlier by Roberson that Hughes had had aprior warning on this same thing, told him that he hadbeen warned by Roberson before for this, and that hewould have to let him go. When Hughes denied havingbeen warned, and said he would like to see Roberson,they went to the latter's office. There, confronted withRoberson's statement concerning a prior warning,Hughes admitted it, and Roberson directed that he bepaid off.Roberson's version, corroborative of Mayes and a sub-stantial portion of Hughes, is that he was not aware ofHughes' shortages on this occasion until Mayes broughtHughes to his office, and that only then did Mayes ap-prise him that Hughes was short. Roberson confrontedHughes with his earlier shortage and warning,28 andHughes admitted it but asked to have another chance.Upon ascertaining from Mayes that others had checkedhis count, Roberson told Hughes that they could not keepgiving him chances, that they were going to have to lethim go. It was at this point that Hughes got mad andstarted raising his voice. Roberson's account of theremainder of the conversation is similar to that ofHughes, including the latter's accusation that Roberson"cooked this whole thing up to get rid of me."The Respondent's position with respect to Hughes isthat Hughes shorted his sock count, that he did so after21Roberson testified that about a year earlier inspectors had reportedthatHughes' work was coming up short, that he personally counted thedozens, then had Hughes count them himself, and then told Hughes thatif he shorted his dozens again he would fire him KAYSER-ROTH HOSIERY CO.421having had an earlier reprimand for the same thing, andthat he denied doing it, accusing Roberson of concoctinga case against him. More so than in most cases, it wouldappear that the resolution of the immediate questionhere depends upon a credibility determination.In short,Roberson and Mayes maintained that Hughes was dis-honest, that he was cheating the Company by shortinghisdozens, whereas Hughes asserts that he had notdone so,and that Roberson had deliberately concoctedthe case against him.A number of factors militate against lending credencetoHughes'testimony and to his assertion.Hughes ap-peared to be bent on building a strong case against theRespondent.In the earlier part of this proceeding,Hughes testified at some length in support of the GeneralCounsel's case concerning Euel Tate,testifying as to hisexperiences of having bad work returned to him(Hughes)over a perioci of a year. At the reopened hearing while tes-tifying on his own behalf,Hughes accused Roberson intheir discharge conversation on June 14 of falsifying hisearlier testimony by not telling about his having inter-rogated him concerning how he felt about the Union. HadHughes in fact been interrogated by Roberson,as he nowindicates, it is strange indeed that he did not apprise theGeneral Counsel of it earlier and that he did not testify toit in the earlier part of this proceeding. In fact,Hughes didnot testify to any union conversations with Respondent'ssupervisors.Because of this, and not because I do notthink Roberson otherwise inclined,I do not believe it oc-curred.Hughes wasquick toaccuse the Respondent of thingsother than the instant matter. His earlier testimony in-dicates that during the 12-month period after the Unioncame in, he got back bad work about every day, and onmany occasions the work was not his.29 In his lattertestimony on cross-examination Hughes testified thatmost of the time that bad work came back it was some-body else's work and not his, and admitted that on all ofthese occasions he openly accused the Company of thesame thing he is doing now, of concocting a false caseagainst him. As noted in part at least in the discussion ofTate'sdischarge,bad work as well as short dozens iscaught by inspectors,approximately one inspector for 15knitters,who are employees and not members of manage-ment.Hughes, in denying that he had ever been reprimandedby Roberson before being short on his sock count, wasnot convincing. His reply to the question on direct ex-amination was "not that I ever knowed[sic] of," and toRespondent'scounselon cross-examination as towhether Roberson had made him recount socks andthreatento firehim if he ever did it again,his reply was "Idon't remember it if he did."I believe any man caught atcheating his employer and threatened with discharge fordishonesty,particularly within a year,would rememberit, and, if it did not happen,that his answer on the witnessstand would be much more persuasively negative thanwas the reply of Hughes here. Apart from this, Hughes,while testifying,did not impress me as a truthful witness.He was continuously evasive under cross-examinationand repudiated a part of his pretrial affidavit,albeit aminor one.Accordingly,as against Mayes, who testifiedin a most forthright manner,and Roberson, whosetestimony as to this matter appears credible,Ido notcredit the testimony of Hughes where it is not cor-roborated by other credited testimony.As to Hughes' assertion that Roberson concocted afalse case against him because of his testifying herein, Ifind no direct evidence to support such a claim.There isno evidence to counteract the testimony of Mayes thatemployee inspectors were the ones to find the short counton Hughes'work.30 Furthermore,Hughes, by his own ad-mission,had been active in the Union since early 1964, afact he had not hidden,and a fact known to the Respond-ent.Had the Respondent wished to get rid of him, basedupon his own admission,as well as on company records,as to his poor quality work during the year, it did not inmy opinion, need to build a false case against him.31Finally, in my opinion,one who is not guilty of a chargeand honestly feels that a false case has been made againsthim, does not ask for another chance as did Hughes,when,by his own admission on direct examination, hesaid,"Everett, will you give me one chance."On these facts,and for the reasons enunciated, I do notbelieve that the Respondent "cooked up"a false caseagainst Hughes anymore than it did,as Hughes charged,throughout the year with respect to deliberately returningbad work of others to him. I find that the discharge ofKenneth Hughes on June 14, 1965,was for cause, and inno way motivated by union considerations.Accordingly,I find that the Respondent's action in this regard did notviolate Section 8(a)(3) and(4) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations ofthe Respondent described in section I, above, have aclose,intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt having been foundthatthe Respondent has engagedin certain unfair labor practices,it is recommended thatit cease and desist therefrom and that it take certain affirm-ative action which is necessary to effectuate the policiesof the Act.It having been foundthat theRespondent unlawfullydischargedBobby Ray Cox,Mary Francis Bowen, Ken-neth Toole,PeggyWright,and James W. Suttles, andrefused to reemploy James W. McMillian,in violation ofSection 8(a)(3) and(1) of the Act,and refused to reem-ploy ShirelyFugate and Francis Hill, in violation of Sec-tion 8(a)(3) and (4) of the Act,it is recommended that theRespondent offer the above-named individuals reemploy-ment to their former or substantially equivalent positions,21The receipt of bad work by a knitter, regardless of whose it is, doesnot require a reworking or any further action on his part30Hughes'testimony that he counted his socks on the Friday beforeand found none missing is of no moment in view of Mayes'testimony thatthe short count was reported to him by the inspectors on the Thursday be-fore31Hughes had been one of the three,along with Tate and anotherknitter named Robbie Dennis,who had an unusually high percentage ofbad work which was unacceptable and, in January 1965,was given 2weeks to improve his work. Hughes did so and was retained. WhereasTate, also a union advocate,and Dennis did not, and were dismissed.308-926 0-70-28 422DECISIONSOF NATIONALLABOR RELATIONS BOARDand make themwhole forany loss of earningsthey mayhave suffered as a result of the discrimination againstthem,by making payment to them of the sumsof moneyequal to the amount thattheywould have earned from thedate of the discrimination to the dateof the offerof reem-ployment,less net earnings during said period to be com-puted ona quarterlybasis in the mannerestablished bythe Boardin F.W. Woolworth Company,90 NLRB 289,and shall include the payment of interestat the rate of 6percent to be computed in the mannerset forth by theBoard inIsis Plumbing& Heating Co.,138 NLRB 716.In this regard, it is further recommended that the Respond-ent preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records and re-ports,timecards,and all otherrecordsnecessary to com-pute the amountof backpay.In view ofthe fact thatthe unfairlabor practices com-mitted are of a naturewhich strikes atthe root of em-ployee rights safeguardedby the Act,it is further recom-mended that the Respondent cease and desist from in-fringing in any mannerupon the rightsguaranteed in Sec-tion7 of the Act.Upon the basisof the foregoing findingsof fact andupon the entire record in this case,Imakethe following:CONCLUSIONS OF LAW1.Kayser-Roth Hosiery Co., Inc., is engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.TextileWorkersUnion of America, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the hire and tenure ofemployment of BobbyRay Cox,Mary Francis Bowen,Kenneth Toole,Peggy Wright, James W. Suttles, andJames W. McMillian,thereby discouraging membershipin and activities on behalf of the above-named labor or-ganization,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of Shirley Fugate and Frances Hill, therebydiscouraging membership in and activities on behalf ofthe above-named labor organization,the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and(4) of the Act.5.By interfering with,restraining,and coercing its em-ployees in the exercise of the rights guaranteed by Sec-tion7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.6.TheRespondent did not violatetheAct by dis-criminating with respect to the hire and tenure of employ-ment of Earl Calbaugh,Eugene Yates,Charles WaynePorter,Jean Ella Potter,Doris Smith,Erma June Keylon,Noreen Nash,Shirley ShaverWilkey,Bobbie Sue Dunn,Ronald W. Patton,CalvinCreekmore,BettyStout, Gar-land Stinnett,Conway G.Ballard,Jr., Euel Robert Tate,Robert Allen Smith,Hubert Donald Keith.Stewart E.Calbaugh,James Buck Reel, Vaughn Hensley, WilliamC. Pelfrey,and Kenneth Lee Hughes7.The aforesaidunfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERUpon the basisof the foregoing findingsof fact andconclusionsof lawand upon the entire record in this case,it is recommended thatKayser-RothHosiery Co.,Inc.,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or refusing to reemploy,or otherwisediscriminating against employees in order to discouragemembership in orsupport of the Textile Workers Unionof America, AFL-CIO,or any other labor organization,or infringing in any manner uponthe rightsguaranteed inSection 7 of the Act.(b)Discharging,refusing to reemploy,or otherwisediscriminating against employees for giving testimonyunder the Act.(c)Spyingupon and keeping under surveillance unionmeetings and union activities of its employees.(d)Threatening its employees that it would engage insurveillance of union meetings.(e)Threatening its employees,in a notice to its em-ployeesposted at its plant and mailed to its employees,that theywould suffer serious harm if they joined theUnion or engaged in union activities.(f)Discouraging an employee from honoring a sub-pena of the Board which had been duly served.(g)Creatingan impression of surveillance of em-ployees' union activities by telling an employee that theemployer hadinformation concerning the employee'swife influencing people to attend union meetings.(h)Attemptingto prevailupon employees to securewithdrawal from the Union.(i)Interrogating its employees concerning their unionmembership,activities,and desires,and the union mem-bership and activities of other employees.(j)Threatening its employees that it would close ormove its plant if the Union were successful.(k)Threateningits employees with discharge or otherreprisalsif they joined the Unionor engaged in activitieson behalf ofthe Union.(1)Threateningits employeeswith the withdrawal ofexisting privilegesif the Unioncame in.(m) Coercing employees by telling them that their en-gaging in union activities would hurt their chances of ad-vancing with theCompany.(n)Preventing an employee from engaging in a pro-tected activityby ordering him to remove from his pocketan envelope publicizingthe Union.(o) In any other manner interfering with, restraining,or coercing its employees in the exerciseof their right toself-organization, to form, Join, or assist the Textile Work-ers Union of America, AFL-CIO, or any other labor or-ganization, to bargaincollectivelythrough representa-tives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargainingor mutual aid or protection,or to refrain from any or allsuchactivity.2.Take thefollowing affirmative action,which will ef-fectuate the policiesof the Act:(a)Offer to theemployees,whose names appear in at-tached AppendixA, reinstatement to their former posi-tionsor tosubstantially equivalent positionswithoutprejudice to their seniority and other rights and privilegespreviouslyenjoyed,and make each such employee wholefor any loss of payhe mayhave suffered byreason of theRespondent'sdiscrimination against him,in the manner KAYSER-ROTH HOSIERY CO.423and according to the method set forth in the section enti-tled "The Remedy."(b)Notify those employees named in Appendix A ifpresently serving in the Armed Forces of the UnitedStates of their right to full reemployment upon applicationinaccordancewith the Selective Service Act andUniveral Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records and re-ports, timecards, and all other records necessary to com-pute the amount of backpay due under the terms of thisRecommended Order.(d)Post, at its Dayton, Tennessee, plant, copies of theattached notice marked "Appendix A."32 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 10, upon being duly signed by the Respondent'srepresentative, shall be posted by it, immediately uponreceipt thereof, and be maintained for at least 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 10, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to complyherewith.33IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges that the Respondent vio-lated the Act by discriminating concerning hire andtenure of employment of Earl Calbaugh, Eugene Yates,CharlesWayne Porter, Jean Ella Potter, Doris Smith,Erma June Keylon, Noreen Nash, Shirley Shaver Wil-key, Bobbie Sue Dunn, Ronald W. Patton, Calvin Creek-more, Betty, Stout, Garland Stinnett, Conway G. Ballard,Jr.,Euel Robert Tate, Robert Allen Smith, HubertDonald Keith, Stewart E. Calbaugh, James Buck Reel,Vaughn Hensley, William C. Pelfrey, and Kenneth LeeHughes.IT IS FURTHER RECOMMENDED that paragraphs 9, 11,15, 18, 19, 20, and 21, of the complaint dated March 26,1965, and paragraph 6 of the complaint dated April 29,1965, be dismissed.IT IS FURTHER RECOMMENDED that the complaintherein be dismissed insofar as it alleges that the Respond-ent engaged in any unlawful conduct other than as foundabove.32 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "33 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith "APPENDIX Aorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT spy upon and keep under surveil-lance union meetings and union activities of our em-ployees.WE WILL NOT threaten our employees that we willengage in surveillance of union meetings.WE WILL NOT threaten our employees withseriousharm if they join the Union or engagein unionactivi-ties.WE WILL NOT discourage our employees fromhonoring subpenas of the Board.WE WILL NOT createan impressionof surveillanceof employees'unionactivities by telling our em-ployees that we have information that their relativesare influencing people to attend union meetings.WE WILL NOT attempt to prevail upon employeesto secure withdrawals from the Union.WE WILL NOT interrogate our employees concern-ing their union membership, activities, and desires,or the union membership and activities of other em-ployees.WE WILL NOT threaten our employees with theclosing or moving of the plant if the Union is success-ful.WE WILL NOT threaten our employees withdischarge or other reprisals if they join the Union orengage in activities on behalf of the Union.WE WILL NOT threaten our employees with thewithdrawal of existing privileges if the Union comesin.WE WILL NOT coerce our employees by tellingthem that theirengaging in unionactivities will hurttheir chances of advancement with the Company.WE WILL NOT prevent our employees from engag-ing in protective activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form,join, or assistthe Textile Workers Union of America, AFL-CIO,or any other labor organization, to bargain collective-ly through representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL NOT discharge or refuse to reemploy, orotherwise discriminate against employees in order todiscouragemembership in or support of TextileWorkers Union of America, AFL-CIO, or any otherlabor organization, or infringe in any manner uponthe rights guaranteed in Section 7 of the Act.WE WILL NOT discharge, refuse to reemploy, orotherwisediscriminateagainst employees for givingtestimony under the Act.WE WILL offer to the employees, whosenames ap-pear below, reinstatement to their former positionsor to substantially equivalent positions withoutprejudice to their seniority and other rights andprivileges previously enjoyed, and make each suchemployee whole for any loss of pay he may have suf-fered by reason of our discrimination against him.NOTICE TO ALL EMPLOYEESBobby Ray CoxPursuant to the Recommended Order of aTrial Ex-Mary Francis Bowenaminer of the National Labor Relations Board,and inKenneth Toole 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeggy WrightJames W. SuttlesJames W. McMillianShirley FugateFrancis HillAll our employees are free to become, remain, or torefrain from becoming or remaining,members of TextileWorkers Union of America,AFL-CIO,or any otherlabor organization.KAYSER-ROTH HOSIERYCo., INC.(Employer)DatedBy(Representative)(Title)NOTE: We will notify the above-named individuals ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordanance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 730 PeachtreeStreet,NE.,Room 701, Atlanta, Georgia 30308,Telephone 526-5760.APPENDIX BPLANT RULESAll personnel are responsible for complying with plantrules governing conduct in the plant.The Companyreserves the right to amend or add to these rules as condi-tions and/or circumstances necessitate changes.1.WORKING TIME- Everyone is expected to re-port promptly for work at the scheduled shift time.Do not arrive more than 15 minutes before startingtime and remain at work until the stopping time ex-cept for brief necessary absences. Please do notremain in the plant more than 15 minutes after theend of the shift.2.ABSENCE FROM WORK-Anyone who isunable to report for work because of sickness or ex-treme emergency should notify his supervisor atonce. Dropping from payroll may result from unex-cused absence.3.CONDUCT-The use of profane. abusive orthreateninglanguagetoward others or fighting orthreatening bodily injury to anyone is prohibited. Norunningor horseplay is permitted.4.VISITING DEPARTMENTS-No one is tovisit departmentsin theplant other than those inwhich employed except on Companybusiness, un-less given permissionto do so by the supervisor5.SMOKING-No smoking is permitted in heplant other than in smoking areas.6.DRINKING-The possession or consumptionof intoxicating liquors, wines, or beer on Companyproperty, or reporting for work under the influenceof or with the odor of same on breath is not per-mitted.7.TELEPHONE-TheuseofCompanytelephonesis limitedto Companybusiness. Incom-ing messageswill be delivered.8.SAFETY-Everyinjury should be reported tothe FirstAid attendant or supervisor immediately.FirstAid willbe administered promptly and medicalserviceswill be provided if necessary No injuryshall be neglected, regardless of how small.Safetyrules should be observed at all times.9.PROPERTY -Wilfullydamagingbuildings,machinery, supplies, materials, or other Companyproperty in any way or removing such property isstrictly prohibited. Damaging or removing other persons' property is forbidden.10.TRESPASS-No one is allowed in the plant atany time other than when reporting for work or whenatwork, except by permission of the management.Loitering or remaining on Company property afterwork day or shift is ended, except when waiting fortransportation, is not permitted11.SOLICITATIONS-No solicitationwillbepermitted except United Fund or approved similaragencies.12.ASSIGNMENTS-Unless provided by law,the Companywill not accept wage orders or assign-ments for the payment of delinquent taxes or debtsto third persons.Repeated wage assignments maycause dismissal.13.CHANGEOF ADDRESS-The supervisor orthe Personnel Director should be notified promptlyof any change in address.APPENDIX CTo ALL EMPLOYEESSince the Union is putting on a campaign to try to getin here, a good many questions have arisen with regard tothe following matters. We believe that we should answerthese questions as clearly as we can for everybody alike.It seems to us, furthermore, that you are entitled to knowdefinitely what the Company's position is on these sub-jects:(1)Thismatter is,of course, one of concern to theCompany.It is also,however,a matterof seriousconcern to you and oursincere beliefisthat if thisUnion wereto get in here,itwould notwork to yourbenefitbut, in the longrun, would itself operate toyourserious harm. KAYSER-ROTH HOSIERY CO.(2) It is our positive intention to oppose thisUnion and by every propermeans to prevent it fromcoming inhere.(3)We would like to make it clear thatit is notnecessary, and it is not ever going to be necessary,for anybody to belong to the Hosiery WorkersAFL-CIO Union, or any other Union, in order towork for this Company. The law of Tennesseeguarantees this to you.(4)Those who might join or sign up with thisUnion are not going to get any advantages or anypreferred treatment of any sort over those who donot join or belong to any Union.425(5) If anybodycauses you any trouble at yourwork or puts you underany sort ofpressure to jointhe Union,you should let the Company know, andwe will undertake to see that this is stopped.(6)No personwill be allowed to carry on Unionorganizing activities on the job.Anybody who doesso and who thereby neglects his own work or inter-feres with the work ofothers will be subject todischarge.Anybody whotells you anythingcontraryto what isstated above is not telling youthe truth.DAYTON DIVISIONKAYSER-ROTHHOSIERY COMPANY